Exhibit 10.51

Limited Liability Company ‘‘Promyshlenno-finansovaya kompania’’
(LESSOR)

and

MOSCOW REPRESENTATIVE OFFICE OF CTC MEDIA, INC.
(LESSEE)

PRELIMINARY CONTRACT ON CONCLUSION OF AGREEMENTS

November 10, 2006
City of Moscow

1


--------------------------------------------------------------------------------


TABLE OF CONTENTS

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 1. [spacer.gif] [spacer.gif]
Terms and Definitions [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 3
[spacer.gif]
2. [spacer.gif] [spacer.gif] Subject-Matter of Contract and Term of Contract
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 3
[spacer.gif]
3. [spacer.gif] [spacer.gif] The Lessor’s Obligations [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 4
[spacer.gif]
4. [spacer.gif] [spacer.gif] The Lessee’s Obligations [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 6
[spacer.gif]
5. [spacer.gif] [spacer.gif] Coordination Procedure for the Working Project and
Conduction of the Lessee’s Works [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 7
[spacer.gif]
6. [spacer.gif] [spacer.gif] Insurance [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 8
[spacer.gif]
7. [spacer.gif] [spacer.gif] Execution of the Lease Agreement and the Parking
Agreement [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 9
[spacer.gif]
8. [spacer.gif] [spacer.gif] Security Deposit [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 12
[spacer.gif]
9. [spacer.gif] [spacer.gif] VAT [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 12
[spacer.gif]
10. [spacer.gif] [spacer.gif] Refusal of Contract Execution. Liability of the
Parties [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 12
[spacer.gif]
11. [spacer.gif] [spacer.gif] Procedure of Dispute Resolution [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 15
[spacer.gif]
12. [spacer.gif] [spacer.gif] Confidential Information [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 15
[spacer.gif]
13. [spacer.gif] [spacer.gif] Notices [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 16
[spacer.gif]
14. [spacer.gif] [spacer.gif] Other Provisions [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 16
[spacer.gif]
15. [spacer.gif] [spacer.gif] Legal Addresses, Bank Requisites and Signatures of
the Parties [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 17
[spacer.gif]
[spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Schedule No. 1 [spacer.gif]
[spacer.gif] DEFINITIONS [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 18
[spacer.gif]
Schedule No. 2 [spacer.gif] [spacer.gif] FLOOR PLANS OF THE PREMISES
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 20
[spacer.gif]
Schedule No. 3 [spacer.gif] [spacer.gif] DESCRIPTION OF THE PREMISES AND OF THE
BUILDING AT THE MOMENT WHEN THE PREMISES ARE ‘‘READY FOR FINISHING’’
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 22
[spacer.gif]
Schedule No. 4 [spacer.gif] [spacer.gif] REQUIREMENTS TO THE BUILDING AND THE
PREMISES ON THE BUILDING START-UP DATE IN ACCORDANCE WITH PARAGRAPH 3.7 HEREOF
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 24
[spacer.gif]
Schedule No. 5 [spacer.gif] [spacer.gif] FORM OF THE ACT OF ACCESS [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 35
[spacer.gif]
Schedule No. 6 [spacer.gif] [spacer.gif] LIST OF SERVICES NECESSARY FOR
CONDUCTION OF THE LESSEE’S WORKS IN THE PREMISES [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 36
[spacer.gif]
Schedule No. 7 [spacer.gif] [spacer.gif] LEASE AGREEMENT DRAFT [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 38
[spacer.gif]
Schedule No. 8 [spacer.gif] [spacer.gif] COMPOSITION OF THE WORKING PROJECT
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 91
[spacer.gif]
[spacer.gif]

2


--------------------------------------------------------------------------------


PRELIMINARY CONTRACT ON CONCLUSION OF AGREEMENTS

THE PRESENT PRELIMINARY CONTRACT ON CONCLUSION OF AGREEMENTS (hereinafter
referred to as the ‘‘Contract’’) is executed in Moscow, Russian Federation on
November 10, 2006 between:

Limited Liability Company ‘‘Promyshlenno-finansovaya kompania’’ (hereinafter
referred to as the ‘‘Lessor’’), a legal entity organized and existing under the
laws of the Russian Federation, certificate Series 77 No. 000662507 of state
registration under No. 1027731004861, issued on October 15, 2002 by the Ministry
on taxes and levies of the Russian Federation, located at 23, Osenny Boulevard,
Moscow, represented by the General Director, Mr. Rasskazov Nikolay Nikolaevitch,
acting on the basis of the Charter, on the one hand, and

Moscow Representative Office of CTC Media, Inc. (hereinafter referred to as the
‘‘Lessee’’), Certificate of registration in the unified state register No. 14167
issued on October 4, 2004 by the State Registration Chamber at the Ministry of
Justice of the Russian Federation, Authorization No. 10172 issued on October 4,
2004 by the State Registration Chamber at the Ministry of Justice of the Russian
Federation, located at 12, 3rd Khoroshevskaya Ul., Moscow, acting in the
interests of CTC Media, Inc. (a legal entity organized and existing under the
laws of Delaware, USA, with its registered office at 2711, Centerville Road,
Suite 400, Wilmington, Delaware 19808, USA) represented by the Head of
Representative Office, Mr. Gikalo Stanislav Aleksandrovitch, acting on the basis
of the power of attorney dated March 23, 2005, on the other hand, (hereinafter
the Lessor and the Lessee can be separately referred to as the ‘‘Party’’ and
jointly — as the ‘‘Parties’’).

Hereby the Parties have agreed as follows:

[spacer.gif] [spacer.gif] 1.  Terms and Definitions

Definitions of the terms used in the present Contract are contained in Schedule
1 hereto or in the texts of the Lease Agreement and Parking Agreement.

Unless otherwise provided in the text hereof, in the present Contract:

references to numbers of articles, sections, paragraphs and schedules shall mean
references to the corresponding articles, sections, paragraphs and schedules
hereof;

an obligation of a Party not to commit an action or not to omit an action shall
include the obligation to prevent any third parties from such actions or
omission of such actions;

numeration, titles of the articles, sections, paragraphs and schedules hereof
are used exclusively for convenience and do not affect interpretation of such
articles, sections, paragraphs and schedules;

unless otherwise is provided for in the present Contract, a ‘‘day’’ shall mean a
calendar day.

[spacer.gif] [spacer.gif] 2.  Subject-Matter of Contract and Term of Contract

The Parties have concluded the present Contract relying on the following:

The Lessor is the investor of construction of the Building according to the
Investment Contract with OOO ‘‘Rybstroyinvest’’ (hereinafter — the
‘‘Developer’’).

The Developer constructs the Building on the basis of the Resolution of the
Government of Moscow No. 372-ПП ‘‘On projection and construction of a
multifunctional complex with an office part and parking at Krylatskye Holmy in
front of vladenie 1-3 (western administrative district)’’ dated May 20, 2003,
the Agreement on Lease of the Land Plot and the Construction Authorization.

ZAO ‘‘MonolitKapitalStroy’’ is the General Contractor of the construction of the
Building.

In accordance with the provisions of the Investment Contract, the Building shall
be put into service not later than December 30, 2007 and after this date the
ownership right to the Building and all its premises, including the Premises,
shall be registered in the Lessor’s name.

Upon termination of construction, the Building shall serve as a high-class
business center.

3


--------------------------------------------------------------------------------


Subject to terms and conditions agreed by the Parties and specified in Article
7, the Lessor and the Lessee shall conclude the Lease Agreement according to
which the Lessor will grant the Lessee, subject to payment, for temporary
holding and use, and the Lessee will accept for such use non-residential
premises located partly on the 20th and 26th floors and marked with green color
on the floor plans contained in Schedule 2 hereto (hereinafter — the
‘‘Premises’’). The Parties confirm that the above information on the Premises
allows to determine with certainty the property to be transferred to the Lessee
as the lease object under the Lease Agreement.

Total construction area of the Premises shall constitute approximately 589.74
(five hundred eighty nine point seventy four) square meters. Upon termination of
the construction of the Building the area of the Premises will be adjusted in
accordance with the data of BTI *, and on the basis of these data the Leased
Area of the Premises, Rent, Payments for Utility and Maintenance Services shall
be calculated for the purposes of the Lease Agreement. Simultaneously with
signing of the Lease Agreement the Parties shall conclude the Parking Agreement.
The Parties shall agree on provisions of the Parking Agreement after execution
hereof and shall execute it as an additional agreement hereto not later than
February 1, 2007. For this purpose the Parties shall cooperate. The maximum
number of parking places to be provided by the Lessor to the Lessee under the
Parking Agreement shall be 8 (eight) places (hereinafter — the ‘‘Maximum Number
of Places’’), which shall constitute an essential term of the Parking Agreement.

The exact price of the Lessor’s services under the Parking Agreement shall be
determined after the Lessee has decided on the exact number of parking places
consisting of fixed and non-fixed parking places, whereby:

the Lessee may use not more than 3 (three) places, for use of which 250 (two
hundred fifty) Conventional Units per month for each fixed place of the Lessee
on the 2nd floor of the Building will be charged;

the Lessee may use not more than 5 (five) places, for use of which 225 (two
hundred twenty five) Conventional Units per month for each non-fixed place of
the Lessee on the 3rd and 4th floors of the underground parking of the Building
will be charged, provided that for each unused place on the 2nd floor of the
Building the Lessee shall have the right to use one additional place on the 3rd
and 4th floors.

The Parties also agree to fulfill with respect to each other certain additional
obligations expressly provided for in the present Contract.

The present Contract shall come into force upon its execution by the Parties and
shall continue in force till July 1, 2010 (hereinafter — the ‘‘Term of the
Contract’’). The present Contract may be terminated before expiration of the
Term of the Contract on the grounds provided for in the present Contract or by
the effective laws. Hereby the Parties agree that execution of the Lease
Agreement and the Parking Agreement by the Parties shall mean due performance
thereof by the Parties with respect to fulfillment of the obligations specified
in paragraphs 2.2., 2.3. and 7.3. of the Contract and shall result in
termination thereof with respect to such obligations, whereby certain separate
obligations of the Parties expressly provided for in the present Contract may
continue to exist after execution of the Lease Agreement and Parking Agreement
by the Parties.

[spacer.gif] [spacer.gif] 3.  The Lessor’s Obligations

The Lessor shall be obliged to:

comply with all obligations of the investor under the Investment Contract. The
Lessor shall promptly notify the Lessee of all cases of breaches of the
Investment Contract by any of its parties, if in the Lessor’s reasonable opinion
such breach may impede due termination of construction of the Building, putting
of the Building in service, registration of the Lessor’s ownership right to the
Building or to the Premises or fulfillment of the Lessor’s obligation hereunder.
The Lessor shall promptly notify the

[spacer.gif]

[spacer.gif] [spacer.gif] * BTI — Technical Inventory Bureau (translator’s note)

4


--------------------------------------------------------------------------------


Lessee of termination of the Investment Contract before putting the Building in
service and of all amendments, additions and modifications of the Investment
Contract. The Lessor shall provide the Lessee with the effective edition of the
Investment Contract at any time throughout the Term of the Contract within 24
hours after receipt of the corresponding written request from the Lessor.

the Lessor shall promptly notify the Lessee of all other events which in the
Lessor’s reasonable opinion may impede due termination of construction of the
Building, putting of the Building in service, registration of the Lessor’s
ownership right to the Building or to the Premises or fulfillment of the
Lessor’s obligation under the Contract. In particular, such events include:
suspension or annulment of the Construction Authorization; annulment of the
positive decision of the state commission of experts with respect to the
construction project of the Building entirely or in any part thereof; suspension
or annulment (withdrawal) of the license of the Developer, general contractor of
construction of the Building; early termination of the Agreement on the Lease of
the Land Plot on which the Building is to be constructed.

provide all authorizations for conduction of corresponding works in accordance
with the effective laws permitting construction of the Building without any
interruptions throughout the period of time starting on the day of execution
hereof and ending on the date of the document permitting putting of the Building
in service in accordance with the requirements of the effective laws.

not later than June 30, 2007 notify the Lessee in writing of the exact date of
provision to the Lessee of access to the Premises in condition ‘‘ready for
finishing’’ for conduction of the Lessee’s Works.

not later than December 31, 2007 provide the Lessee with access to the Premises
in condition ‘‘ready for finishing’’ for beginning of conduction of the Lessee’s
works. Detailed requirements to condition of the Premises and the Building at
the moment of readiness of the Premises ‘‘for finishing’’ are contained in
Schedule 3 hereto. Hereby the Parties agree that at the moment of provision to
the Lessee of the access to the Premises they shall correspond to the
description contained in Schedule 3 hereto, except for paragraphs 3, 5.1.2 and
5.7 (hereinafter — the ‘‘Requirements on the Access Date’’). The Lessor’s
fulfillment of the obligation to provide the Premises in condition corresponding
to the Requirements on the Access Date shall be confirmed by signing by the
Parties of an Act of Access which shall contain (1) description of the actual
condition of the Premises at the moment of provision of the right of access to
the Lessee; (2) all defects of the Building and the Premises discovered during
inspection and the agreed terms of their elimination by the Lessor, and (3)
requirements to condition of the Building and the Premises which are not
included into the Requirements at the Access Date, but are contained in Schedule
3 and the terms for compliance with such requirements by the Lessor. The Lessor
shall eliminate all defects of the Building and the Premises discovered during
such inspection in terms agreed by the Parties and specified in the Act of
Access and comply with all requirements to the Building and the Premises not
included in the Requirements on the Access Date and contained in Schedule 3.
Upon execution of the Act of Access by the Parties the Lessor shall provide the
Lessee’s authorized representatives with access to the Premises for conduction
of the Lessee’s Works 24 hours a day and 7 days a week throughout the period of
time necessary for conduction of the Lessee’s Works.

not later than January 31, 2008 notify the Lessee in writing of an approximate
date of putting of the Building into service upon termination of its
construction.

in any case not later than June 30, 2008 ensure putting of the Building into
service upon termination of its construction in accordance with all requirements
of the effective laws. Hereby the Parties agree that at the moment of putting of
the Building into service the Building and the Premises shall comply with all
requirements contained in Schedule 4 hereto. If for purposes of putting the
Building into service is necessary to change the Lessee’s Works already executed
in conformity with the Working Project approved by the Lessor in accordance with
the provisions of Article 5 hereof, the Lessor shall conduct all necessary works
at its own cost with engagement of the contractor approved by the Lessee.

not later than October 31, 2008 provide registration of the Lessor’s ownership
right to the Building including the Premises and deliver a notice of it together
with a copy of the Ownership Certificate to the Lessor.

5


--------------------------------------------------------------------------------


not to enter in any transaction with any third parties with respect to the
Premises, including not to dispose of, assign or encumber in any other way its
rights to the Building entirely or in any part arising from the Investment
Contract, except for conclusion of agreements similar to the present Contract
with respect to premises in the Building other than the Premises and pledge of
the rights from the Investment Contract and/or mortgage of the Building, and
subject to a prompt written notice of all such transactions to the Lessee; not
to change or amend the Investment Contract without first obtaining a written
consent of the Lessee if such changes or amendments of the Investment Contract
may result in any breach of the Lessor’ obligations hereunder. In case of pledge
of the rights from the Investment Contract and/or mortgage of the Building, the
Lessor shall obtain a written consent of the mortgagee to enter into the Lease
Agreement on terms, specified in Schedule 7 hereto, before signing the
corresponding mortgage or pledge agreement and provide the Lessee with a
notarized copy of such mortgagee’s consent to the terms of the Lease Agreement.

promptly notify the Lessor in writing of the following changes in composition of
the Lessor’s shareholders: change in composition of the direct shareholders of
the Lessor existing on the date of execution of the present Contract provided
that such change of shareholders results in redistribution of 30% (thirty
percent) or more of the shareholdings in the charter capital of the Lessor, and
redistribution of the shareholdings in the charter capital of the Lessor among
its shareholders provided that such redistribution regards 30% (thirty percent)
or more of the shareholdings in the Lessor’s charter capital, and change of
beneficial owners of legal entities who are shareholders of the Lessor on the
date of execution of the present Contract regardless of whether such changes
took place as result of one or more transactions, — throughout the Term of the
present Contract.

submit in writing for the Lessee’s approval all changes in the construction
project of the Building which may result in modification of constructional
characteristics of the Building and the Premises agreed by the Parties and
contained in Schedule 4 hereto.

[spacer.gif] [spacer.gif] 4.  The Lessee’s Obligations

The Lessee shall be obliged to:

not later than December 31, 2007 provide the Lessee with a certified copy of the
contractor’s agreement concluded by the Lessee for conduction of the Lessee’s
Works.

within 6 calendar month after signing the Act of Access ensure at its own cost
completion of all the Lessee’s Works in the Premises in accordance with the
Working Project. All expenses of the Lessee for drafting and approval of the
Working Project and conduction of the Lessee’s Works shall be accounted for by
the Lessee; the Lessee shall have the ownership right to all results of the
Lessee’s Works until those results of the Lessee’s Works which are considered
Inseparable Improvements in accordance with provisions of the present Contract
or the Lease Agreement are transferred to the Lessor.

Upon termination of the Lessee’ Works in the Premises by the Lessee and putting
of the Building into service in accordance with provisions of paragraph 3.7
hereof the Parties may sign a Report on Advance Payments from the date of which
the Lessee shall be obliged to make monthly advance payments on account of the
Rent, due in accordance with the Lease Agreement for the first year of the Lease
Term, and Payments for Utility and Maintenance Services as follows:

Advance monthly payments of the Rent for the first year of the Lease Term shall
be made in Rubles in amount equal to 1/12 (one twelfth) of the product of 617.76
(six hundred seventeen point seventy six) Conventional Units for the area of the
Premises in square meters determined on the basis of the Lessee’s Working
Project;

Advance monthly payments of the Payments for Utility and Maintenance Services
shall be in amount equal to 1/12 (one twelfth) of the product of 2,754 (two
thousand seven hundred fifty four) Rubles for the area of the Premises in square
meters determined on the basis of the Lessee’s Working Project.

Advance payments provided for in paragraphs 4.3.1 and 4.3.2 shall be made in
equal advance monthly payments not later than the 5th day of the paid calendar
month, and such monthly payments

6


--------------------------------------------------------------------------------


shall be increased for the rate of the applied VAT, unless otherwise is provided
for by the effective laws of the Russian Federation. For calculation of payments
for a period less than one calendar month, it shall be deemed that any month is
equal to 30 (thirty) days. Such payment shall be made throughout the term
beginning on the date of execution of the Report on Advance Payments and ending
on the date of execution of the Lease Term and Transfer Act. If the Parties sign
such Report on Advance Payments, the Parties agree that Schedule 7 hereto
containing the terms of the Lease Agreement agreed by the Parties shall be
amended so that the Rent and the Payments for Utility and Maintenance Services
for the first year of the Lease Term shall be recalculated under consideration
of the corresponding advance payments adjusted in accordance with the Leased
Area and paid by the Lessee in accordance with this paragraph 4.3, and such
advance payments shall be set off in equal amounts with the Lessee’s obligation
to pay the Rent and for Utility and Maintenance Services during the first year
of the Lease Term.

From the date of the Report on Advance Payments till the date of the Transfer
Act the Lessee shall be also obliged to compensate to the Lessor on a monthly
basis the charges for electricity actually consummated in the Premises, and such
electricity charges shall be calculated on the basis of the actual reading of
the meters installed by and at the Lessor’s cost in the place agreed by the
Parties after submission of the Working Project by the Lessee to the Lessor, and
on the basis of the rates of the Moscow Utility Service being the electricity
supplier for the Building (hereinafter — ‘‘Compensation of Electricity
Charges’’). The Lessee shall pay the Compensation of Electricity Charges on a
monthly basis in accordance with the actual costs for the past month within 10
(ten) Business Days after receipt of a duly executed invoice from the Lessor.
The Lessee shall have the right to demand from the Lessor presentation of
documents relating to calculation of the Compensation of Electricity Charges
indicated in the invoice received by the Lessor from the Moscow Utility Service
being the electricity supplier for the Building and the document confirming the
payment of such invoice by the Lessor.

If the Parties decide not to execute a Report on Advance Payments, the Lessee
shall not be obliged to make any payments upon termination of the Lessee’s Works
in the Premises.

[spacer.gif] [spacer.gif] 5.  Coordination Procedure for the Working Project and
Conduction of the Lessee’s Works

Not later than February 1, 2007 the Lessee shall submit to the Lessor a final
project for conduction of the Lessee’s Works in the Premises together with other
documents specified in Schedule 8 hereto (hereinafter — the ‘‘Working
Project’’), and the Parties agree that the Lessee shall have the right to change
insignificantly the Working Project during the period beginning on February 1,
2007 and ending on June 15, 2007. For purposes of this paragraph 5.1
‘‘insignificant changes’’ shall mean such changes which (a) do not involve any
changes of the construction project of the Building, and (b) do not involve any
additional approvals of the State Authorities with respect to the construction
project of the Building. After June 15, 2007 no changes of the Working Project
shall be allowed and the Lessor shall not take them into consideration. The
Lessor shall at its own cost and by its own means make all necessary changes in
the construction project of the Building and receive all necessary approval and
authorizations from the State Authorities, so that the Lessee could begin the
Lessee’s Works not later than the date of signing by the Parties of the Act of
Access and could conduct the Lessee’s Works in accordance with the Working
Project.

For purposes of preparation of the Working Project the Parties shall cooperate
with each other in bona fide, duly provide each other with all required
information and documents relating to construction of the Building and its
supply systems. If the Lessee provides the Lessor not later than December 30,
2006 with a requirements specification on introducing changes to the
construction project and project of re-equipment of the emergency power-supply
system of the Building based on the Lessee’s necessities, the Parties shall
execute an additional agreement hereto where they will determine the rights and
obligations of the Parties with respect to execution by the Lessor of such
changes of the construction project and project of re-equipment of the emergency
power-supply system of the Building and compensation by the Lessee all document
supported expenses of the Lessor.

Not later than March 1, 2007 the Lessor shall notify the Lessee in writing of
the Lessor’s approval of the Working Project and the changes of the construction
project of the Building corresponding to the

7


--------------------------------------------------------------------------------


Working Project, so that the Lessee could have the possibility to begin the
Lessee’s Works not later than the date of signing by the Parties of the Act of
Access. If the Lessee fulfills the obligation provided for above in paragraph
5.1 after February 1, 2007, the date of fulfillment by the Lessor of the
obligation provided for in this paragraph 5.3 shall be postponed for the period
of the Lessee’s delay in fulfilling the obligation provided for in paragraph
5.1.

Within 6 (six) calendar months beginning from the date of signing of the Act of
Access till termination by the Lessee of the Lessee’s Works, the Lessor shall
provide the Services to the Premises, so that the Lessee could conduct the
Lessee’s Works, and provisions of such Services in the Premises shall comply
with the terms contained in Schedule 6 hereto.

The Lessee shall compensate the Lessor expenses incurred by the Lessor in
connection with fulfillment of its obligations provided for in paragraph 5.4 on
the amount of 1 275 (one thousand two hundred seventy five) Rubles for 1 (one)
square meter of the area of the Premises, established on the basis of the
Lessee’s Working Project, per annum. The Lessee shall compensate the Lessor’s
expenses in accordance with this paragraph by equal monthly advance payments not
later than the 5th day of the paid month on the basis of the invoices duly
issued by the Lessor and delivered to the Lessee not later than the 1st day of
the paid month, and monthly payments for a complete month shall be equal to 1/12
(one twelfth) of product of 1 275 (one thousand two hundred seventy five) Rubles
and the area of the Premises established on the basis of the Lessee’s Working
Project; payments for a period which is not a complete calendar month shall be
effectuated on the basis of the number of days in the paid month.

[spacer.gif] [spacer.gif] 6.  Insurance

The Lessee shall ensure that the contractor conducting the Lessee’s Works has a
contract on insurance of its civil liability against damages caused to life
and/or property of third parties within limits of full recovery costs of the
damaged property.

The Lessee shall insure at its own cost its civil liability in cases of any
damage caused to life and/or health with the liability limit not less than
1 000 000 (one million) US dollars and any damage caused to property of third
parties with the liability limit not less than 200 000 (two hundred thousand) US
dollars which may arise as result of the Lessee’s possession of the results of
the Lessee’s Works including all Separable and Inseparable Improvements as
defined in the Lease Agreement, upon termination of the Lessee’s Works and
signing by the Parties of the Report on Advance Payments.

Upon termination of the Lessee’s Works the Lessee shall insure the Lessee’s
finishing in the Premises including all effectuated Separable and Inseparable
Improvements from all kinds of risks of damage or destruction.

Hereby the Parties agree that insurance agreements provided for in paragraphs
6.2 and 6.3 of this Article 6 (hereinafter — the ‘‘Insurance Agreements’’) shall
cover ‘‘all risks’’ usually insured with respect to similar objects. At the
Lessor’s first written request the Lessee shall provide the Lessor with a
notarized copy of the insurance contract (insurance police) concluded with an
insurance company and confirming the Lessee’s compliance with its obligation
specified in paragraphs 6.2 and 6.3 within 15 (fifteen) business days upon
receipt of the Lessor’s request, but not earlier than the beginning of the
Lessee’s Works. The Lessee shall not act or fail to act, so that any of the
Insurance Agreements specified in this paragraph (insurance polices) will become
invalid or that insurance premiums will be increased. The Lessee shall comply in
all material aspects with the provisions of the Insurance Agreements and with
all reasonable requirements of the insurance companies including requirements to
pay any increase of the insurance contribution, and the Lessee shall inform the
Lessor of occurrence of any insurance event covered by the Insurance Agreement
and of any other events of which insurance companies shall be notified.

Insurance compensation paid to the Lessee shall be immediately used by the
Lessee to restore the finishing of the Premises or in corresponding cases to
compensate damages caused to the Lessor or to the third parties as result of
occurrence of an insurance event.

The Lessor shall ensure that all contractors conducting construction of the
Building and/or internal finishing works in its separate premises and parts have
insured their civil liability for damage caused to life and/or health and/or
property of third parties within limits of full recovery costs of the damaged

8


--------------------------------------------------------------------------------


property, and shall include such requirement in all agreements according to
which third parties by their own means and by using the contractors have the
right to conduct any construction or finishing works in the Building.

The Lessor shall provide at its own cost immediately after putting the Building
into service as it is provided in paragraph 3.7 hereof and maintain throughout
the Term of the present Contract insurance for damages to the Building for the
full recovery cost of the Building and insurance of the Lessor’s civil liability
to the Lessee and third parties with the limit of civil liability for damages
caused to life and/or health not less than 1 000 000 (one million) US dollar and
with the limit of civil liability for damages caused to the third parties
property not less than 200 000 (two hundred thousand) US dollars. The Parties
agree that insurance agreements provided for in this paragraph shall cover ‘‘all
risks’’ usually insured with respect to similar objects.

At the Lessee’s first written request, the Lessor shall provide the Lessee a
notarized copy of the insurance agreement (insurance police) with the insurance
company confirming the Lessor’s compliance with the provisions of paragraph 6.7
not later than 15 (fifteen) business days after receipt of the corresponding
request. The Lessor shall not act or fail to act, so that any of the insurance
agreements specified in this paragraph (insurance polices) will become invalid
or that insurance premiums will be increased. The Lessor shall comply in all
material aspects with the provisions of such insurance agreements and with all
reasonable requirements of the insurance companies.

If the Building or any part of the Building is damaged or destructed as result
of the events against which the Lessor is obliged to conclude insurance
agreements in accordance with paragraph 6.7 hereof, the Lessor shall restore
those parts of the Building which were damaged or destructed within a reasonable
time.

With reference to insurance provided for in paragraphs 6.2, 6.3 and 6.7 the
Parties agree to conclude insurance agreements provided for in this Article 6
with an insurance company chosen by the Lessee or, if the Lessor does not agree
to conclude an insurance contract with the insurance company chosen by the
Lessee, the Parties agree that insurance agreements provided for in paragraphs
6.2, 6.3 and 6.7 hereof shall be concluded by the Parties with the condition
that the insurance companies waive their rights to take recourse actions against
the wrongdoers.

[spacer.gif] [spacer.gif] 7.  Execution of the Lease Agreement and the Parking
Agreement

The wording of the Lease Agreement agreed by the Parties and attached hereto
shall constitute an integral part hereof. The wording of the Lease Agreement may
be changed only by a written agreement of the Parties. Whereby the Parties agree
that:

prior to signing of the Lease Agreement by the Parties, the following
amendments, additions and corrections shall be made, and this list of
amendments, additions and corrections shall be comprehensive:

[spacer.gif] [spacer.gif] [spacer.gif] i.  on the title-page it shall be
necessary to indicate the number of the Agreement on Lease of Premises and the
exact address of the Building in which the Premises are leased;

[spacer.gif] [spacer.gif] [spacer.gif] ii.  on page 1 in the first line it shall
be necessary to indicate the number of the Lease Agreement and the execution
date of the Lease Agreement;

[spacer.gif] [spacer.gif] [spacer.gif] iii.  on page 1 in paragraph (1) it shall
be necessary to indicate the number of the certificate of state registration of
a legal entity issued to the Lessor, the date of issue, the Lessor’s actual
address, name and surname of the signatory of the Lease Agreement in the name of
the Lessor and the details of the document on the basis of which this person
acts;

[spacer.gif] [spacer.gif] [spacer.gif] iv.  on page 1 in paragraph (2) it shall
be necessary to indicate the Lessee’s address, the number of the certificate of
state registration, the date of its issue, name and surname of the signatory of
the Lease Agreement in the name of the Lessee and the details of the document on
the basis of which this person acts;

[spacer.gif] [spacer.gif] [spacer.gif] v.  in paragraph (A) of the introduction
it shall be necessary to indicate the exact address of the Building and its area
according to the Ownership Certificate;

9


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] vi.  in paragraph 1.1 it shall be
necessary to fill in the table cells in correspondence with the column titles
according to the BTI documents of the Premises and specify the Leased Area of
the Premises;

[spacer.gif] [spacer.gif] [spacer.gif] vii.  in paragraph 1.4 it shall be
necessary to indicate details of the Ownership Certificate;

[spacer.gif] [spacer.gif] [spacer.gif] viii.  in paragraph 1.5 it shall be
necessary to indicate details of the mortgage agreement and information about
the Mortgagee if the Building is mortgaged under the terms of the present
Contract and the Lease Agreement;

[spacer.gif] [spacer.gif] [spacer.gif] ix.  in paragraph 4.4 it shall be
necessary to indicate the amount of the First Lease Payment in Conventional
Units calculated in accordance with the provisions of Part I of Schedule 4 to
the Lease Agreement and subject to the provisions of paragraph 4.6 of the Lease
Agreement;

[spacer.gif] [spacer.gif] [spacer.gif] x.  in paragraph 4.17 it shall be
necessary to indicate the place of installation of electricity supply meters to
calculate the electricity consummated in the Premises;

[spacer.gif] [spacer.gif] [spacer.gif] xi.  in paragraph 5.2 it shall be
necessary to indicate the execution date hereof;

[spacer.gif] [spacer.gif] [spacer.gif] xii.  in paragraph 20.1 it shall be
necessary to indicate the Lessor’s and the Lessee’s the contact information;

[spacer.gif] [spacer.gif] [spacer.gif] xiii.  in paragraph 22 it shall be
necessary to indicate the details of the Parties and of their signatories;

[spacer.gif] [spacer.gif] [spacer.gif] xiv.  in paragraph 1 of Schedule 2 it
shall be necessary to indicate the date in the definition of the ‘‘Date of Lease
Beginning’’;

[spacer.gif] [spacer.gif] [spacer.gif] xv.  in paragraph 1 of Schedule 2 it
shall be necessary to indicate the address and the area of the Building in the
definition of the ‘‘Building’’;

[spacer.gif] [spacer.gif] [spacer.gif] xvi.  in paragraph 1 of Schedule 2 it
shall be necessary to indicate the address of the land plot in the definition of
the ‘‘Territory’’;

[spacer.gif] [spacer.gif] [spacer.gif] xvii.  in Part I of Schedule 4 it shall
be necessary to indicate in numbers and words the Leased Area of the Premises in
the definition of ‘‘S’’ used in formulas;

[spacer.gif] [spacer.gif] [spacer.gif] xviii.  in Part II of Schedule 4 it shall
be necessary to indicate in numbers and words the Leased Area of the Premises in
the definition of ‘‘S’’ used in formulas;

[spacer.gif] [spacer.gif] [spacer.gif] xix.  in Schedule 6 to the Contract it
shall be necessary to indicate the Contract number and its execution date;

[spacer.gif] [spacer.gif] [spacer.gif] xx.  in paragraph (1) of Schedule 6 of
the Lease Agreement it shall be necessary to indicate the number of the
certificate of state registration of a legal entity issued to the Lessor, the
date of its issue, the Lessor’s actual address, name and surname of the
signatory of the Transfer Act in the name of the Lessor and the details of the
document on the basis of which this person acts;

[spacer.gif] [spacer.gif] [spacer.gif] xxi.  in paragraph (2) of Schedule 6 to
the Lease Agreement it shall be necessary to indicate the Lessee’s address, the
number of the certificate of state registration, the date of its issue, name and
surname of the signatory of the Lease Agreement in the name of the Lessee and
the details of the document on the basis of which this person acts;

[spacer.gif] [spacer.gif] [spacer.gif] xxii.  in paragraph 1 of Schedule 6 to
the Lease Agreement it shall be necessary to fill in the table cells in
correspondence to the column titles according to the BTI documents of the
Premises and specify in numbers and in words the Leased Area of the Premises;

[spacer.gif] [spacer.gif] [spacer.gif] xxiii.  in paragraph 3 of Schedule 6 to
the Lease Agreement it shall be necessary to indicated the execution date of the
Act of Access and the execution date hereof;

from the date of the Lease beginning under the Lease Agreement and till
termination of the Lease Term the Parties’ relationships shall be governed by
the Lease Agreement.

Within 7 (seven) days after state registration of the Lessor’s ownership right
to the Building the Lessor shall notify the Lessee thereof in writing and attach
to such notice a copy of the Ownership

10


--------------------------------------------------------------------------------


Certificate and the text of the Lease Agreement, executed in accordance with
paragraph 7.1, and the Parking Agreement. The Parties agree that the Ownership
Certificate shall comply with the following requirements:

[spacer.gif] [spacer.gif] [spacer.gif] (1)  the line ‘‘Rightholder’’ shall
contain the Lessor’s full name;

[spacer.gif] [spacer.gif] [spacer.gif] (2)  the line ‘‘Object of Right’’ shall
contain information on a non-residential building, the short description of
which shall correspond to the description of the Building contained in Schedule
4 hereto in extent provided for by the effective laws;

[spacer.gif] [spacer.gif] [spacer.gif] (3)  the line ‘‘Existing Restrictions
(Encumbrances) of the Right’’ shall not contain any entry of registered
encumbrances other than those on which the Lessee was duly notified in
accordance with paragraph 3.10 hereof.

The Parties shall execute the Lease Agreement and the amendments, modifications
and corrections provided for in paragraph 7.1. and the Parking Agreement within
3 business days after receipt by the Lessee of the Lessor’s written notice (the
‘‘Date of Commencement of the Obligation to sign the Lease Agreement’’) given in
accordance with the provisions of paragraph 7.2 hereof, for purposes of which
the authorized representatives of the Parties shall meet in the place and at
time which shall be agreed on by the Parties additionally. The Date of
Commencement of the Obligation to sign the Lease Agreement shall be deemed to
have not begun only if the Lessee notifies the Lessor in writing of incompliance
of the Ownership Certificate, the Lease Agreement or the Parking Agreement with
the conditions hereof. In such case the Date of Commencement of the Obligation
to sign the Lease Agreement shall be deemed to have occurred after correction by
the Lessor of all defects of the Ownership Certificate and the Lease Agreement
and the Parking Agreement so that they shall comply with the provisions hereof,
and any Party may give the other Party a corresponding notice thereof.

If one of the Parties does not send its authorized representative in accordance
with provisions of this Article 7 hereof or such authorized representative does
not arrive in the place and in time agreed by the Parties for signing of the
Lease Agreement and the Parking Agreement, it shall be deemed a breach of the
Party’s obligation to sign the Lease Agreement and the Parking Agreement.

The Lessee shall have the right to notify the Lessor in writing of the state
registration of the Lessor’s ownership right to the Building subject to
attaching to such notice of a copy of an extract from EGRP* and the text of the
Lease Agreement, executed in accordance with paragraph 7.1, and the Parking
Agreement, except for such information which the Lessee does not possess and
requirements to the Lessor to specify in the text of the Lease Agreement such
information which the Lessee does not possess or provide the Lessor with
documents necessary for specification of such information in the text of the
Lease Agreement. The Parties agree, that the extract from EGRP shall comply with
the following requirements:

[spacer.gif] [spacer.gif] [spacer.gif] (1)  the line ‘‘Rightholder’’ shall
contain the Lessor’s exact full name;

[spacer.gif] [spacer.gif] [spacer.gif] (2)  the line ‘‘Object of Right’’ shall
contain information on a non-residential building, the short description of
which in extent provided for by the effective laws shall correspond to the
description of the Building contained in Schedule 4 hereto;

[spacer.gif] [spacer.gif] [spacer.gif] (3)  the line ‘‘Existing Restrictions
(Encumbrances) of the Right’’ shall not contain any entrance on registered
encumbrances other than those on which the Lessee was duly notified in
accordance with paragraph 3.10 hereof.

In case of the Lessee’s notice indicated in this paragraph, the Parties agree to
comply with provisions of paragraphs 7.3 and 7.4 correspondingly.

Within 7 (seven) business days after receipt of the Lessor’s written request the
Lessee shall provide the Lessor with the Lessee’s documents and information
necessary to apply for state registration of the Lease Agreement. The Lessor
shall be responsible for submission of documents to Rosregistration and for all
other actions necessary for state registration of the Lease Agreement. The
Lessee shall compensate the Lessor 50% of the Lessor’s document supported
expenses in connection with the state registration.

[spacer.gif]

[spacer.gif] [spacer.gif] * EGRP — Unified State Register of Rights
(translator’s note)

11


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 8.  Security Deposit

The Parties agree that ‘‘Security Deposit’’ shall mean for the purposes hereof
an amount of money to be paid by the Lessee to the Lessor exclusively to secure
the Lessee’s obligation to sign the Lease Agreement and the Parking Agreement
and compensate any possible damage of the Lessor which may arise in case of the
Lessee’s failure to sign the Lease Agreement and the Parking Agreement. Upon
signing by the Parties of the Lease Agreement and the Parking Agreement, the
entire amount of the Security Deposit shall be set off for fulfillment of the
Lessee’s obligation to pay the Deposit under the Lease Agreement. The Security
Deposit shall no constitute an advance payment made under the present Contract
and the Lease Agreement to pay the Basic Rent and/or other payments. The
Security Deposit shall not be adjusted in case of adjustment of the area of the
Premises on the basis of BTI documents. The Parties agree that the amount of the
Security Deposit shall constitute an amount in Rubles equal to 58,706.00 (fifty
eight thousand seven hundred six) Conventional Units.

The Lessee shall transfer to the Lessor the Security Amount together with the
charged VAT within 14 (fourteen) business days upon execution hereof by the
Parties.

No interest shall be accrued on the amount of the Security Deposit in the
Lessor’s legal possession and no compensation for use of such amount in money
shall be paid. The Parties agree that in cases provided for in the present
Contract the amount in Russian Rubles equal to the amount of the Security
Deposit expressed in Conventional Units shall be returned. If the Lessor fails
to return the Security Deposit to the Lessee in time provided for hereby, the
Lessee shall be entitled to charge the Lessor an interest (penalty) in the
amount of 0.15% (zero point fifteen per cent) of the due amount for each day of
the Lessor’s delay to fulfill its obligation.

All payments hereunder shall be made in Russian Rubles on the Parties’ bank
accounts specified in the present Contract; if an amount in the present Contract
is expressed in Conventional Units, the payment shall be made in Rubles in the
amount equal to the amount expressed in Conventional Units at the official
exchange rate of the Central Bank of the Russian Federation (hereinafter — the
‘‘CB of the RF’’) on the payment date which for purposes hereof shall be the
date of writing-off of the amount from the banc account of the paying Party. A
payment obligation hereunder shall be deemed fulfilled at the moment when the
corresponding amount is written off from the correspondent account of the bank
of the paying Party.

Any Party may change its bank account by giving a notice thereof to the other
Party at least 20 (twenty) days before the corresponding amount is to be paid.
The paying Party shall pay all bank charges and commissions due to the bank in
connection with the payments hereunder, except for charges and commissions of
the bank of the receiving Party.

[spacer.gif] [spacer.gif] 9.  VAT

In addition to the amounts paid by the Parties hereunder, the Party making a
payment shall also pay VAT if such VAT is applied in accordance with the
effective laws. If in accordance with the effective Russian laws the Lessee is
exempted from the obligation to pay VAT, the Lessee shall provide the Lessor
copies of the documents confirming the Lessee’s tax status in a reasonable time
after receipt of the Lessor’s written request.

[spacer.gif] [spacer.gif] 10.  Refusal of Contract Execution. Liability of the
Parties

The Lessee shall be entitled to refuse unilaterally execution of the present
Contract without any ground and to terminate it by giving a written notice
thereof to the Lessor at least 5 (five) days prior to such termination. If the
Lessee exercises this right, (1) the entire amount of the Security Deposit shall
remain by the Lessor and shall not be returned to the Lessee; (2) in case of any
debts with respect to any payments hereunder, the Lessee shall pay such amounts
within 30 (thirty) days after the date of such termination; (3) the Lessee shall
compensate the Lessor’s document supported expenses on modification of the
construction project with respect to bearing structures of the Building in
connection with the Lessee’s Working Project. The Lessee shall not be liable to
the Lessor for refusal of execution hereof in any other way.

12


--------------------------------------------------------------------------------


The Lessee shall be entitled to refuse unilaterally execution of the present
Contract by giving a written notice thereof to the Lessor at least 5 days prior
to such termination in case of the Lessor’s failure to fulfill its obligations
provided for in paragraphs 2.2, 3.7, 3.8, 3.9, 3.11 and 7.3 hereof, after the
Lessee has given the Lessor a written notice of such default and an additional
time of 30 business days to cure such default. If the Lessee refuses to execute
the present Contract on the grounds provided for in this paragraph 10.2, (1) the
Lessor shall return to the Lessee the Security Deposit in double amount and
compensate to the full extent the Lessee’s document supported expenses in
connection with the Lessee’s Works in the amount not exceeding the amount in
Rubles equal to the product of 170 (one hundred seventy) Conventional Units for
1 sq. m. of the finished area of the Premises determined on the basis of the
Lessee’s Working Project, within 30 days after such early termination hereof;
(2) in case of any debts with respect to any payments hereunder, the Lessee
shall pay such amounts within 30 (thirty) days after the date of such
termination.

The Lessee shall be entitled to refuse unilaterally execution of the present
Contract by giving a written notice thereof to the Lessor at least 30 (thirty)
days prior to such termination in the following cases:

[spacer.gif] [spacer.gif] [spacer.gif] a)  termination of the Investment
Contract prior to putting of the Building into service regardless of the
reasons;

[spacer.gif] [spacer.gif] [spacer.gif] b)  if the Lessee becomes aware of the
circumstances which in the Lessee’s reasonable opinion may impede the due
termination of construction of the Building, putting of the Building into
service, registration of the Lessor’s ownership right to the Building or to the
Premises or fulfillment of the Lessor’s obligations hereunder (in particular,
such circumstances include: suspension or annulment of the Construction
Authorization; annulment of the positive decision of the state commission of
experts on the construction project of the Building entirely or in any part;
suspension or cancellation (withdrawal) of the Developer’s or the general
contractor’s license, early termination of the Agreement on Lease of the Land
Plot on which the Building is being constructed);

[spacer.gif] [spacer.gif] [spacer.gif] c)  if at any time during the Term of the
present Contract any authorization for conduction of any works in the Building,
which the Developer or its contractors are responsible for, is suspended or
withdrawn;

[spacer.gif] [spacer.gif] [spacer.gif] d)  change in composition of the direct
shareholders of the Lessor existing on the date of execution of the present
Contract provided that such change of shareholders results in redistribution of
30% (thirty percent) or more of the shareholdings in the charter capital of the
Lessor, and redistribution of the shareholdings in the charter capital of the
Lessor among its shareholders provided that such redistribution regards 30%
(thirty percent) or more of the shareholdings in the Lessor’s charter capital,
and change of beneficial owners of legal entities who are shareholders of the
Lessor on the date of execution of the present Contract regardless of whether
such changes took place as result of one or more transactions;

subject to the Lessee’s written notice to the Lessor of occurrence of such
grounds for early termination hereof and provision to the Lessor of a reasonable
time to eliminate such grounds and to cure a corresponding default hereunder. In
case of the Lessee’s refusal to execute the present Contract on the grounds
provided for in this paragraph 10.3, (1) the Lessor shall return to the Lessee
the Security Deposit in double amount and compensate to the full extent the
Lessee’s document supported expenses in connection with the Lessee’s Works in
the amount not exceeding the amount in Rubles equal to the product of 170 (one
hundred seventy) Conventional Units for 1 sq. m. of the finished area of the
Premises determined on the basis of the Lessee’s Working Project, within 30 days
after such early termination hereof; (2) in case of any debts with respect to
any payments hereunder, the Lessee shall pay such amounts within 30 (thirty)
days after the date of such termination.

The Lessor shall be entitled to refuse unilaterally execution hereof by giving a
written notice thereof to the Lessee at least 5 days prior to such termination
in case of the Lessee’s failure to fulfill its obligations provided for in
paragraphs 2.2, 7.3 and 8.2 hereof, after the Lessor has given the Lessee a
written notice of such default and an additional time of 5 business days to cure
such default. If the Lessor exercises its

13


--------------------------------------------------------------------------------


right provided for in this paragraph 10.4 in connection with the Lessee’s
failure to fulfill obligations specified in paragraphs 2.2 and 7.3, (1) the
entire amount of the Security Deposit shall remain by the Lessor and shall not
be returned to the Lessee, and the expenses on the Lessee’s Works and other
expenses incurred by the Lessee in connection with execution hereof shall not be
returned or compensated to the Lessee; (2) the Lessee shall compensate the
Lessor’s document supported expenses on modification of the construction project
with respect to bearing structures of the Building in connection with the
Lessee’s Working Project; (3) in case of any debts with respect to any payments
hereunder, the Lessee shall pay such amounts within 30 (thirty) days after the
date of such termination.

In case of the Lessor’s delay in fulfilling its obligation stipulated in
paragraph 3.5 hereof or breach of the obligation stipulated in paragraph 3.5
hereof, the Lessee shall be entitled to reduction of the Rent for the first year
of the Lease Term for the amount equal to the amount of the daily Rent
(calculated on the basis of the rate of 617,76 (six hundred seventeen point
seventy six) Conventional Units for 1 square meter of the Premises per annum
without VAT, whereby the area of the Premises shall be equal to the Leased Area)
for each day of such delay, provided that the total period of delay shall not
exceed 90 (ninety) days, and the Parties agree that such reduction of the Rent
for the first year of the Lease Term in accordance with this paragraph shall not
be applied to the entire period of the Lessee’s breach of its obligations
stipulated in paragraph 5.1 hereof, provided that such breach of the Lessee’s
obligations has caused the Lessor’s breach of its obligation stipulated in
paragraph 3.5 hereof.

In case of the Lessor’s delay in fulfilling its obligation stipulated in
paragraph 3.7 hereof or breach of the obligation stipulated in paragraph 3.7
hereof, the Lessee shall be entitled to reduction of the Rent for the first year
of the Lease Term for the amount equal: (a) to the amount of the daily Rent
(calculated on the basis of the rate of 617,76 (six hundred seventeen point
seventy six) Conventional Units for 1 square meter of the Premises per annum
without VAT, whereby the area of the Premises shall be equal to the are of the
Premises in accordance with BTI information) for each day of such delay,
provided that the total period of delay shall not exceed 90 (ninety) days, and
(b) to the double amount of the daily Rent (calculated on the basis of the rent
of 617,76 (six hundred seventeen point seventy six) Conventional Units for 1
square meter of the Premises per annum without VAT, whereby the area of the
Premises shall be equal to the Leased Area) for each day of delay upon
expiration of 90 (ninety) days of the delay provided for in paragraph 10.5, but
not more than 45 (forty five) days, and the Parties agree that such reduction of
the Rent for the first year of the Lease Term in accordance with this paragraph
shall not be applied to the entire period of the Lessee’s breach of its
obligations stipulated in paragraph 5.1 hereof, provided that such breach of the
Lessee’s obligations has caused the Lessor’s breach of its obligation stipulated
in paragraph 3.7 hereof.

When applying the consequences of the Lessor’s breach of its obligations
specified in paragraphs 10.5 and 10.6, the Parties agree that the Lessor’s
fulfillment of its obligations stipulated in paragraphs 3.5 and 3.7 hereof shall
be postponed for the period (a) equal to the period of the Lessee’s delay in
fulfilling its obligation provided for in paragraph 5.1 hereof, provided that
the total period of such delay does not exceed 90 (ninety) days, and (b) equal
to the double period of the Lessee’s delay in fulfilling its obligation provided
for in paragraph 5.1 hereof after expiration of 90 (ninety) days of delay if the
total period of such Lessee’s delay has exceeded 90 (ninety) days, but not more
than for 45 (forty five) days.

The Lessor shall be entitled to refuse unilaterally execution of the present
Contract by giving a written notice thereof to the Lessee at least 5 (five) days
prior to such termination in case of the Lessee’s failure to fulfill its
obligation stipulated in paragraph 5.1 hereof within 90 (ninety) days after the
term provided for in paragraph 5.1 and after the Lessor’s written notice to the
Lessee of the default and provision of an additional term of 30 business days to
the Lessee to cure such default. In case of the Lessor’s refusal to execute the
present Contract on the grounds provided for on this paragraph 10.8, (1) the
Lessor shall return to the Lessee 50 (fifty) per cent of the amount of the
Security Deposit, (2) the cost of the Lessee’s Works and other expenses incurred
by the Lessee in connection with execution hereof shall not be returned or
compensated to the Lessee.

The Lessee shall be entitled to refuse unilaterally execution of the present
Contract by giving a written notice thereof to the Lessor at least 5 days prior
to such termination if the Preliminary Contract with ZAO ‘‘CTC’’ will be
terminated on the grounds provided for in paragraphs 10.2 and 10.3 of the

14


--------------------------------------------------------------------------------


Preliminary Contract with ZAO ‘‘CTC’’. If the Lessee refuses to execute the
present Contract on the grounds provided for in this paragraph 10.9, (1) the
Lessor shall return to the Lessee the Security Deposit in double amount and
compensate to the full extent the Lessee’s document supported expenses in
connection with the Lessee’s Works in the amount not exceeding the amount in
Rubles equal to the product of 170 (one hundred seventy) Conventional Units for
1 sq. m. of the finished area of the Premises determined on the basis of the
Lessee’s Working Project, within 30 days after such early termination hereof;
(2) in case of any debts with respect to any payments hereunder, the Lessee
shall pay such amounts within 30 (thirty) days after the date of such
termination.

The Lessee shall be entitled to refuse unilaterally execution of the present
Contract by giving a written notice thereof to the Lessor at least 5 days prior
to such termination if the Preliminary Contract with ZAO ‘‘CTC’’ will be
terminated on the grounds provided for in paragraph 10.4 of the Preliminary
Contract with ZAO ‘‘CTC’’. If the Lessee refuses to execute the present Contract
on the grounds provided for in this paragraph 10.10, (1) the entire amount of
the Security Deposit shall remain by the Lessor and shall not be returned to the
Lessee, and the cost of the Lessee’s Works and other expenses incurred by the
Lessee in connection with execution hereof shall not be returned or compensated
to the Lessee; (2) the Lessee shall compensate the Lessor’s document supported
expenses on modification of the construction project with respect to bearing
structures of the Building in connection with the Lessee’s Working Project; (3)
in case of any debts with respect to any payments hereunder, the Lessee shall
pay such amounts within 30 (thirty) days after the date of such termination.

The Lessee shall be entitled to refuse unilaterally execution of the present
Contract by giving a written notice thereof to the Lessor at least 5 days prior
to such termination if the Preliminary Contract with ZAO ‘‘CTC’’ will be
terminated on the grounds provided for in paragraph 10.8 of the Preliminary
Contract with ZAO ‘‘CTC’’. If the Lessee refuses to execute the present Contract
on the grounds provided for in this paragraph 10.11, (1) the Lessor shall return
to the Lessee 50 (fifty) per cent of the amount of the Security Deposit, (2) the
cost of the Lessee’s Works and other expenses incurred by the Lessee in
connection with execution hereof shall not be returned or compensated to the
Lessee.

If any Party exercises its right of unilateral refusal of execution hereof
granted to it under this Article 10, the present Contract shall be deemed
terminated from the date indicated in the corresponding notice which, unless the
Parties agree otherwise, shall not be earlier than 5 (five) Business Days after
the date of delivery to the other Party of the notice of the Party’s refusal to
execute the present Agreement in accordance with the provisions of this Article
10.

[spacer.gif] [spacer.gif] 11.  Procedure of Dispute Resolution

All disputes which may arise between the Parties with respect to the present
Contract shall be resolved by the Arbitration Court of Moscow in accordance with
the procedure stipulated by the effective procedural laws of the Russian
Federation.

The present Contract shall be governed by the laws of the Russian Federation.

[spacer.gif] [spacer.gif] 12.  Confidential Information

The Parties agree that information provided by them to each other in connection
with the present Contract shall be deemed confidential and shall constitute
commercial secret of the Parties within the limits provided for by the effective
laws. The Parties shall not in any way disclose any information in connection
with execution of the present Contract to any third parties, unless:

[spacer.gif] [spacer.gif] [spacer.gif] •  such disclosure is required under the
effective laws of the Russian Federation and/or any other state, and/or under
the regulations on disclosure by the stock market participants of any state,
and/or required by any State Authorities;

[spacer.gif] [spacer.gif] [spacer.gif] •  such information becomes public
through other sources, except when such information was illegally disclosed to
such source by the Party received such information in connection with the
present Contract;

[spacer.gif] [spacer.gif] [spacer.gif] •  the Party providing such information
hereunder has consented to disclosure of such information; or

[spacer.gif] [spacer.gif] [spacer.gif] •  such information was disclosed to the
Party’s professional consultants.

15


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 13.  Notices

All notices, information, communications and requests which the Parties may or
must give or make hereunder shall be executed in writing in Russian and
delivered to the Parties’ addresses indicated below:

For the Lessor:
OOO ‘‘Promyshlenno-finansovaya kompania’’
(ООО «Промышленно-финансовая компания»)

23, Osenny boulevard, 121609 Moscow, Russia
(Россия, 121609, г. Москва, Осенний бульвар, д. 23)
Attention: Mr. Rasskazov Nikolay Nikolayevitch (Рассказов Николай Николаевич)

For the Lessee:
Moscow Representative Office of CTC Media, Inc.

15A, ul. Pravdy, Moscow, 125124, Russia
(Россия, 125124, г. Москва, ул. Правды, д. 15А)
Attention: Mr. Lee Sprague (Ли Спрейг)

All invoices, notices, information, correspondence, requests and other documents
of the Parties hereunder shall be given or made in the manner determined in this
Article and shall be deemed to have been duly sent and delivered to the Party to
which they are addressed:

[spacer.gif] [spacer.gif] [spacer.gif] 13.1.1.  at the moment of the delivery on
receipt in case of personal delivery or delivery by a courier;

[spacer.gif] [spacer.gif] [spacer.gif] 13.1.2.  at the moment of delivery of the
letter to the addressee indicated in the delivery notice in case of delivery by
an insured mail with the list of enclosures or by a registered mail.

The Parties shall notify each other in writing of any changes of the requisites
specified in paragraph 14.1 of the present Contract in case of such changes.
Such changes shall come into force after receipt by the other Party of the
notice on such change. All risks arising from an undue notification shall be on
the Party failed to execute its obligations under this Article hereof.

[spacer.gif] [spacer.gif] 14.  Other Provisions

The present Contract contains:

provisions having force of a preliminary contract according to Article 429 of
the Civil Code of the Russian Federation and stipulating the Parties’ obligation
to conclude the Lease Agreement and the Parking Agreement on terms provided for
hereby and by the attached text of the Lease Agreement and schedules thereto,
and

other obligations of the Parties coming into force upon execution hereof. The
present Contract together with the Schedules hereto shall constitute the entire
agreement of the Parties as to its subject and shall supersede all prior
correspondence, written agreements and negotiations of the Parties.

Obligations hereunder relating to execution of the Lease Agreement and the
Parking Agreement shall be valid till execution of the Lease Agreement and the
Parking Agreement. Obligations hereunder not relating to execution of the Lease
Agreement and the Parking Agreement shall remain in force till their complete
fulfillment. In case of any discrepancies between provisions hereof and of the
Lease Agreement, the provisions of the Lease Agreement shall prevail.

The present Contract shall be binding for the corresponding successors of the
Parties.

The Lessee shall have the right to assign its rights and obligations hereunder
to its affiliates without first obtaining the Lessor’s consent of such
assignment subject to a written notice to the Lessor of the assignment that has
taken place.

If any provision (or its part) hereof becomes invalid at any time in accordance
with a court decision or in any other way, it shall not affect the validity of
other provisions hereof. If any provision (or its part) hereof is considered
invalid, the Lessor and the Lessee shall take all necessary and reasonable
measures to introduce such amendments and additions into the present Contract
that correspond the most to the intentions contained in the invalid provision,
subject to compliance with all requirements of the laws of the Russian
Federation.

16


--------------------------------------------------------------------------------


The present Contract is executed in two counterparts of equal legal force in
Russian, one for each Party.

The present Contract contains the following Schedules which shall constitute its
integral part:

Schedule No. 1 — Definitions;

Schedule No. 2 — Floor Plans of the Premises;

[spacer.gif] [spacer.gif] [spacer.gif] Schedule No.  3 — Description of the
Premises and of the Building at the moment when the Premises are ‘‘ready for
finishing’’;

[spacer.gif] [spacer.gif] [spacer.gif] Schedule No.  4 — Description of the
Premises and of the Building on the Building Start-up Date in accordance with
parapgraph 3.7. hereof;

Schedule No. 5 — Form of the Act of Access;

[spacer.gif] [spacer.gif] [spacer.gif] Schedule No.  6 — List of Services
necessary for conduction of the Lessee’s Works in the Premises;

[spacer.gif] [spacer.gif] [spacer.gif] Schedule No. 7  —  Approved Text of the
Lease Agreement;

[spacer.gif] [spacer.gif] [spacer.gif] Schedule No. 8  —  Composition of the
Working Project.

[spacer.gif] [spacer.gif] 15.  Legal Addresses, Bank Requisites and Signatures
of the Parties

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] The Lessor:
OOO ‘‘Promyshlenno-finansovaya
kompania’’
    
Legal Address:
23, Osenny boulevard, 121609 Moscow,
Russia
    
INN 7731262460
KPP 773101001 [spacer.gif] [spacer.gif] The Lessee:
Moscow Representative Office of
CTC Media, Inc.
    
Legal Address:
12, 3rd Horoshevskaya Ul., Moscow, 123298, Russia
    
INN 9909135763
KPP 773851001 Requisites for payments in Rubles: [spacer.gif] [spacer.gif]
Requisites for payments in Rubles: Settlement Account No. 40702810138260105245
in OCB Kievskoye No. 5278 of Sberbank of Russia, Moscow
Correspondent Account No. 30101810400000000225
BIK 044525225 [spacer.gif] [spacer.gif] Settlement Account No.
40807810738040000137
in OCB Tverskoye No. 7982/0741 of Sberbank of Russia, Moscow
Correspondent Account No. 30101810400000000225
BIK 044525225 Signatures of the Parties:
    
On behalf of the Lessor:
    
[Signed]
                                                                        
[spacer.gif] [spacer.gif]     
    
On behalf of the Lessee:
    
[Signed]
                                                                         Name:
Rasskazov Nikolay Nikolayevitch
Position: General Director
SS
[Stamp] [spacer.gif] [spacer.gif] Name: Gikalo Stanislav Aleksandrovitch
Position: Head of Representative Office
SS
[Stamp] [spacer.gif]

17


--------------------------------------------------------------------------------


Schedule No. 1

DEFINITIONS

‘‘Act of Access’’ shall mean and act under the form stipulated in Schedule # 5
hereto confirming the transfer of the Premises to the Lessee in ‘‘for
finishing’’ condition.

‘‘BTI’’ shall mean the corresponding department of Moscow branch of the Federal
state unitary enterprise ‘‘The Russian state center for inventory and accounting
of the real estate objects’’ (or its successor) at the place of location of the
Building.

‘‘State Authority’’ shall mean any state body authorized pursuant to the
effective legislation to issue acts binding for all the participants of business
activities, as well as officers of any such authority acting within their
powers.

‘‘State acceptance commission’’ shall mean a temporary collective body appointed
by the respective State authority and exercising the acceptance of the real
estate object finished with construction into operation, authorized to adopt
decision on compliance of the real estate object to the project documents and
the requirements and norms stipulated by the legislation.

‘‘Lease Agreement’’ shall mean the Lease Agreement on the Premises, the approved
text of which is contained in Schedule NO.7 hereto. ‘‘Agreement on Lease of the
Land Plot’’ shall mean Contract on granting of the land plot for use on the
lease terms (land lease agreement) # M-07-025219 dated November 24, 2003 between
Moscow land committee and the Developer, and registered on January 9, 2004 by
the Institution of justice on the state registration of the rights regarding the
real estate and transactions therewith in the territory of the City of Moscow
under No. 77-01/05-119/2003-536 together with the additional agreement dated
December 8, 2003.

‘‘Parking Agreement’’ shall mean the contract, which provisions shall be agreed
by the Parties upon execution hereof in accordance with paragraph 2.3 hereof.

‘‘EGRP’’ shall mean the Unified state register of the rights to the real estate
and transactions therewith.

‘‘Building’’ shall mean 26-floor multi-functional building with an office part
and parking with the construction address: in front of vladenie 1-3, ul.
Krylatskye Kholmy, Moscow (Western Administrative district, rayon Krylatskoe).

‘‘Investment contract’’ shall mean Investment contract # 1-04 dated September
12, 2003 concluded between the Developer and the Lessor.

‘‘VAT’’ shall mean value added tax.

‘‘Preliminary contract with ZAO “CTC’’ shall mean the Preliminary contract on
concluding contracts signed by the Lessor with Closed joint-stock company ‘‘CTC
Network’’ (Закрытое акционерное общество «Сеть телевизионных станций»)
simultaneously upon signing hereof regarding other premises in the Building, the
construction area of which constitutes approximately 11,568 (eleven thousand
five hundred and sixty-eight) square meters.

‘‘Construction Authorization’’ shall mean Construction authorization of the
object of city-planning activity # P-0114/98 registered with the City-planning
cadastre on February 2005 under No. 77-ГГК/3.7.1.000129.

‘‘The Lessee’s Works’’ shall mean construction and assembly, engineer and other
works in the Premises executed pursuant hereto and the Working project of the
Lessee.

‘‘Rosregistration’’ shall mean the Head Department of the Federal Registration
Service for Moscow, (GU FRS for Moscow) or any other authorized body exercising
the state registration of real estate lease agreements.

‘‘Ownership Certificate’’ shall mean the Certificate on the state registration
of the Lessor’s right of ownership to the Building.

18


--------------------------------------------------------------------------------


‘‘Conventional Units (C.U.)’’ shall mean a unit agreed by the Parties for
measuring Rent rate, which is equal to the sum of USD half and EURO half, i.e. 1
C.U. = ½ USD + ½ EURO.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Lessor: [spacer.gif]
[spacer.gif] Lessee:   [spacer.gif] [spacer.gif]   [Signed] [spacer.gif]
[spacer.gif] [Signed] Name: Rasskazov Nikolay Nikolayevitch
Position: General Director
SS
[Stamp] [spacer.gif] [spacer.gif] Name: Gikalo Stanislav Aleksandrovitch
Position: Head of Representative Office
SS
[Stamp] [spacer.gif]

19


--------------------------------------------------------------------------------


Schedule No. 2

FLOOR PLANS OF THE PREMISES

Plan of Floor 20 (20 этаж)

Appendix #                    

To Contract #                

Dated                        , 2006

[html_31017plan1.jpg]

The area of the premises subject to lease = 268.34 sq.m.

20


--------------------------------------------------------------------------------


Leased premises (explanation of the sign in the lower part of the picture —
translator’s note)

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Representative Office of CTC
Media, Inc.
Head of Representative Office
    
[Signed] S.A. Gikalo
[Stamp] [spacer.gif] [spacer.gif] General Director
LLC ‘‘Promyshlenno-finansovaya kompania’’
    
[Signed] N.N. Rasskazov
[Stamp] [spacer.gif]

Plan of Floor 26 (26 этаж)

Appendix #                    

To Contract #                

Dated                      , 2006

[html_31017plan2.jpg]

The area of the premises subject to lease = 321.4 sq.m.

Leased premises (explanation of the sign in the lower part of the picture —
translator’s note)

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Representative Office of CTC
Media, Inc.
Head of Representative Office
    
[Signed] S.A. Gikalo
[Stamp] [spacer.gif] [spacer.gif] General Director
LLC ‘‘Promyshlenno-finansovaya kompania’’
    
[Signed] N.N. Rasskazov
[Stamp] [spacer.gif]

21


--------------------------------------------------------------------------------


Schedule No. 3

DESCRIPTION OF THE PREMISES AND OF THE BUILDING AT THE MOMENT WHEN THE PREMISES
ARE ‘‘READY FOR FINISHING’’

[spacer.gif] [spacer.gif] 1.  General specifications

Office premises assigned for allocation of lessees shall be leased in the form
of open area (not finished, with the executed preparatory works for final
finishing of the premises).

Baffles are made dividing public space and office premises, as well as vertical
services well walls.

[spacer.gif] [spacer.gif] 2.  Premises condition

[spacer.gif] [spacer.gif] 2.1.  Windows, leaded panes

[spacer.gif] [spacer.gif] *  one-chamber glass package with thermo-isolation

[spacer.gif] [spacer.gif] *  slopes — painted aluminum

[spacer.gif] [spacer.gif] 2.2.  Outside walls of the Building

[spacer.gif] [spacer.gif] *  Façade panels (modules) covered with one-layer
drywall with setting the shrinkage-expansion joints (for the finishing an
additional fixing with drywall with decorated cover is necessary)

[spacer.gif] [spacer.gif] *  Heating devices are installed according to the
project

[spacer.gif] [spacer.gif] 2.3.  Ceilings* Monolith reinforced concrete plates of
the floors

[spacer.gif] [spacer.gif]   Ceiling height from floor to floor: floors 14-23 —
3.9 m, floors 24-25 — in part 7.8 m, in part — 3.9 m, floor 26 — 6.3 m.

[spacer.gif] [spacer.gif] 2.4.  Floors

[spacer.gif] [spacer.gif] *  Black floors made of two-layer GVL plates on
5-fraction expanded clay, total thickness up to 100 mm.

[spacer.gif] [spacer.gif] 3.  Finishing of Public places (entrance group,
corridor, staircase and elevator halls):

[spacer.gif] [spacer.gif] *  according to architectural plan (presented upon
demand)

[spacer.gif] [spacer.gif] 4.  Elevators

[spacer.gif] [spacer.gif] *  putting into operation of elevators is exercised
only after finishing works are done according to the construction schedule

[spacer.gif] [spacer.gif] *  cargo lift or elevating machine is presented for
the time of finishing works to the Lessee’s Premises.

[spacer.gif] [spacer.gif] 5.  Engineering systems

[spacer.gif] [spacer.gif] 5.1.  Ventilation and air conditioning:

[spacer.gif] [spacer.gif] 5.1.1.  The System is executed to the extent of
central air-exchange standpipes without end devices and layout in the floor.

[spacer.gif] [spacer.gif] 5.1.2.  Ventilation system of elevator halls is
executed in full.

[spacer.gif] [spacer.gif] 5.1.3.  Sanitary block ventilation system is delivered
without end devices.

[spacer.gif] [spacer.gif] 5.1.4.  VRV-3 conditioning system shall assume exit of
freon pipes from the standpipe to the floor without user layout and installation
of the internal blocks.

[spacer.gif] [spacer.gif] 5.2.  Heating system in full with heating radiators
according to the project.

[spacer.gif] [spacer.gif] 5.3.  Water supply and sewerage networks are assigned
for ensuring sanitary-hygienic norms.

[spacer.gif] [spacer.gif]   Executed in the volumes of to sanitary blocks.

[spacer.gif] [spacer.gif] 5.4.  Lighting system, general and computer electrical
network is executed without layout to distributing switchboard.

22


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif]   Separate capacity for the Premise — 686 Kwa (set
capacity). On the basis of the following calculation: 50 Kwa (of the set
capacity) for 1,000 sq.m. Two supplied high-voltage feeders.

[spacer.gif] [spacer.gif]   Existence of reserve power supply sources projected
on the basis of the technical task issued by the Lessee (provided execution by
the latter of obligations on financing of the project creation and erection of
the said schemes).

[spacer.gif] [spacer.gif] 5.5.  Sprinkler and water fire-extinguishing system as
well as automatics of fire-fighting systems is executed to the extent necessary
for protection of the Building. The system is accumulated upon occurrence of
floor planning decisions according to the project and at the account of the
Lessee.

[spacer.gif] [spacer.gif] 5.6.  Notification and people’s evacuation management
system under fire is executed to the extent necessary for protection of the
Building. The system is accumulated upon occurrence of floor planning decisions
according to the project and at the account of the Lessee.

[spacer.gif] [spacer.gif] 5.7.  Dispatcher system of the building is assigned
for managing of engineering systems of the building, is combined of the
equipment of the leading engineering companies. It is executed in full.

[spacer.gif] [spacer.gif] 5.8.  Access control and video control systems are
executed to the extent of the Building perimeter control, entrances from
staircases and elevator halls.

[spacer.gif] [spacer.gif] 5.9.  Low-voltage sewerage system, low-voltage and
computer networks, radio-, telephone-set up are executed to the extent of
central floor standpipes.

[spacer.gif] [spacer.gif] 5.10.  Television and radio networks are executed to
the extent of leading-out to the floor.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Lessor: [spacer.gif]
[spacer.gif] Lessee:   [spacer.gif] [spacer.gif]   [Signed] [spacer.gif]
[spacer.gif] [Signed] Name: Rasskazov Nikolay Nikolayevitch
Position: General Director
SS
    
[Stamp] [spacer.gif] [spacer.gif] Name: Gikalo Stanislav Aleksandrovitch
Position: Head of Representative Office
SS
    
[Stamp] [spacer.gif]

23


--------------------------------------------------------------------------------


Schedule No. 4

REQUIREMENTS TO THE BUILDING AND THE PREMISES AT THE BUILDING START-UP DATE IN
ACCORDANCE WITH PARAGRAPH 3.7 HEREOF

[spacer.gif] [spacer.gif] 1.  Location

‘‘Profico’’ office business center is located at the following address: in front
of vladenie 1-3, ul. Krylatskie Kholmy, at the nearest distance to underground
stations ‘‘Molodezhanya’’ and ‘‘Krylatskoe’’.

The construction site has a triangular shape and stretches out from north-east
to south-west. In south-est it is limited by s aside slop leading to Krylatskaya
uliza. The north border and boundary line adjoins a specially guarded natural
territory. From the western side the construction site is limited by uliza
Krylatskie Kholmy.

Depending on the traffic density, approach to the two main city street-roads
from ‘‘Profico’’ business center takes: to Rublevskoe shosse — 2-5 minutes, to
Krasnopresnensky prospect (under construction) 10-20 minutes, to Moscow
ring-road (МКАД) 15 minutes.

[spacer.gif] [spacer.gif] 2.  Architecture solutions

The outside of the Building combines the elements of modern architecture and
modern design solutions in the shape of a rectangular. The Building is located
on the land plot of 0.67 hectare.

The number of the Building floors corresponds to the number of floors as it is
determined in the Building construction project, and according thereto the
permission to construction was given and is valid as of the date of execution
hereof.

In the Building socle floors (-2,-3,-4,-5) a 4-level underground parking for 400
vehicles is situated. Beside the Building a ground level guest parking for 35
vehicles is stipulated.

On floor — 1 there will be a dining-room, a café, a car washer and technical
rooms. On the first floor a conference hall and a bank branch will be placed.

[spacer.gif] [spacer.gif] 3.  Design and structure of the Building

The Building was erected as a monolith reinforced concrete frame with an
attached module facade. On the roof of the Building there is a platform for
baskets reserved for people’s evacuation.

[spacer.gif] [spacer.gif] 3.1.  Main structural parameters of the Building

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Construction material
[spacer.gif] [spacer.gif] monolith reinforced concrete Column net spacing
[spacer.gif] [spacer.gif] 8100x8100 m, except axes E-D*4050*8100 Floor height
[spacer.gif] [spacer.gif] 2-24 floors – 3.9 m, 24-25 floors – 7.8 m,
floor 26 – 6.3 m Building total area [spacer.gif] [spacer.gif] About 50,000
square meters Office space total area [spacer.gif] [spacer.gif] About 30,000
square meters (29,723.80) Hall [spacer.gif] [spacer.gif] General height 7.8 m,
two lights Floor length [spacer.gif] [spacer.gif] From window to core from 8.1 m
to 12.3 m, the core of the Building has a rectangular shape of the size 25 m*11
m Maximum permissible load [spacer.gif] [spacer.gif] 450 kg per 1 square meter
Intermediate floors [spacer.gif] [spacer.gif]   [spacer.gif]

[spacer.gif] [spacer.gif] 4.  Outside finishing and dressing of the Building

In the outside finishing and dressing of the Building mostly panorama glazing is
used, which provided an optimal use of the sun light. The module façade
technology is developed by SCHUCO (Germany).

24


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 4.1.  Elements of the façade dressing

4.2.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Transparent glazing elements
[spacer.gif] [spacer.gif] One chamber tinted glass package and StopRay Safir
energy saving glass of ‘‘Giaverbel’’ (Belgium). Non-transparent glazing elements
[spacer.gif] [spacer.gif] Glass package, outside hardened glass, inside
glass-stemalit Non-transparent façade modules [spacer.gif] [spacer.gif]
Composite plates Socle floor façade [spacer.gif] [spacer.gif] Natural stone-
granite [spacer.gif]

[spacer.gif] [spacer.gif] 5.  General areas

[spacer.gif] [spacer.gif] 5.1.  Inside finishing of the rooms

The Building is offered for rent with general areas of quality finishing, office
premises are offered for rent without any inside finishing.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Hall of the first floor
[spacer.gif] [spacer.gif] High quality design, natural stone flooring. Walls are
finished with natural stone or other modern materials Flooring of elevator halls
[spacer.gif] [spacer.gif] Natural stone — granite Flooring of staircases
[spacer.gif] [spacer.gif] Granite ceramics tiles Walls of elevator halls
[spacer.gif] [spacer.gif] Walls of elevator halls are lined exclusively with
natural stone — granite or marble Walls of staircases and technical premises
[spacer.gif] [spacer.gif] Plaster and high quality dispersion paints Hall
[spacer.gif] [spacer.gif] General height 7.8 m, two lights Ceilings [spacer.gif]
[spacer.gif] In all premises and area of public use hanging ceilings are mounted
according to the Armstrong type standards. Behind them the main engineering
communications are placed. [spacer.gif]

[spacer.gif] [spacer.gif] 6.  Roof

The roof is operational, inversable with hydro-isolation cover, above which the
warming layer is laid out, extrusion polystyrene, geotextile, crushed stone,
plates.

[spacer.gif] [spacer.gif] 7.  Elevators

13 elevators are to be installed in the Building to provide a convenient and
comfortable transportation to all Building floors. Finishing of all elevator
cabins was executed in ‘‘lux option’’.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] l. Schindler ID (PLl-PL8)
[spacer.gif] [spacer.gif] 8 ps for 26 stops, loading lifting capacity 1,350 kg
2. Schindler ID (PL9) [spacer.gif] [spacer.gif] 1 ps for 28 stops, loading
lifting capacity 1,000 kg 3. Schindler ID (L1O, L11) [spacer.gif] [spacer.gif] 2
ps for 6 stops (for fire brigade transportation), loading lifting capacity 1,000
kg 4. Thyssen (L I2) [spacer.gif] [spacer.gif] 1 ps for 3 stops, loading lifting
capacity 630 kg 5. Monitor (L13) [spacer.gif] [spacer.gif] 1 ps for 2 stops,
loading lifting capacity 100 kg [spacer.gif]

25


--------------------------------------------------------------------------------


8.    Main engineering systems of the Building

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Ventilation [spacer.gif]
[spacer.gif] Forced and exhaust ventilation, smoke removal system. The Building
ventilation system provides inflow of 60 m3 air per a person per hour
(calculated 10 m2 per person) Conditioning [spacer.gif] [spacer.gif] DAIKIN
(Japan) central conditioning with independent regulation of climate in each
room. Heating [spacer.gif] [spacer.gif] Central heating from the main city nets.
Main power supply [spacer.gif] [spacer.gif] Input with double reservation from
the Mosenergo city nets with independent transformer substation. Reserve power
supply [spacer.gif] [spacer.gif] Two FG Wilson diesel generators for constant
keeping in the operating conditions of the main maintenance and safety systems
in the Building Water supply [spacer.gif] [spacer.gif] From Mosvodokanal city
nets Safety of the Building [spacer.gif] [spacer.gif] Integrated systems of fire
alarming, warning and evacuation, security systems and video control Access
control [spacer.gif] [spacer.gif] Modern systems of access control and
regulation based on non-contact plastic cards [spacer.gif]

9.    HVC (Heating, ventilation and air conditioning)

9.1.    Ventilation, air conditioning, cold supply

Ambient air temperature in the rooms with air conditioning is 20-22ºC. Acoustic
noise level in these rooms does not exceed 36 dB.

Autonomous conditioning systems with 50% reserve capacity are installed to keep
constant temperature round the year in server and commutation rooms.

Cold consumption for inflow installations

Qx inflow = 840 kilowatt

Heat amount to be assimilated by inflow air

Q = 236000x0.288x6x1.16=473000Bt=473kilowatt

Cold consumption for cooling machines

ΣQ = 2280+30+13+27+840-470=2720x1.1=3000 kilowatt

To provide rated meteorological conditions and air purity in the rooms according
to GOST (State standard) 12.1.005-88 standards, inflow-exhaust ventilation with
mechanical impulse is stipulated in all rooms of the complex.

Air exchange and its regulation for different groups of rooms are as follows:

Parking — due to the terms of dissolving of noxious substances to the
permissible concentration in the air of operating zones. Inflow air is pumped
into the upper room zone along the driving way and exhaust air is pumped out in
equal parts from the upper and lower zones.

Ramps — due to the terms of dissolving of noxious substances to the permissible
concentration;

Offices — due to the term of supplying of the minimum consumption of outside
air, 60 m/hour per person.

The amount of inflow and exhaust systems is determined by the functional purpose
of the rooms to be services and by the space design solutions.

26


--------------------------------------------------------------------------------


Ventilation and conditioning systems equipment producers

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Equipment [spacer.gif]
[spacer.gif] Potential producer Cooling machines [spacer.gif] [spacer.gif]
DAIKIN Main inflow-exhaust installations [spacer.gif] [spacer.gif] AIRSETTROGES
Additional inflow-exhaust installations [spacer.gif] [spacer.gif] SYSTEMAIR
Exhaust ventilators [spacer.gif] [spacer.gif] SYSTEMAIR, TROGES Diffusers
[spacer.gif] [spacer.gif] IMP KLIMAT Air regulating valves [spacer.gif]
[spacer.gif] IMP KLIMAT Pumps [spacer.gif] [spacer.gif] WILD, GRUNDFOSS
Regulating-closing valves [spacer.gif] [spacer.gif] DANFOSS Thermo-isolation
[spacer.gif] [spacer.gif] THERMAFLEX, WIRED MAT [spacer.gif]

9.2.    Heating and heating supply systems

For the higher sections of the Building two independent heating systems were
designed. System # 1 services office premises in floors 1-13, system # 2
services office premises in floors 14-26. Systems # 1 and # 2 are double piped
with horizontal blind lines on every floor. The vertical standpipes are laid in
the communication shaft. The floor horizontal pipelines are laid in the flooring
construction.

For dining rooms, the restaurant, shopping zones, the bank and car washer
independent horizontal double-piped heating systems were designed. Heating
system # 3 services dining-rooms and their premises (-1 floor), heating system #
4 services the restaurant (1 floor), heating system # 5 services shopping zones
(1 floor), heating system # 6 services the bank, heating system # 7 services car
washer chambers.

The main horizontal pipelines of the systems ## 3-6 are laid in the flooring
construction of the premises to be serviced. In the car washer chambers the main
pipelines are laid at the flooring. All heating systems have separate
independent heat control records.

During business hours air heating is designed in the parkings. The air heating
is combined with inflow ventilation. Air heating units operate in the car washer
chambers under decrease of the inside air temperature during idle hours.

Accepted temperature of the inside heated air:

For parking — 5ºC

For car washer — 18ºC

For office premises — 20ºC

For technical premises — 12ºC

For café premises — depending on their purposes.

The heating system keeps the air temperature at about 10-12ºC during idle hours
in the office premises, the air temperature goes up to 20ºC to the beginning of
the business day. The heating system keeps air temperature at 20ºC round the
clock 7 days a week, 365 days a year in the rented or leased premises. Vertical
standpipes of the heating system and pipelines of the heat supply system in the
inflow units are made of steel water-gas-pipes according to GOST 3262-75, pipe
diameter up to 57 mm, and of steel electro-welded pipes according to GOST
10704-91, pipe diameter above 57 mm.

The main horizontal pipelines on the floors to be laid in the flooring
construction are maid of metal-layer pipes.

Kermi radiators with lower connection are accepted as heating units. Smooth pipe
registers are installed in the car washer.

To provide heat comfort in the premises and to endure heat saving, the heating
units are equipped with separate independent thermo-regulators of the leading
European companies and isolated with pipe isolation material.

Main pipelines, vertical standpipes of the heating system and heat supply
pipelines are isolated with pipe isolation material.

27


--------------------------------------------------------------------------------


The air from the heating system is removed through air valves installed in the
upper plug of the heating unit and through automatic air outlet ports.

The air removal from the heat supply system is carried out through air
collectors and automatic air outlet ports.

Some branch pipelines of the heating system and the heat supply system are
provided with closing-regulating (balancing) valves with connections for
measuring device.

Drainage lines were designed for draining the heating system, that go to into
the IHP (ИТП) drainage pit. Installation of drainage valves with hose
composition is stipulated in the heat supply system. Closing-regulating valves
of the leading producers are used for both systems.

Installation of water-air heat screens is planned at the entrances into
garage-parking and the Building.

The complete net of the pipelines with connections to the heating units,
necessary closing-regulating valves and heating units will be presented at the
disposal of a lessee.

Central heating system is a horizontal two-pipe system with pumped circulation
and passing movement of the heat carrier. The heating system ois connected to
the outside heating nets through plate heat exchangers according to the
independent connection scheme. Heat carrier parameters in the heating system —
95-70.

Preparation of the heat carrier is executed in the individual heat point (IHP)
located in the technical zone on floor — 1. The heat control unit is installed
in the heat point.

Separate branch pipelines are stipulated for perimeter heating of each group of
premises divided according to their functional purposes.

Each branch pipeline will have closing-regulating valves and a discharge outlet
valve.

Heating system equipment

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Equipment [spacer.gif]
[spacer.gif] Potential producers Convectors [spacer.gif] [spacer.gif] Kermi
Under-flooring convectors [spacer.gif] [spacer.gif] Kermi Closing-regulating
valves and accessories [spacer.gif] [spacer.gif] Danfoss, Oventrop [spacer.gif]

10.    Fire-fighting system

Fire preventing treatment of the ventilation and heating systems is stipulated
according to SNIP (СНИП — set of norms and rules (translator’s note))
2.04.05-91*, SNIP 21-02-99, MGSN (МГСН) 5.01.54, MGSN4.04-94.

The principle solutions and calculations were made by the specialists of FGU
VNIIPO of the Ministry for extraordinary situations of Russia (ФГУ ВНИИПО МЧС
России).

Antismoke ventilation was designed for people’s evacuation from the Building
premises at the first stage of fire.

The smoke removal is stipulated from:

[spacer.gif] [spacer.gif] –  parking

[spacer.gif] [spacer.gif] –  isolated ramps space

[spacer.gif] [spacer.gif] –  main entrance hall

[spacer.gif] [spacer.gif] –  corridors of floors — 1 and 1 without natural
lighting

[spacer.gif] [spacer.gif] –  dining hall, without natural lighting

[spacer.gif] [spacer.gif] –  corridors of the office sections of the Building
(floors 2-26)

28


--------------------------------------------------------------------------------


A separate smoke removal system is stipulated for each fire section.

Gases and smoke removal after fire from the premises protected by gas fire
fighting units is also stipulated. Fire setback valves with refractoriness limit
of not less than 0.5 hours are installed in the crossing points of air ducts and
premises railing.

Inflow antismoke ventilation is stipulated. Outside air supply is designed:

[spacer.gif] [spacer.gif] –  to air locks separating parking from technical
premises not belonging to the parking;

[spacer.gif] [spacer.gif] –  to elevator shafts;

[spacer.gif] [spacer.gif] –  to air locks in front of elevators in the basement
floors;

[spacer.gif] [spacer.gif] –  to smoke-proof staircases;

[spacer.gif] [spacer.gif] –  to ari screens above fire gates of the 1st type at
the entrance to the parking (according to .2.26 of MGSN 5.01-01.

Ventilators of the leading producers are installed in the smoke removal systems.
Their working capacity under temperature of 600ºC is not less than 1 hour and
under the temperature of 400ºC is not less than 2 hours. Smoke exhaust into the
atmosphere is stipulated for 2 m from the roof or from the ground.

Air ducts of the smoke removal system in the parking and ramps are made of sheet
steel, thickness 1.2 mm, by welding, with fire protection coating that ensures
refractoriness limit of EI 60 (1 hour) within the parking space and EI 150 (2.5
hours) in the Building constructions beyond the service floor. The smoke removal
shafts servicing the corridors are made of building constructions that ensure
refractoriness limit of EI 45 (0.75 hour) within the fire section and EП 50 (2.5
hours) beyond the fire section. Air ducts of the smoke removal system in the
dining hall have refractoriness limit of EI 60 (1 hour). Air ducts of the
systems removing gas after the fire have refractoriness limit of EI 15 (0.25
hour). Air ducts of the inflow antismoke ventilation are made of zinc coated
steel, grade ‘‘П’’, with fire protection coating that ensures refractoriness
limit of EI 30 (0.5 hour).

KDM-2 smoke valves installed in the smoke protection systems have refractoriness
limit of EI 60 (1 hour).

Smoke ventilation system starting occurs automatically, by remote control and by
pushing buttons manually on the evacuation path.

Automatic switch off of inflow and exhaust systems is also stipulated, if the
fire comes up.

All ventilation equipment is grounded.

Electrically driven fire setback valves with rated refractoriness limit are
installed in the crossing points of air ducts and fire protection blocks.

Each fire section has independent inflow and exhaust ventilation systems.

Space for ventilation equipment is located according to para. 4.102 of SNIP
2.04.05-91.

The gaps where air ducts and pipelines go through floors and partitions are
closed by fire-proof materials.

11.    Power supply system

Power supply to fire0fighting systems, security systems and elevators is
provided in category I. The Building maintenance systems belong to a special
electroreceiver group of category I.

The system of steady power supply (3rd independent power supply source) on the
basis of 2 diesel generators is anticipated in the Building.

The load of the first category consumers is 799kWA.

To the Building maintenance systems belong:

Electrical motors of the pumps for fire fighting;

29


--------------------------------------------------------------------------------


Water pipelines in the Building;

Equipment for the systems of automatic fire extinguishing in the Building;

Elevators equipment;

Electro-equipment for smoke ventilation;

Equipment for fire alarm warning;

Equipment for the Building safety systems;

Equipment for dispatching systems;

Emergency lighting of the Building;

Fire setback valves;

Bank equipment;

Smoke removal valves.

Video access control sources of continuous feeding are installed for steady
reliable power supply to such equipment as automatic fire alarm warning and
signaling.

Power supply to the complex of other electro-receivers in the Building will be
provided on category II.

11.1.    Main distributing switchboards of the Building

four main distributing switchboards are stipulated in the Building. Automatic
devices for reserve switch on are stipulated too ensure reliable power supply of
the first category.

11.2.    Energy metering

Metering boxes are stipulated in the premises of MDS (main distributing
switchboards), where energy meters are installed. Electronic counters of active
and reactive energy with digital outputs are installed on the inputs of MDS.

Separate energy metering is stipulated for all water distributing units.

11.3.    Protective grounding and zero-wire

TN-C-S grounding system is designed in the Building.

The main grounding bars (MGB) must be installed for each MDS. MGBVs must be
installed separately in the switchboard areas and connected to each other by the
conductors of the potential equalizing system. The conductor cross-section must
be equal to the smaller bar cross-section from the two paired bars (Technical
instructions # 6/2004 of ‘‘ROSELECTROMONTAZH’’ («РОСЭЛЕКТРОМОНТАЖ»).

11.4.    Information grounding

Functional grounding for the equipment of information technologies is planned.

11.5.    Lighting

There are the following kinds of lighting in the Building: ordinary working
lighting and extraordinary lighting consisting of emergency lighting and
evacuation lighting. Maintenance lighting through transformer feeder sockets of
220/36 V is stipulated in switchboards, ventilation chambers and pump houses.

For emergency lighting lams with built-in batteries (autonomous time — 1 hour)
are used.

The control of lighting in the public zones is centralized and being executed
from the dispatcher post. The lighting control for technical and office premises
is local through switches. The feeding of emergency lighting is independent of
ordinary working lighting and carried out from different sections of the main
distributing switchboard.

30


--------------------------------------------------------------------------------


The calculation of the required capacity for lighting switchboards is exercised
taking into account ensuring of the following illumination levels in the
premises:

The following minimal levels of illumination intensity are stipulated:

Offices and conference halls 500 lux on the working surface (0.8 m from the
floor)

Information and computation units 500 lux on the working surface

Corridors in the office section 200 lux on the floor

Technical premises with mechanical equipment 200 lux on the floor

Switchboards 300 lux on the floor

Service corridors 150 lux on the floor

Tilets 150-250 lux on the floor

Cloak-rooms 150 lux on the floor

In the office (administrative) premises it is supposed to use luminescent lamps
(600x600) with a mirror screening grid of category 2, fixed into the hanging
ceiling.

In the floor corridors the lighting is provided with fixed luminescent compact
lamps 2x18 Watt.

Lamps for technical and storage premises, service corridors and other services
sections are supposed to be of ceiling type with prismatic or opalescent
diffuser. Linear luminescent lamps and glow lamps can be used.

Illumination in the remaining premises corresponds to standards СП 31-110-2003
and MGSN 2.06-99.

Power for outside lighting of the Building is stipulated in the Project.

11.6.    Equipment producers

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Equipment [spacer.gif]
[spacer.gif] Potential producers Distribution switchboards [spacer.gif]
[spacer.gif] Schneider Electric Switching equipment [spacer.gif] [spacer.gif]
Schneider Electric Lighting device [spacer.gif] [spacer.gif] Sonlux (Germany)
UPS [spacer.gif] [spacer.gif] Schneider Electric Cable conduits [spacer.gif]
[spacer.gif] VVGng LS (ВВГнг LS) [spacer.gif]

Redesign of this section is possible to transfer some of the energy consumers
(floors) into category I with installation of the 5th main distributing
switchboard in case of receiving of the Technical task (T3) from the Lessee and
financing of certain project, construction-erection works.

[spacer.gif] [spacer.gif] 12.  Security technical system

Complex technical system of security is used in the Building. It consists of
guard signaling system (COC = GSS) and video access control system (СКУД =VACS)
combined in the joint-program-instrument complex.

GSS is designed to detect a break through into the premises of the object or an
attempt thereof and transfer of the warring signal to the round the clock guard
post with further translation to the centralized control panel.

Video system is designed to control the situation on the object and along the
perimeter thereof and to keep the coming information on the digital record unit.

VACS allows controlling the moving of employees and visitors through the guarded
territory and to restrict the access to the premises of higher security.

31


--------------------------------------------------------------------------------


The following is installed at the guard room: guard panel, VACS computer,
equipment for video control and record, telephone.

At the reception desk the following is installed: GSS emergency button, warming
system microphone panel, telephone.

12.1.    Main principles of protection of the Building from the unauthorized
access:

[spacer.gif] [spacer.gif] [spacer.gif] •  during daytime the unauthorized access
into the Building is permitted till tourniquets on the first floor;

[spacer.gif] [spacer.gif] [spacer.gif] •  for a single access to lessees’
premises a visitor can get a guest card upon request of the inviting party;

[spacer.gif] [spacer.gif] [spacer.gif] •  access into office and service
premises is impossible;

[spacer.gif] [spacer.gif] [spacer.gif] •  during the night the unauthorized
access into the Building is impossible;

[spacer.gif] [spacer.gif] [spacer.gif] •  all access paths into the Building are
controlled with video cameras.

12.2.    Guard signaling system

[spacer.gif] [spacer.gif] [spacer.gif] •  Guard signaling system consists of the
following elements:

[spacer.gif] [spacer.gif] [spacer.gif] •  Detections means;

[spacer.gif] [spacer.gif] [spacer.gif] •  Warning buttons;

[spacer.gif] [spacer.gif] [spacer.gif] •  Guard signaling panel with control
unit.

The following is equipped with the guard signaling system:

[spacer.gif] [spacer.gif] [spacer.gif] •  Entrances into the Building;

[spacer.gif] [spacer.gif] [spacer.gif] •  The Building first floor perimeter;

[spacer.gif] [spacer.gif] [spacer.gif] •  Exits to the roof;

[spacer.gif] [spacer.gif] [spacer.gif] •  Technical premises;

[spacer.gif] [spacer.gif] [spacer.gif] •  Entrance doors of the office premises
from the elevator halls are equipped with the video access control system.

Doors to the fire non-operated staircases and from the staircases outside are
provided with ‘‘anti-panic’’ locks ensuring free exit of the staff outside in
any emergency situation.

Alarm warning buttons are installed into reception desk and in the guard desks.

Server room is a space of higher security and protected by a magnetocontact
indicator.

Guard indicators are combines to the guard panel integrated with other
engineering systems through the interface line.

The main guard signaling panel is located in the guard room and connected to the
system of the guard video control in such a way that the picture from the
nearest video camera goes to a monitor in the guard room simultaneously through
indicator impulse.

12.3.    Video access control system

The following is equipped with the video access control system:

[spacer.gif] [spacer.gif] [spacer.gif] •  Elevator hall and the first floor
(either control system or access managing system is installed);

[spacer.gif] [spacer.gif] [spacer.gif] •  Server room;

[spacer.gif] [spacer.gif] [spacer.gif] •  Dispatcher room;

[spacer.gif] [spacer.gif] [spacer.gif] •  Guard room;

32


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] •  Main premises with technological units
and equipment for the Building maintenance (main distributing switchboards,
transformer substation, UPS room, diesel generator, pump houses ventilation
chambers, central heating desk, etc.).

One-level VACS is designed in the Building, identification is exercised upon one
feature — electronic key-card.

Car entrances into the Building are equipped with lifting gates or barriers and
contactless card readers.

Both entrance and exit is controlled in the elevators.

12.4.    Guard television system

The following is equipped with the guard television system:

[spacer.gif] [spacer.gif] [spacer.gif] •  Perimeter of the Building;

[spacer.gif] [spacer.gif] [spacer.gif] •  Entrances into the Building;

[spacer.gif] [spacer.gif] [spacer.gif] •  Car entrances into the Building;

[spacer.gif] [spacer.gif] [spacer.gif] •  Elevator halls;

Guard television system ensures round the clock control over key desks and
recording of video information to magnetic carriers from all video cameras. If
necessary, any camera can be shown to the guard monitor without recording
breaking. Control monitors and recording units are located in the guard room.
The cameras of main entrances into the Building are shown in the guard monitors
for permanent control.

13.    Communication system

The Building is provided with the modern telecommunication facilities. The main
feeder consists of two independent opto-fiber cables. Telecommunication services
in the Building are provided by three operators.

13.1.    Structured cable system

Laying out of the structured cable system (СКС = SCS) is planned for providing
the whole complex with the general telecommunication system including telephone
communication, data transfer system (local computer net, connection to
Internet). User net is executed as SCS.

Central communication room is set for installation of active and passive
equipment.

13.3.    Access to Internet

Structural cable system of the Building is used for distribution of access to
Internet. Active equipment of the commutation center is installed in the central
commutation room.

13.4.    Telephone communication system

Telephone communication system includes the following elements:

[spacer.gif] [spacer.gif] [spacer.gif] •  Local telephones;

[spacer.gif] [spacer.gif] [spacer.gif] •  City telephones;

[spacer.gif] [spacer.gif] [spacer.gif] •  Short-distance and long-distance
telephone communication.

14.    Air TV receiving system

MW and DMW (МВ и ДМВ) antennas are installed to provide receiving of air TV
programs.

33


--------------------------------------------------------------------------------


15.    Authomatization and dispatcher system of the Building

Authomatization and dispatcher system of the Building is based on the programmed
logic controllers. Operation of the Building engineering systems and regulation
of the technological processes is managed by means of controllers.

The system ensures control, regulation, management, blocking and protection from
emergency regimes of the following technical equipment in the Building:

[spacer.gif] [spacer.gif] [spacer.gif] •  Heat supply system;

[spacer.gif] [spacer.gif] [spacer.gif] •  Cold supply system;

[spacer.gif] [spacer.gif] [spacer.gif] •  Inflow-exhaust ventilation and air
conditioning;

[spacer.gif] [spacer.gif] [spacer.gif] •  Power supply and lighting;

[spacer.gif] [spacer.gif] [spacer.gif] •  Water supply.

Automatic systems operate independently, in case one of them breaks down.

16.    Water supply and sewerage lines

16.1.    Industrial and drinking water supply

Water supply source is the city water pipeline. There is a separate system of
industrial and drinking water pipeline and that of fire-fighting water pipeline.
Branch pipelines to automatic fire fighting are stipulated from the water
pipeline inlet to the water gage unit.

16.2.    Waste sewerage line

Standpipes and main pipelines for waste water drainage from the planned sanitary
zones for lessees are installed in the Building. Sanitary blocks and allocation
of sanitary equipment therein ensures connection of sewerage line over the
floor.

The net is a self-flowing system with outlets for the connection to the outside
nets.

16.3.    Rain sewerage line

To the system of rain sewerage line belong:

[spacer.gif] [spacer.gif] [spacer.gif] •  Rain and thawed waters from the roof
through heated drain cone-shaped pipe heads;

[spacer.gif] [spacer.gif] [spacer.gif] •  Drainage waters from ventilation
chambers and pump-houses with installation of drainage pumps in the pit-wells.

16.4.    Drainage sewerage line in the parking

The system is designed for collection and drainage of water from the floor of
the 4-level underground parking by switching on of the automatic fire fighting
system.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Lessor: [spacer.gif]
[spacer.gif] Lessee:   [spacer.gif] [spacer.gif]   [Signed]
Name: Rasskazov Nikolay Nikolayevitch
Position: General Director
SS
[Stamp] [spacer.gif] [spacer.gif] [Signed]
Name: Gikalo Stanislav Aleksandrovitch
Position: Head of Representative Office
SS
[Stamp] [spacer.gif]

34


--------------------------------------------------------------------------------


Schedule No. 5

FORM OF THE ACT OF ACCESS



                            , 2006 City of Moscow            



                                                                                                                                                        ,
(‘‘Lessor’’) and
                                                                                                                    
(‘‘Lessee’’) hereby confirm that the authorized representatives of the Lessee
were granted access to the Premises for conduction of the Lessee’s Works on the
basis of the Preliminary Contract on concluding agreements #              dated
                                , 2006 as of the date of signing of the present
Act by the Lessor and the Lessee.

The Premises are transferred in the conditions described in Appendix 1 hereto.

The Parties agree on the following Defects, that the Lessor is obliged to
recover.

[Defects]    [to be filled upon signing]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Lessor: [spacer.gif]
[spacer.gif] Lessor:   [spacer.gif] [spacer.gif]  
    
Name:
Position:
SS
[Stamp]
[Signed] N.N. Rasskazov [spacer.gif] [spacer.gif]
[Signed]
Name:
Position:
    
    
SS
[Stamp] [spacer.gif]

[spacer.gif] I agree with the above stated in the Act of Access.

[spacer.gif] General Contractor

[spacer.gif] [                            ]

[spacer.gif] Name:
Position:
Date:

35


--------------------------------------------------------------------------------


Schedule No. 6

LIST OF SERVICES NECESSARY FOR CONDUCTION OF THE LESSEE’S
WORKS IN THE PREMISES

[spacer.gif] [spacer.gif] 1.  Utility Services

[spacer.gif] [spacer.gif] 1.1.  Power supply:

[spacer.gif] [spacer.gif] [spacer.gif] –  power sypply system on temporary
scheme;

[spacer.gif] [spacer.gif] [spacer.gif] –  lighting system on temporary scheme.

[spacer.gif] [spacer.gif] 1.2.  Water sypply:

[spacer.gif] [spacer.gif] [spacer.gif] –  cold water supply system.

[spacer.gif] [spacer.gif] 1.3.  Sewerage and waterpipe in full.

[spacer.gif] [spacer.gif] 1.4.  Heating in full.

[spacer.gif] [spacer.gif] 2.  Maintenance services:

[spacer.gif] [spacer.gif] 2.1.  Elevator/elevating machine servicing.

[spacer.gif] [spacer.gif] 2.2.  Removal of containers with construction waste
from the territory adjourning the building.

[spacer.gif] [spacer.gif] 2.3.  Security of the building for the construction
period, direct ensuring of control-passing and inner-object regime is imposed to
the security division exercising the following tasks:

[spacer.gif] [spacer.gif] [spacer.gif] –  to accept under control in the idle
time the construction site with the existing material values and property,

[spacer.gif] [spacer.gif] [spacer.gif] –  to control the entrance and exit of
persons, bringing-in and bringing-out of the material values and property to and
from the construction site territory;

[spacer.gif] [spacer.gif] [spacer.gif] –  to control the entrance and exit of
vehicles, bringing-in and bringing-out of the material values and property to
and from the construction site territory.

Official rights and duties of the security division employees regarding the
building and the territory protection shall be determined by the job
instructions approved by the management of the security agency and agreed upon
by the Profico business-center management. Responsibility for organization and
quality of conducting service at the object shall be imposed to the security
chief, to whom the division personnel is reporting.

[spacer.gif] [spacer.gif] 2.4.  Control-passing regime during construction and
conduction of finishing works shall be the integral part of the genreal security
and is introduced with the aim to:

[spacer.gif] [spacer.gif] [spacer.gif] –  ensure sanctioned passage of
construction companies’ employees, bringing-in (bringing-out) of the material
values and property, systematic operation of the organization;

[spacer.gif] [spacer.gif] [spacer.gif] –  prevent the uncontrolled passage of
strangers and outside vehicles to the protected territory and to the building;

[spacer.gif] [spacer.gif] [spacer.gif] –  duly reveal of threats to the
organizations’ interests, as well as of potentially dangerous consitions
facilitating material or moral damage;

36


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] –  establish good guarantees of
maintening the organizational stability if outer and inner relations of the
organization, practice of the operational reaction mechanism to the threats and
negative trends;

[spacer.gif] [spacer.gif] [spacer.gif] –  suppresion of infringements to the
legal interests of the organizations.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Lessor: [spacer.gif]
[spacer.gif] Lessee:
                                                                        
[spacer.gif] [spacer.gif]
                                                                        
[Signed]
Name: Rasskazov Nikolay Nikolayevitch
Position: General Director
SS
[Stamp] [spacer.gif] [spacer.gif] [Signed]
Name: Gikalo Stanislav Aleksandrovitch
Position: Head of Representative Office
SS
[Stamp] [spacer.gif]

37


--------------------------------------------------------------------------------


Schedule No. 7
Lease Agreement Draft

Limited Liability Company ‘‘Promyshlenno-finansovaya kompania’’

And

Moscow Representative Office of
CTC MEDIA, INC.

AGREEMENT ON LEASE OF PREMISES
No [•]

in the building located in
[•]
Moscow, Russia

38


--------------------------------------------------------------------------------


Exhibit 10.51

TABLE OF CONTENTS

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 1. [spacer.gif] [spacer.gif]
Subject-Matter of the Agreement [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 40
[spacer.gif]
2. [spacer.gif] [spacer.gif] Use of Premises [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 41
[spacer.gif]
3. [spacer.gif] [spacer.gif] Lease Term; Transfer of Premises and Return of
Premises [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 45
[spacer.gif]
4. [spacer.gif] [spacer.gif] Rent, Payments for Utility and Maintenance Services
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 47
[spacer.gif]
5. [spacer.gif] [spacer.gif] Deposit [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 49
[spacer.gif]
6. [spacer.gif] [spacer.gif] Payments [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 50
[spacer.gif]
7. [spacer.gif] [spacer.gif] Provision of Parking Places to the Lessee
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 51
[spacer.gif]
8. [spacer.gif] [spacer.gif] Maintenance and Repair of the Premises [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 51
[spacer.gif]
9. [spacer.gif] [spacer.gif] Other Rights of the Lessor [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 55
[spacer.gif]
10. [spacer.gif] [spacer.gif] Insurance [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 55
[spacer.gif]
11. [spacer.gif] [spacer.gif] Rules of the Building [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 56
[spacer.gif]
12. [spacer.gif] [spacer.gif] Registration of the Agreement [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 57
[spacer.gif]
13. [spacer.gif] [spacer.gif] Termination and Annulment of the Agreement
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 57
[spacer.gif]
14. [spacer.gif] [spacer.gif] Language [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 59
[spacer.gif]
15. [spacer.gif] [spacer.gif] Force-Majeure [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 59
[spacer.gif]
16. [spacer.gif] [spacer.gif] Restriction of Liability of the Parties under the
present Agreement [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 59
[spacer.gif]
17. [spacer.gif] [spacer.gif] Applicable Law and Dispute Resolution [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 59
[spacer.gif]
18. [spacer.gif] [spacer.gif] Confidential Information [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 60
[spacer.gif]
19. [spacer.gif] [spacer.gif] Term of Agreement [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 60
[spacer.gif]
20. [spacer.gif] [spacer.gif] Notices [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 60
[spacer.gif]
21. [spacer.gif] [spacer.gif] Miscellaneous [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 61
[spacer.gif]
22. [spacer.gif] [spacer.gif] Requisites and Signatures of the Parties
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 61
[spacer.gif]
[spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Schedule 1 List of Schedules [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 62
[spacer.gif]
Schedule 2 Terms and Definitions [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 63
[spacer.gif]
Schedule 3 Plans of Premises [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
68
[spacer.gif]
Schedule 4 Rent [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 69
[spacer.gif]
Schedule 5 List of Maintenance Services [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 72
[spacer.gif]
Schedule 6 Transfer Act [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 75
[spacer.gif]
Schedule 7 Act on Termination of the Lessee’s Works [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 76
[spacer.gif]
Schedule 8 Act on Return of Premises [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 77
[spacer.gif]
Schedule 9 Rules for Conduction of the Lessee’s Works [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 78
[spacer.gif]
Schedule 10 Requirements to the Building and Premises on the Building Start-up
Date [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 80
[spacer.gif]
[spacer.gif]

39


--------------------------------------------------------------------------------


The present Agreement No. [•] (hereinafter referred to as the ‘‘Agreement’’) is
executed in Moscow, Russian Federation on [•][•] 20[•] (hereinafter referred to
as the ‘‘Execution Date’’) between:

[spacer.gif] [spacer.gif] (1)  the Limited Liability Company
‘‘Promyshlenno-finansovaya kompania’’ (Общество с ограниченной ответственностью
‘‘Промышленно-финансовая компания’’), a legal entity organized and existing
under the laws of the Russian Federation, state registration certificate No. [•]
issued on [•][•] 20[•] by the Ministry on taxes and levies of the Russian
Federation, located at [•][•], Moscow, represented by [•] acting on the basis of
[•] (hereinafter referred to as the ‘‘Lessor’’), on the one hand, and

[spacer.gif] [spacer.gif] (2)  Moscow Representative Office of CTC Media, Inc.,
Certificate of registration in the Unified State Register [•] dated [•][•]
20[•], located at [•], Moscow, represented by [•] acting on the basis of [•]
(hereinafter referred to as the ‘‘Lessee’’), on the other hand,

hereinafter jointly referred to as the ‘‘Parties’’ and separately referred to as
the ‘‘Party’’.

Terms and Definitions used herein are contained in Schedule 2. Some terms for
purposes of convenience are also defined in the body text of the present
Agreement.

INTRODUCTION:

[spacer.gif] [spacer.gif] (A)  The Lessor owns the Building located at [•],
Moscow, Russian Federation of [•] ([•]) sq.m. (the ‘‘Building’’),

[spacer.gif] [spacer.gif] (B)  The Lessee wishes to rent the non-residential
premises located partly on the 20th and 26th floors.

NOW THEREFORE the Parties have agreed as follows:

[spacer.gif] [spacer.gif] 1.  Subject-Matter of the Agreement

The Lessor shall lease to the Lessee the Premises consisting of the rooms as
indicated below in the schedule:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Floor [spacer.gif] [spacer.gif] Premise Number [spacer.gif]
[spacer.gif] Room Number [spacer.gif] [spacer.gif] Purpose of
Premises (Rooms) [spacer.gif] [spacer.gif] Area (sq. m.) [•] [spacer.gif]
[spacer.gif] [•] [spacer.gif] [spacer.gif] [•] [spacer.gif] [spacer.gif] [•]
[spacer.gif] [spacer.gif] [•] [•] [spacer.gif] [spacer.gif] [•] [spacer.gif]
[spacer.gif] [•] [spacer.gif] [spacer.gif] [•] [spacer.gif] [spacer.gif] [•]
[spacer.gif]

of [•] ([•]) sq.m. (hereinafter referred to as the ‘‘Leased Area’’) located
partly on the 20th and 26th floors, and the Lessee shall lease the Premises from
the Lessor, pay the Rent in due time and perform all other obligations provided
hereby.

For purposes of identification the description and the borders of the Premises
are marked in green color on the copies of the floor plans prepared by BTI
(Technical Inventory Bureau) and contained in Schedule 3.

As agreed by the Parties the Rent, Payments for Utility and Maintenance Services
and other payments hereunder shall be calculated on the basis of the Leased Area
and the Leased Area of the Premises shall not be changed for purposes of
settlement throughout the Lease Term.

Registration of the Lessor’s ownership right to the Building including the
Premises is confirmed by [•].

The Lessor represents and warrants that at the moment of execution of the
present Agreement the Premises are not disposed of, are not subject of any
litigation, are not under arrest or restriction, are not in trust ownership or
in lease or encumbered in favor of any third party other than the Lessee. The
Lessor warrants that on the Date of Agreement Registration the Premises shall
not be disposed of, be subject of any litigation, be under arrest or
restriction, be in trust ownership or in rent or encumbered in favor of any
third party other than the Lessee and Mortgagee under the Mortgage Agreement [•]
entered on [•] between the Lessor and [•] (hereinafter referred to as the
‘‘Mortgagee’’), and the Lessee has received the

40


--------------------------------------------------------------------------------


corresponding notice of such Mortgage Agreement. The Mortgagee’s notice of
consent for execution hereof shall be attached as Schedule 11. Entering into the
present Agreement the Lessee relies on the Lessor’s warrant contained in this
paragraph 1.5.

Agreement in Case of Change of the Owner of the Building or Premises.

In case of change of:

[spacer.gif] [spacer.gif] [spacer.gif] 1.6.1.  the Lessor hereunder;

[spacer.gif] [spacer.gif] [spacer.gif] 1.6.2.  the Owner of the Premises and/or
the Building; or

[spacer.gif] [spacer.gif] [spacer.gif] 1.6.3.  composition of the direct
shareholders of the Lessor existing on the date of execution of the Agreement
provided that such change of shareholders leads to redistribution of 30% (thirty
percent) or more of the shareholdings in the charter capital of the Lessor, and
redistribution of the shareholdings in the charter capital of the Lessor among
its shareholders provided that such redistribution regards 30% (thirty percent)
or more of the shareholdings in the Lessor’s charter capital, and change of
beneficial owners of legal entities who are shareholders of the Lessor on the
date of execution of the Agreement regardless of whether such changes took place
as result of one or more transactions,

the Lessor shall give the Lessee a written notice at least 30 (thirty) Business
Days before such changes take place. Hereby the Parties confirm that occurrence
of the events stated in this paragraph shall not entitle the Lessor, the owner
of the Premises or of the Building, direct shareholders or beneficial owners of
the Lessor’s company or other parties to amend or terminate the present
Agreement, however, the Lessee shall have the right to disagree with the
proposed changes by giving a written notice stating the reason of disagreement
not later than 10 (ten) Business Days after receipt of the Lessor’s notice of
the proposed changes. If despite of the Lessee’s notice of disagreement such
changes take place the Lessee shall have the right to an early unilateral
refusal of execution and termination hereof by giving a written notice to the
Lessor. The Agreement shall be deemed terminated on the date indicated in the
notice given by the Lessee.

The Lessor shall stipulate in every agreement in accordance with the provisions
of paragraph 1.6 hereof a provision that any new owner of the Premises has to
notify the Lessee about state registration of its rights to the Premises.

Transfer of title to the Building (including the Premises) or to the Premises to
any Person, exercise by any mortgagee of its right to satisfaction of the
obligations unfulfilled by the Lessor shall not constitute grounds for
modification of terms or termination hereof unless otherwise provided in the
present Agreement. The Lessee shall fulfill its obligations hereunder in favour
of OOO ‘‘Promyshlenno-finansovaya kompania’’ as the Lessor, until the Lessee
receives the proofs of the rights of the new recipient of the Rent, Payments for
Utility and Maintenance Services or other payments hereunder or the proofs of
the new owner of the Premises.

Agreement on Outside Advertising

The Lessee shall have the right to place outside advertising in form of
signboards or installations on the roof of the Building (hereinafter — the
‘‘Outside Advertising’’). The Lessee shall submit the dimensions and design of
such Outside Advertising for approval of the authors of the Building Project,
the Developer and the competent authorities of the city of Moscow. The Lessee
shall manufacture, install such signboard and receive all necessary Approvals at
its own cost. Maintenance, registration and payment for electricity for
functioning of the Outside Advertising shall be at the Lessee’s cost. Additional
lease payments for placement of the Outside Advertising shall not be charged.

[spacer.gif] [spacer.gif] 2.  Use of Premises

Authorized Use

The Premises are granted to the Lessee for office use and for conduction of
principal production activity of the companies of CTC Media Group including
broadcast television complexes. Use of Premises in accordance with the
provisions of this paragraph shall be referred hereinafter as the ‘‘Authorized
Use’’.

41


--------------------------------------------------------------------------------


The Lessee shall be obliged from the Date of Lease Beginning and till the date
of return of the Premises to the Lessor:

to use the Premises only within the limits of the Authorized Use; not to change
the Authorized Use without the Lessor’s prior written consent;

to meet all requirements of the legislative acts of the competent state
authorities and court decisions regarding the Premises.

The Lessee shall comply with all legal standards and rules in connection with
the use of the Premises for the Authorized Use including safety regulations and
preventive fire-fighting regulations (including rules of personal security for
employees and visitors), sanitary, hygienic and ecological standards and rules
of public order.

The Lessee shall comply with the Rules of the Building which (a) shall be
previously approved by the Lessee; (b) shall be brought to the Lessee’s notice
in writing and signed by the Lessee; (c) shall be binding for all lessees in the
Building; and (d) shall be applied by the Lessor to all lessees in the Building.
In case of any contradiction or inconsistency between the provisions contained
in the Rules of the Building and the provisions hereof, the provisions hereof
shall prevail.

The Lessee shall have the right to use Places of Common Use together with the
Lessor and other lessees of the Building in accordance with their purposes and
the Rules of the Building. On a pay basis in accordance with a separate
agreement with the Lessor, the Lessee shall have the right to use the hall on
the ground floor of the Building, which constitutes a part of the Places of
Common Use, and the Territory for business purposes including for advertising
and information purposes.

The Lessee shall have the right together with the Lessor and other persons to
whom the Lessor granted the same right to connect to Engineering Networks,
utility infrastructure and Equipment installed in the Premises and serving them,
and to use Engineering Networks, utility infrastructure and Equipment installed
in the Premises and serving them. However, the Lessee shall not have the right
of access to the areas outside the Premises for these purposes unless it is
authorized by the Lessor. The Lessee shall treat carefully Places of Common Use,
Engineering Networks and Equipment. The Lessee shall not use Engineering
Networks and Equipment for purposes for which they are not intended or exceeding
their construction (project) capacity.

Assignment and Sublease

The Lessee shall be entitled (a) to assign its rights and obligations hereunder
(all or in part) to the Lessee’s affiliated companies, and (b) to sublease the
Premises (all or in part) to the Lessee’s affiliated companies without first
obtaining the Lessor’s consent, and the Lessee shall give the Lessor a written
notice of any such assignment or sublease within 14 (fourteen) business days
from the execution date of a sublease and/or assignment agreement and provide
the Lessor with certified copies of the agreements and charter documents of the
sub-lessees. In case of sublease and/or assignment the Premises shall be used in
accordance with the Authorized Use. If a written confirmation of the Lessor’s
consent is needed for purposes of state registration of such sublease or
assignment agreements, the Lessor shall be obliged to provide a written
confirmation of its consent provided for in this paragraph at the Lessee’s first
request.

Engineering Networks

Throughout the Lease Term the Lessor shall maintain Engineering Networks and/or
Equipment in the Building in working condition within the limits set forth in
the Acts of Balance Liability Division, and for this purpose the Lessor shall
have the right to control compliance by the Lessee with the rules and conditions
for their use provided for in the present Agreement and in other acts.

The Lessor’s Access to the Premises

Upon receipt of the Lessor’s prior written request the Lessee shall grant the
Lessor the access to the Premises in presence of the Lessee’s representatives
(the ‘‘Right of Access’’). In the written request the Lessor shall indicate the
date, time and terms of the required access to the Premises which shall be

42


--------------------------------------------------------------------------------


approved by the Lessee, and subject to such approval, such time may be any
reasonable time within 5 Business Days from the date of receipt of the written
request by the Lessee. The Lessee’s approval of the Lessor’s access shall not be
unreasonably delayed or refused. The Parties agree that the Lessor shall
exercise its Right of Access in such a manner as not to disturb the Lessee and
to ensure the Undisturbed Use of the Premises.

Subject to the above provisions, the Lessor shall have the right of access to
the Premises in accordance with the provisions below. The Lessor’s Right of
Access shall mean:

[spacer.gif] [spacer.gif] [spacer.gif] 2.10.1.  the Right of Access to the
Premises of the Lessor’s representatives and employees, employees and
contractors of the Operating Organization or representatives of the Moscow
utility services;

[spacer.gif] [spacer.gif] [spacer.gif] 2.10.2.  the Right of Access to the
Premises of the Lessor’s contractors/subcontractors for technical maintenance of
Engineering Networks and/or Equipment in the Premises, conduction of repair
works in the Premises and/or in the Building if an access to the Premises is
necessary for conduction of such works;

[spacer.gif] [spacer.gif] [spacer.gif] 2.10.3.  the Right of Access to the
Premises of the Lessor’s representatives for demonstration of the Premises to
potential buyers of the Building or of the part of the Building including the
Premises if the lessee under the Lease Agreement with ZAO ‘‘CTC’’ has refused to
acquire the Building or the Premises and has not confirmed its interest to such
transaction with the affiliated person of such lessee as it is provided for in
paragraph 1.6. of the Lease Agreement with ZAO ‘‘CTC’’; and

[spacer.gif] [spacer.gif] [spacer.gif] 2.10.4.  the Right of Access to the
Premises of the Lessor’s representatives for demonstration of the Premises to
potential lessees during last 6 (six) months of the Lease Term, except when the
Parties have agreed on extension of the Agreement for a new term in accordance
with Article 3 hereof.

General check-outs, technical maintenance and repairs.

[spacer.gif] [spacer.gif] [spacer.gif] 2.11.1.  The Lessor shall have the Right
of Access to the Premises in order to control their condition, conduction of
maintenance and engineering works necessary to maintain the Building, Places of
Common Use and Premises in working condition or to eliminate any defect in the
Building or in any part of it, in Places of Common Use and/or Premises and to
fulfill any other obligations of the Lessor in respect of maintenance of the
Building, Places of Common Use and Premises. Exercising the Right of Access to
the Premises in accordance with this paragraph, the Lessor shall have the right
to take the following measures:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  inspection of the Premises;

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  examination of documents regarding
the Lessee’s Works conducted by the Lessee in the Premises;

[spacer.gif] [spacer.gif] [spacer.gif] 2.11.2.  In any of these cases the Right
of Access to the Premises shall be granted only after agreement between the
Lessor and the Lessee on the date, time and terms of the requested access
contained in the Lessor’s request which the Lessee shall receive at least 3
(three) Business Days before the proposed date of access, unless otherwise is
agreed in writing by the Parties.

Check-out of condition and repair of Engineering Networks and Equipment.

[spacer.gif] [spacer.gif] [spacer.gif] 2.12.1.  The Lessor shall have the Right
of Access to the Premises to control the condition of Engineering Networks and
Equipment installed in the Premises, to control compliance with safety standards
and rules and, if necessary, to repair them.

[spacer.gif] [spacer.gif] [spacer.gif] 2.12.2.  Check-outs and/or repair shall
be duly carried out by the Lessor’s authorized representatives.

43


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] 2.12.3.  In any of these cases the Right
of Access to the Premises shall be granted only after agreement between the
Lessor and the Lessee on the necessary check-outs or repairs in the Premises and
on the date, time and terms of the their conduction contained in the Lessor’s
request which the Lessee shall receive at least 3 (three) Business Days before
the proposed beginning date of the check-out or repair, unless otherwise is
agreed in writing by the Parties.

Access in case of Emergency Events.

[spacer.gif] [spacer.gif] [spacer.gif] 2.13.1.  In case of Emergency Events
requiring immediate exercise of the Right of Access, the Lessor shall be
entitled to use the Right of Access to the Premises, subject to a prompt notice
of such actions to the Lessee.

[spacer.gif] [spacer.gif] [spacer.gif] 2.13.2.  The Lessee shall provide the
Lessor in advance with contact telephone numbers and names of the employees to
be contacted by the Lessor for purposes of notification of Emergency Events
before entering the Premises. Lack of technical possibility of the Lessor to
contact promptly such employees of the Lessee shall not constitute the ground
for termination or any restriction of any right of the Lessor provided for in
sub-paragraph 2.13.1. hereof.

Other lessees of the Premises.

[spacer.gif] [spacer.gif] [spacer.gif] 2.14.1.  If the Lessee does not exercise
the right to prolong the present Agreement in accordance with Article 3 hereof,
the Lessor shall have the Right of Access to the Premises during the last 6
(six) months of the Lease Term to demonstrate the Premises to potential lessees.

[spacer.gif] [spacer.gif] [spacer.gif] 2.14.2.  In this case the Right of Access
to the Premises shall be granted only after agreement between the Lessor and the
Lessee on the date, time and terms of the requested access contained in the
Lessor’s request which the Lessee shall receive at least 3 (three) Business Days
before the proposed date of access, unless otherwise is agreed in writing by the
Parties.

Throughout the Lease Term the Lessor shall have the Right of Access to the
Premises for purposes of:

[spacer.gif] [spacer.gif] [spacer.gif] 2.15.1.  demonstration of the Premises to
potential buyers in case of the Lessee’s refusal to acquire the Building or the
Premises provided for in paragraph 1.6;

[spacer.gif] [spacer.gif] [spacer.gif] 2.15.2.  In this case the Right of Access
to the Premises shall be granted only after agreement between the Lessor and the
Lessee on the date, time and terms of the requested access contained in the
Lessor’s request which the Lessee shall receive at least 3 (three) Business Days
before the proposed date of access, unless otherwise is agreed in writing by the
Parties.

Undisturbed Use

The Lessee shall have the right to use the Premises unimpeded and uninterrupted
during the Lease Term without any unreasonable interference in its activity,
demands to leave the Premises or other demands of the Lessor not provided for in
the present Agreement.

Information Indicator in the Hall on the Ground Floor of the Building

The Lessee shall have the right to include its company name as agreed with the
Lessor into the information indicator, common for all lessees of the Building
and situated in the central hall of the Building, by the Lessor and at the
Lessor’s cost.

Operating Organization

The Lessor shall be obliged to render all services specified in Schedule 5 by
itself or through the Operating Organization throughout the Agreement Term.

The Lessor shall be entitled to change the Operating Organization at any time,
however, provided that the quality of the Maintenance Services of the new
Operating Organization will not be worse and the range of rendered Maintenance
Services will not be reduced in comparison to the list of services contained

44


--------------------------------------------------------------------------------


in Schedule 5 hereto. In case of any change of the Operating Organization the
amount of the Maintenance Costs specified in the present Agreement shall not be
modified.

Using the services of any Operating Organization the Lessor shall remain
responsible for provision of Maintenance Services to the Lessee.

[spacer.gif] [spacer.gif] 3.  Lease Term; Transfer of Premises and Return of
Premises

Lease Term

The present Agreement is concluded for a term starting on the Execution Date of
the present Agreement and of the Transfer Act (the ‘‘Date of Lease Beginning’’)
and ending upon expiration of 10 (ten) years from the Date of Lease Beginning
(the ‘‘Date of Lease End’’). Period of time between the Date of Lease Beginning
and the Date of Lease End shall be hereinafter referred to as the Lease Term or
the Term.

Transfer of Premises

The Lessor shall transfer the Premises to the Lessee for lease purposes on the
basis of the Transfer Act signed by the Parties simultaneously with signing of
the Lease Agreement in the form specified in Schedule 6.

Return of Premises

Upon expiration of the term of the present Agreement (including the Lease Term,
early termination, unilateral refusal of performance hereof) the Lessee shall
return the Premises to the Lessor in good condition subject to normal wear, free
from any Equipment of the Lessee, Separable Improvements and/or other property
of the Lessee and/or third Persons and without any material damage resulting
from such removal.

Return of the Premises shall be based on an act of return of Premises executed
in accordance with the form specified in Schedule 8 hereto (‘‘Act of Return’’)
which the Parties shall sign on the last day of the Lease Term or in any case of
early termination hereof, unilateral refuse of performance hereof not later
than:

[spacer.gif] [spacer.gif] [spacer.gif] 3.4.1.  the day when the present
Agreement was terminated by an agreement of the Parties or by a unilateral
request of one of the Parties in accordance with Article 13 hereof; or

[spacer.gif] [spacer.gif] [spacer.gif] 3.4.2.  10 (ten) Business Days from the
date of effectiveness of the court decision on annulment of the present
Agreement.

If the Lessee returns the Premises in condition not corresponding to the
provisions of paragraph 3.3 hereof, the Lessor shall prepare an estimate of
expenditure on works necessary to eliminate the defects in the Premises and/or
to keep the Lessee’s property left in the Premises and shall present such
estimate to the Lessee, and the Lessee shall compensate the amount agreed by the
Parties within 7 (seven) Business Days from the date of return of the Premises
to the Lessor.

If the Lessee does not return the Premises to the Lessor in the manner
established by the law and provisions hereof on the last day of the Lease Term,
or if the Lessee continues to occupy all Premises or any part of them after
termination of the present Agreement, but subject to provisions of paragraph
3.10.1 hereof, the Lessee shall pay the Lessor for the whole period of delay in
leaving the Premises a penalty in the amount equal to the amount of the Lease
Payment paid hereunder at the moment of termination of the present Agreement for
the period of delay in returning the Premises or any part of the Premises in
proportion to the area of the Premises or any part thereof which was not
returned to the Lessor. Payment of such penalty shall not be deemed as
prolongation of the Lease Agreement, shall not grant any prolongation rights to
the Lessee and shall not be considered as extension of the Lease Term or as
beginning of the Extension Period.

Extension of the Lease Term

Subject to a written notice to the Lessor at least 6 (six) months prior to the
expiry of the Lease Term and subject to the provisions of paragraph 3.8, the
Lessor shall be entitled to extension of the Lease Term

45


--------------------------------------------------------------------------------


hereunder for 10 (ten) years (hereinafter — the ‘‘Extension Period’’) on the
same conditions of the present Agreement except for (1) the Basic Lease Rate
which shall correspond to the market level of the lease rates for comparable
premises and shall be established in the manner specified in paragraph 3.8
hereof (hereinafter — the ‘‘New Lease Rate’’); (2) provisions on the amount of
the Rent for the first year of the Lease Term and (3) the Payment for Utility
and Maintenance Services which shall be equal to the payment for such services
charged in accordance with the agreements on lease of premises in the Building
concluded in that period of time.

The New Basic Lease Rate shall mean an annual sum of money for 1 sq.m. of the
Leased Area of the Premises which shall be applied in accordance with the terms
of the lease agreements concluded in respect of premises in other comparable
with the Building business centers in Moscow, provided that the principal terms
of the compared lease agreements are comparable with the principal terms of this
Lease Agreement including proportion of the area of the leased premises in the
area of the building. Not later than 1 (one) year before expiration of the Lease
Term the Lessor shall notify the Lessee in writing on the proposed New Basic
Lease Rate. Within 3 (three) months upon receipt by the Lessee the Lessor’s
notice, the Parties shall agree by way of negotiations on the New Basic Lease
Rate. If the Parties fail to agree on the New Basic Lease Rate within three
months after receipt of the Lessor’s written notice by the Lessee, the Parties
shall take necessary measures and bear in equal parts the costs in this
connection to determine the New Basic Lease Rate not later than 7 months after
termination of the Lease Term with the help of independent experts of
international level in the sphere of commercial real estate. The New Basic Lease
Rate with the help of such independent experts shall be determined as follows:

[spacer.gif] [spacer.gif] [spacer.gif] 3.8.1.  each Party appoints at its own
discretion one of the companies considered among experts of international level
in the field of commercial real estate in Moscow;

[spacer.gif] [spacer.gif] [spacer.gif] 3.8.2.  the companies appointed by the
Parties in accordance with paragraph 3.8.1. choose together a third company
corresponding to the definition of an expert of international level in the field
of commercial real estate in Moscow;

[spacer.gif] [spacer.gif] [spacer.gif] 3.8.3.  each of three companies appointed
in accordance with paragraphs 3.8.1 and 3.8.2. shall give its own estimate of
the lease rate for the Extension Period on terms stipulated in paragraph 3.7;

[spacer.gif] [spacer.gif] [spacer.gif] 3.8.4.  the New Basic Lease Rate shall be
calculated as an arithmetic average of three lease rates determined in
accordance with paragraph 3.8.3.

If the Lessee agrees to prolong the Agreement on the terms of the New Basic
Lease Rate, the Parties shall sign a corresponding additional agreement hereto
or a new lease agreement in the shortest possible time, but in any case not
later than three months before expiration of the Lease Term.

If the Lessee does not agree to prolong the present Agreement for the Extension
Period on the terms of the New Basic Lease Rate:

[spacer.gif] [spacer.gif] [spacer.gif] 3.10.1.  the Lessee shall have the right
to use the Premises during a period up to 6 (six) months after expiration of the
Lease Term. Such use of the Premises shall be deemed as a unilateral
prolongation of the present Agreement on the same terms regarding the Lease
Payments and other payments hereunder existing at the moment of the Lessee’s
decision not to prolong the present Agreement for the Extension Period.

[spacer.gif] [spacer.gif] [spacer.gif] 3.10.2.  the Lessor shall be entitled at
its own discretion to transfer the premises to any third person, subject to the
right granted to the Lessee in accordance with paragraph 3.10.1.

If the Lessee has not notified the Lessor of its intention to prolong the
present Agreement for the Extension Period in time specified in paragraph 3.7
hereof, the Lessor shall be entitled to enter into agreements of lease of the
Premises with the third parties for the term beginning after expiration of the
Lease Term of the Premises, subject to the right granted to the Lessee in
accordance with paragraph 3.10.1 hereof.

Particular Case of Early Termination

The Lessee shall have the right to terminate the present Agreement unilaterally
without judicial recourse in respect to all Premises or any part thereof at any
time upon expiry of the first 5 (five) years

46


--------------------------------------------------------------------------------


of the Lease Term, provided a written notice was given to the Lessor at least 12
(twelve) months before such termination date. The Lessee may use the right of
termination in respect of separate parts of the Premises provided for in this
paragraph an unlimited number of times.

[spacer.gif] [spacer.gif] 4.  Rent, Payment for Utility and Maintenance Services

Rent

The Basic Lease Rate shall be 617.76 (six hundred seventeen point seventy six)
Conventional Units for one square meter of the Leased Area per annum (plus VAT,
if VAT is applied under the Russian laws). The Basic Lease Rate shall not be
modified throughout the Lease Term.

The Rent shall be calculated during the Lease Term in accordance with Schedule 4
hereto. The Rent shall be charged on a monthly basis starting from the Date of
Lease Beginning and ending on the Date of Lease End.

The Lease Payment to be paid by the Lessee every month throughout the Lease Term
for every full month of the Lease Term shall be the sum equal to 1/12 (one
twelfth) of the annual Rent and shall be calculated in accordance with Part I of
Schedule 4 hereto.

The First Lease Payment in amount equal to [•] ([•]) Conventional Units for the
period from the Date of Lease Beginning till the end of the calendar month in
which the Date of Lease Beginning occurred shall be paid within 5 (five)
Business Days from the Date of Lease Beginning.

Later on the Lessee shall pay the rent in advance on a monthly basis in the
amount of the corresponding Lease Payment determined in accordance with
paragraph 6 hereof.

The Lease Payment for every incomplete month shall be calculated in proportion
to the actual number of days during which the Premises were used.

The Rent shall include payments for use of the Premises on terms of the present
Agreement and shall not include:

Payments for Utility and Maintenance Services;

Compensation of Electricity Charges;

Payment for Parking.

The Lessee shall not be liable for payment by the Lessor of income tax, tax on
property or land relating to the Building or to the piece of land where the
Building is located and of any other similar taxes or duties to be paid by the
Lessor under the Russian laws, and the Lessor may not demand any modification of
the Basic Lease Rate in connection with modification of the above indicated or
any other taxes or duties or with introduction of any new taxes or duties.

Payments for Utility and Maintenance Services

Payments for Utility and Maintenance Services shall constitute payment for
rendering by the Lessor in favour of the Lessee throughout the Lease Term of
Maintenance Services specified in Schedule 5 hereto and compensation of the
costs of Utility Services specified in Schedule 5 hereto, except for charges for
electricity actually consummated by the Lessee, which will be compensated in
accordance with the provisions of paragraphs 4.17 — 4.20 hereof.

In accordance with the provisions of Art. 313 of the Civil Code of the Russian
Federation the Lessor shall be entitled to entrust an Operating Organization
with performance of its obligation to render Maintenance Services to the Lessee,
however, the Lessor shall be liable for any default or undue performance by the
Operating Organization of the above obligations.

The amount of Payments for Utility and Maintenance Services to be paid by the
Lessee during the first year of the Lease Term shall be 2,754 (two thousand
seven hundred fifty four) Rubles per 1 (one) sq.m. of the Leased Areas of the
Premises per annum. The amount of Payments for Utility and Maintenance Services
to be paid by the Lessee during the rest of the Lease Term shall be calculated
in accordance with Part II of Schedule 4.

47


--------------------------------------------------------------------------------


The Lessee shall pay for Utility and Maintenance Services in advance on a
quarterly basis in equal amounts in accordance with the provisions of Article 6
hereof.

The first payment for the Utility and Maintenance Services for the period
starting from the Date of Lease Beginning till the end of the calendar quarter,
during which the Date of Lease Beginning occurred, shall be maid by the Lessee
in advance not later than 5 (five) Business Days from the Date of Lease
Beginning.

The Lessee shall pay for Utility and Maintenance Services from the Date of Lease
Beginning till the date of the actual return of the Premises to the Lessor in
accordance with the Act of Return.

General Conditions of Rent Payment and Payments for Utility and Maintenance
Services

The Lessee shall pay the Rent and for Utility and Maintenance Services as
follows: (1) the Rent shall be paid monthly in advance not later than the 5th
(fifth) day of the paid calendar month (the ‘‘Payment Date’’) on the basis of
the corresponding invoice received from the Lessor at least 10 (ten) Business
Days before the Payment Date; (2) the Lessee shall pay for Utility and
Maintenance Services in advance every three calendar month not later than the
5th (fifth) day of the first month of the paid calendar quarter on the basis of
the corresponding invoice received from the Lessor at least 10 (ten) Business
Days before the 5th (fifth) day of the first month of the paid calendar quarter.
Unless otherwise provided by law, the present Agreement or other additional
agreements of the Parties, the payments shall be made in full amount without any
deductions, off-sets, including relating to withholding of existing or future
taxes, duties, fees and other charges.

Monetary amounts to be paid as the Rent and for Utility and the Maintenance
Services shall be charged off from the correspondent account of the Lessee’s
bank not later than the corresponding Settlement Date.

Compensation of Charges for Electricity Actually Consummated by the Lessee in
the Premises

The Lessee shall compensate to the Lessor on a monthly basis charges for
electricity actually consummated in the Premises, and such electricity charges
shall be calculated on the basis of the actual reading of the meters installed
by and at the Lessor’s cost in [•] and on the basis of the rates of the Moscow
Utility Service being the electricity supplier for the Building (hereinafter —
‘‘Compensation of Electricity Charges’’).

The Lessee shall pay the Compensation of Electricity Charges on a monthly basis
in accordance with the actual costs for the past month within 10 (ten) Business
Days after receipt of the duly executed invoice from the Lessor. The Lessee
shall have the right to request from the Lessor the documents relating to
calculation of the Compensation of Electricity Charges within the invoice
received by the Lessor from the Moscow Utility Service being the electricity
supplier for the Building and the document confirming the payment of such
invoice by the Lessor, and the Lessee shall be entitled not to pay until receipt
of such documents.

In case of any change of the electricity rates the Lessor shall inform the
Lessee on such changes within 5 (five) Business Days after the Lessor became
aware of such changes.

The Compensation of Electricity Charges shall be charged and paid by the Lessee
starting from the Date of Lease Beginning till the date of actual return of the
Premises to the Lessor in accordance with the Act of Return.

Impossibility of Access to the Premises

If (a) the Lessor is deprived of the access to the Building and/or Premises or
(b) the significant part of the Premises becomes unsuitable for use by the
Lessee in accordance with the Authorized Use as result of (i) repeating and/or
continuing interruptions (with duration over 24 (twenty four) consecutive hours)
in the electricity, heating, ventilation, water supply and/or canalization
systems which disturb the Lessee’s use of the Premises during the Working Hours
of the Lessee, or (ii) any other events or actions resulting from any action or
failure to act of the Lessee, its employees, representatives, agents or (sub−)

48


--------------------------------------------------------------------------------


contractors, the Lessee shall be entitled to a proportional reduction of the
Rent and the Payments for Utility and Maintenance Services, until the Premises
are not completely suitable for use. Reduction of the Lessee’s payments in
accordance with this paragraph shall be in proportion to the part of the
Premises to which the Lessee is deprived of access or which is unsuitable for
use by the Lessee in accordance with the Authorized Use. If the events resulting
in the Lessee’s deprivation of access to the Premises or to any part thereof
last for more than 7 (seven) consecutive Calendar Days, the Lessee shall be
entitled (1) to a proportional reduction of the Rent and Payments for Utility
and Maintenance Services for the whole period of time during which it can not
use the Premises in accordance with the provisions hereof, or (2) to refuse
unilaterally the performance of the present Agreement by giving a written notice
to the Lessor if such events continue for more than 30 Calendar Days.

Destruction

If the Premises and/or the Building are destructed or damaged entirely or partly
to the extent that such damage impedes the use of the Premises in accordance
with the Authorized Use, the Lessee shall be entitled to a proportional
reduction of the Rent and Payments for Utility and Maintenance Services and of
any other payments to be paid by the Lessee hereunder from the date of such
destruction or damage till the moment when the Premises and/or the Building are
brought into the due condition corresponding to the condition on the execution
date of the present Agreement. Reduction of the Lessee’s payments in accordance
with this paragraph shall be in proportion to the part of the Premises which the
Lessee can not use as result of such destruction or damage. If the events
resulting in the Lessee’s deprivation of access to the Premises or to any part
thereof continue for more than 7 (seven) consecutive Calendar Days, the Lessee
shall be entitled (1) to a proportional reduction of the Rent for the whole
period of time during which it can not use the Premises in accordance with the
provisions hereof, or (2) to refuse unilaterally the performance of the present
Agreement by giving a written notice to the Lessor if such events continue for
more than 30 (thirty) Calendar Days.

General Payment Terms under the present Agreement

The Lessor may not demand from the Lessee any other payments in connection with
the present Agreement except for those provided for in the present Agreement.

For avoidance of any misunderstanding, the Rent and Payments for Utility and
Maintenance Services shall not be increased as result of the Lessor’s
performance of the Lessor’s obligation of capital repairs of the Building
stipulated in paragraph 8.13 hereof.

[spacer.gif] [spacer.gif] 5.  Deposit

The deposit made by the Lessee hereunder (hereinafter — the ‘‘Deposit’’) shall
mean an amount equal to 58 706 (fifty eight thousand seven hundred six)
Conventional Units.

The Deposit shall be a security for performance of the Lessee’s obligation to
pay the Rent, Payments for Utility and Maintenance Services and payment of the
penalty stipulated by the provisions hereof.

The Deposit shall not be changed if the Lessee exercises its rights provided for
in paragraphs 1.10 and 3.12 hereof.

The Parties agree that the Lessee’s obligation to pay the Deposit hereunder
shall be set off with the Security Deposit paid in accordance with the terms of
the Preliminary Agreement on Contracts Conclusion executed by the Parties on
[•][•] 20[•].

The Lessor shall return to the Lessee the Deposit or a lesser amount received
from the Lessee within 30 (thirty) Business Days after termination of the
Agreement in accordance with the provisions of Article 13 hereof, but not before
the execution of the Act of Return by the Parties. The payments shall be
effectuated in Rubles at the exchange rate of the Central Bank established on
the Payment Date of the Deposit return.

The Parties agree that the Deposit shall be set off with the Lease Payments for
the last two months of the Lease Term in cases provided for in the present
Agreement.

49


--------------------------------------------------------------------------------


In case if:

the Lessee does not fulfill in due time and/or in due manner any of its
obligations specified in the second part of paragraph 5.1 hereof, the Lessor
shall be entitled to demand to cure the default in connection with the failure
to fulfill the Lessee’s obligations by giving a notice of such default
(‘‘Default Notice’’).

If the Lessee fails to cure the default specified in the Default Notice (the
‘‘Event of Default’’) within 3 (three) Business Days after receipt of the
Default Notice, the Lessor shall be entitled to withhold from the amount of the
Deposit the amount of money due to the Lessor in connection with the Event of
Default in the following manner:

The Lessor shall give the Lessee a notice of set-off requiring to pay the amount
of the debt relating to the Event of Default (hereinafter these amounts are
referred to as ‘‘Withholding Amount from the Deposit’’).

If the Lessee fails to pay the Withholding Amount from the Deposit to the Lessor
within 3 (three) Business Days after receipt of the set-off notice, then the
Lessor at its discretion shall withhold a part of the Deposit equal to the
Withholding Amount from the Deposit.

If the Lessor decided to withhold the Deposit (a part thereof) in accordance
with the provisions of the previous paragraph 5.6 hereof, the Lessor shall give
to the Lessee a written notice on the effectuated withholding and shall issue to
the Lessee a corresponding invoice to recover the withheld amount of the Deposit
within 10 (ten) Business Days after the date of withholding. The Lessor’s notice
shall contain calculation of the Withholding Amount from the Deposit, motivation
of withholding on the date of withholding. In each case of withholding of any
part of the Deposit the Lessee shall recover the amount of the Deposit specified
in paragraph 5.1 by transferring to the Lessor the withheld amount within 10
(ten) Business Days after receipt by the Lessee of the Lessor’s corresponding
invoice for recovery of the withheld amount of the Deposit.

No interest shall be accrued on the Deposit.

[spacer.gif] [spacer.gif] 6.  Payments

General Provisions

All amounts hereunder shall be paid in Rubles on the basis of invoices duly
issued and delivered to the paying Party. The Lease Payments shall be
effectuated in amounts equal to the amounts in Conventional Units at the
Exchange Rates of the Central Bank of the Russian Federation on the Payment
Date.

All payment hereunder shall be by cashless settlements.

Each Party may change its bank account for receipt of payments hereunder by
giving a corresponding notice to the other Party at least 20 (twenty) calendar
days before these changes come into force.

The paying Party shall also pay all bank charges due to the bank in connection
with the payments hereunder, except for charges of the receiving bank which
shall be paid by the Party receiving the payment.

All payments hereunder shall be deemed effectuated by a Party and received by
the other Party on the date when the payment amount is written off from the
correspondent account of the paying Party’s bank.

In all events of payments hereunder the paying Party shall present at the
request of the receiving Party an evidence of the money transfer in form of a
copy of the payment order with the bank’s receipt note and such copy shall be
certified by the paying Party.

VAT

In addition to the amounts of Lease Payments, Payments for Utility and
Maintenance Services and other payments of the Lessee in accordance with the
provisions hereof, requirements of the Russian tax

50


--------------------------------------------------------------------------------


laws, the Lessee shall pay VAT if such VAT is applied in accordance with the
Russian laws. If in accordance with the effective Russian laws the Lessee is
exempted from the obligation to pay VAT, the Lessee shall provide the Lessor
copies of the documents confirming the Lessee’s tax status in reasonable time
after receipt of the Lessor’s written request.

Penalty in Case of Delay in Performing a Monetary Obligation

The Lessor shall have the right to demand the payment of a penalty (interest) in
the amount of 0.15% of the amount of the defaulted payment obligation for each
day of delay in payment of any amounts to be paid by the Lessee and not duly
paid in accordance with the provisions hereof, provided that the Lessor has
given to the Lessee a written notice of the default and a possibility to cure
the default within 5 (five) Business Days after receipt of the corresponding
notice. The penalty shall be charged from the first day of delay till the date
of full payment of these amounts but in any case it can not exceed 10 (ten) per
cent of the defaulted amount. The Penalty shall be paid in the basis of an
invoice issued by the Lessor and within 10 (ten) days after receipt of the
corresponding invoice by the Lessee.

The Lessee shall have the right to demand the payment of a penalty (interest) in
the amount of 0.15% of the amount of the defaulted payment obligation for each
day of delay in payment of any amounts to be paid by the Lessor and not duly
paid in accordance with the provisions hereof, provided that the Lessee has
given to the Lessor a written notice of the default and a possibility to cure
the default within 5 (five) Business Days after receipt of the corresponding
notice. The penalty shall be charged from the first day of delay till the date
of full payment of these amounts but in any case it can not exceed 10 (ten) per
cent of the defaulted amount. The Penalty shall be paid in the basis of an
invoice issued by the Lessee and within 10 (ten) days after receipt of the
corresponding invoice by the Lessor.

[spacer.gif] [spacer.gif] 7.  Provision of Parking Places to the Lessee

[spacer.gif] [spacer.gif] 7.1.  The Lessor shall provide the Lessee a
possibility to use parking places located at the underground parking of the
Building (‘‘Parking’’) in quantity determined by the Lessee’s necessities, but
not exceeding the Maximum Number of Places as specified below, in accordance
with the Parking Agreement to be signed by the Parties together with the present
Agreement.

The maximum number of places granted to the Lessee by the Lessor under the
Parking Agreement shall be 8 (eight) places (hereinafter — the ‘‘Maximum Number
of Places’’). The exact price of the Lessor’s services under the Parking
Agreement shall be determined after the Lessee decides on the exact number of
parking places consisting of fixed and non-fixed parking places, and:

the Lessee may use not more than 3 (three) places, for use of which 250 (two
hundred fifty) Conventional Units per month for each fixed place of the Lessee
on the 2nd floor of the Building will be charged;

the Lessee may use not more than 5 (five) places, for use of which 225 (two
hundred twenty five) Conventional Units per month for each non-fixed place of
the Lessee on the 3rd and 4th floors of the underground parking of the Building
will be charged, provided that for each unused place on the 2nd floor of the
Building the Lessee shall have the right to use one additional place on the 3rd
and 4th floors.

[spacer.gif] [spacer.gif] 8.  Maintenance and Repairs of the Premises

Throughout the Lease Term the Lessee shall maintain the Premises in good
condition subject to normal wear, providing their normal operating in accordance
with the Authorized Use and sanitary standards and preventive fire-fighting
regulations.

The Lessee’s Obligations

The Lessee shall be obliged:

to maintain the Premises, the Lessor’s Equipment and other property located in
the Premises clean, in working and safe condition and in accordance with rules
and regulations applied to the

51


--------------------------------------------------------------------------------


Authorized Use of the Premises including sanitary and hygienic standards,
preventive fire-fighting and technical safety measures;

to fulfill all obligations under the laws applied to the Premises and to the
activities conducted in the Premises in accordance with the Authorized Use;

to prevent any discharge outside of the Premises of any smells, exhalations,
vibrations, noises and temperature variations originating from the Premises;

not to use in accordance with the Authorized Use and for purposes of storing of
its property in the Places of Common Use, Territory and evacuation passages
being a part of the Premises;

to inform promptly the Lessor of all events or received notices, orders,
requirements or indications and all events which may damage the Lessor’s
interest relating to the Premises and/or the Building as soon as the Lessee
becomes aware of them;

not to bring, to place in the Building and to transfer using the Building’s
elevators any objects which may, due to their nature, quantity or weight, damage
the Premises or the Building or cause overweight of elevators, electricity
networks or other utility infrastructures of the Premises or the Building;

to conclude a contract with the Operating Organization on services for technical
control over the Lessee’s Works, if such Lessee’s Works affect:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  any structural components of the
Building, and/or

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  any furnishing elements, Equipment
and Engineering Networks of the Building, for operation and maintenance of which
the Lessor is responsible.

The cost of such services of technical control shall not exceed:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  7 (seven) per cent of the budget of
the Lessee’s Works specified in sub-paragraph (1) of this paragraph;

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  3 (three) per cent of the budget of
the Lessee’s Works specified in sub-paragraph (2) of this paragraph.

The Lessee shall be obliged duly, by its own means and at its own cost:

to take measures necessary to maintain the Premises in accordance with sanitary
standards and preventive fire-fighting regulations to the extent these measures
and activities are not included into the list of Maintenance Services. In
particular, the Lessee shall clean the Premises, place wastes and garbage into
appropriate containers and other places indicated by the Lessor and maintain the
Premises clean, in working and safe condition;

to effectuate current repairs of the Premises to the extent reasonably necessary
for maintenance of the Premises in normal condition;

within the limits set forth by the Acts on Division of Balance Responsibility,
to maintain the Lessee’s Equipment in technically good condition and to provide
for its uninterrupted operation and maintenance and repair of defects,
consequences of accidents, faults and damages in the Premises, and when
necessary to exchange the Lessee’s Equipment. The Lessor shall not be liable in
any case for condition of the Lessee’s Equipment, except when the Lessee’s
Equipment was damaged as result of any action and/or failure to act of the
Lessor or the Lessor’s agents, contractors or other invited persons;

in cases provided for by the effective laws, to organize and provide for
periodic trainings of employees on safety rules, preventive fire-fighting
regulations, civil defense, prevention and liquidation of emergencies and other
rules.

Improvements

The Lessee may not change in any way any structural components of the Premises
and/or the Building or effectuate any replanning, repair or other works in the
Premises without first obtaining a

52


--------------------------------------------------------------------------------


written Approval of the Lessor and Authorization of the competent State
Authorities if it is required by the effective laws, except for urgent repair
works in case of Emergency Events and the Lessee’s Works for which the Lessor’s
Approval was received.

The Lessee shall have the right to reconstruct, replan, reequip the Premises,
change, add or improve the Premises subject to the prior written Approval of the
Lessor and provided that the Lessee at its own cost and by its own means shall
duly receive all necessary approvals of the replanning project and shall present
all necessary information and documents to BTI (Technical Inventory Bureau) for
entering the necessary changes in the Building’s technical passport and shall
provide the Lessor with all documents necessary to receive a new registration
certificate for the Lessor’s ownership right to the Building.

Inseparable Improvements.    Before signing the Act of Return Inseparable
Improvements shall be the Lessee’s property, shall be used and accounted for by
the Lessee who bears the risk of accidental destruction and/or damage of
Inseparable Improvements. Upon termination of the Lease Term the ownership right
to Inseparable Improvements shall be transferred to the Lessor, and the Lessee
may not demand any compensation of the cost of Inseparable Improvements. If the
Lessee exercises its right of prolongation in accordance with paragraph 3.8
hereof, the ownership right to Inseparable Improvements shall be transferred to
the Lessor upon expiration of the Extension Period.

Separable Improvements.    All Separable Improvements shall be the Lessee’s
property and shall be removed from the Premises by the Lessee and at its cost
till the end of the Lease Term.

Contractors

The Lessee shall have the right to hire Contractors to effectuate works in the
Premises without any approval of the Lessor.

The Lessor’s Obligations

The Lessor shall provide conditions for unlimited and uninterrupted use of the
Premises in accordance with the Authorized Use including rendering of the
Maintenance Services specified in Schedule 5, and the Lessor shall enter into
corresponding agreements with the Moscow Utility Service for provision of
Utility Services in the Building and in the Premises throughout the Lease Term
and fulfill them in bona fide including due and full payment for such Utility
Services. The Lessor shall not be liable for quality defects and delay in
rendering the Utility Services by the Moscow Utility Services, unless default by
any of the Moscow Utility Services was caused by the Lessor’s and/or Operating
Organization’s fault.

Without prejudice to the Lessee’s right to reduce the amounts of payments due to
the Lessor under paragraph 4.21 (Impossibility of Access to the Premises) and/or
paragraph 4.22 (Destruction) and/or the Lessee’s right to terminate the present
Agreement in accordance with paragraph 13.6, the Lessor shall not be liable to
the Lessee in the following cases:

if any damage is caused to the Lessee as result of actions of the Moscow Utility
Services;

if damage is caused as result of exceeding by the Lessor of the electricity
network load and heating and water supply network loads over the maximums
indicated the Lessor’s Working Project;

if damage is caused as result of interruptions in water or electricity supply
caused by the actions of the Moscow Utility Services;

in any case, provided that any such event has not occurred as result of the
Lessor’s action and/or failure to act.

At the same time the Lessor shall seek to avoid the events or to prevent the
events or consequences of the events specified in subparagraphs 8.10.1-8.10.3
hereof. The Lessor shall take all possible measures to resume provision of the
above indicated services and shall resume provision thereof immediately after
termination (elimination) of such events preventing provision of such services.

The Lessor shall apply in the Building safety measures similar to safety
measures applied in similar buildings in Moscow. The Lessor shall not be liable
for safety systems installed by the Lessee in the

53


--------------------------------------------------------------------------------


Premises and for any damage caused to the Premises or to the property in the
Premises by the actions of any third parties, unless such damage was caused as
result of any actions and/or failure to act of the Lessor or the Lessor’s
agents, contractors or invited persons.

The Lessor shall maintain the Building in the condition appropriate for its rent
and shall effectuate current repairs of the Building and shall effectuate at its
own cost and by its own means capital repairs of bearing structures of the
Building, roof, foundation, basement, facades, Places of Common Use, Engineering
Networks and Equipment. In doing this the Lessor shall make every effort to
reduce inconveniences caused to the Lessee by the works effectuated in the
Building and shall take all necessary measure to avoid damaging the Premises and
the Lessee’s property.

If there is a necessity to carry out repair works in the Premises or in any part
of the Building adjoining the Premises, the Lessor shall coordinate with the
Lessee duration and terms of such repair works in order to avoid or minimize
interruption of the Lessee’s work in the Premises. In case of any forced
interruption in the Lessee’s work caused by such repair works, all payments of
the Lessee hereunder shall not be charged and shall not be paid by the Lessee
for the period proportional to the number of days of the forced interruption in
the Lessee’s work, unless such repair works are carried out due to the damage
caused by the Lessee’s fault. The Lessee shall give to the Lessor in due time a
notice on such forced interruption in the Lessee’s work for the above indicated
reasons.

If any of the Parties does not perform its obligation to repair and maintain in
good condition the Premises and the Building, the other Party may by its own
means and at its own cost effectuate such repair works and eliminate any damage
resulting from accidents, failures and defects. In this case all reasonable
expenses of such Party to effectuate such works shall be compensated by the
Party responsible for due conduction of corresponding repair works hereunder and
incapable to fulfill its obligations. Both the Lessor and the Lessee shall
compensate each other all reasonable and document supported expenses on repair
works incurred by the corresponding Party within 10 (ten) Business Days after
receipt by the paying Party the corresponding invoice and pro-forma from the
receiving Party.

If any works must be conducted in respect of the Building or the Premises, the
Lessee shall not demand from the Lessor to reduce the Rent and/or Maintenance
Costs as indemnification for damages or to pay any compensation, if conduction
of such works does not disturb the Lessee’s use of the Premises.

The Lessee understands that during the Lease Term repair work may be and will be
conducted in other premises/parts of the Building, and the Lessor shall take all
possible measures to ensure that such repair works do not cause any
inconvenience to the Lessee and are conducted in accordance with the Rules
(Schedule 9 hereto).

Telecommunications. The Lessee shall be entitled to conclude a separate
agreement for provision of communication services in the Premises (Building)
with any Network Operator.

The Lessor shall render Maintenance Services and manage the Building to ensure
that throughout the Lease Term (1) the following characteristics of the Building
correspond to the corresponding characteristics of real estate objects which are
class A business centers in accordance with parameters and estimates applied by
the leading real estate companies in the Moscow real estate market: safety of
the lessees and visitors in the Building, appearance of the Building and
adjoining territory, design of the Building and Public places, the lessees’
composition (respectable Western and Russian investment, finance, insurance,
consulting firms and companies and principal offices of big Western and Russian
industrial enterprises and companies, provided that such principal offices are
used only for representative purposes), image and good name of the Building in
the real estate market, competence of the managing company and other
characteristics which the leading real estate companies in Moscow will consider
as significant for classification of a real estate object as of class A; and (2)
technical characteristics of the Building agreed by the Parties in Schedule 10
hereto are not impaired.

The Lessor shall provide in the Building throughout the Lease Term continuous
work of a canteen and a café for the lessees’ employees not later than 2 (two)
months after the date of the Certificate of the Lessor’s ownership right to the
Building.

The Lessor shall provide in the Building throughout the Lease Term continuous
work of a conference-hall, first-aid post, car-wash not later than 1 (one) month
after the date of the Certificate of the Lessor’s ownership right to the
Building.

54


--------------------------------------------------------------------------------


The Lessor shall provide in the Building throughout the Lease Term continuous
work of a branch bank as soon as possible after the date of the Certificate of
the Lessor’s ownership right to the Building.

[spacer.gif] [spacer.gif] 9.  Other Rights of the Lessor

[spacer.gif] [spacer.gif] 9.1  Subject to the provisions of the present
Agreement on the Rights of Access and Undisturbed Use, the Lessor shall have the
right to conduct any repair works, reconstruction, capital repairs and other
works in other premises of the Building not being a part of the Premises or
Places of Common Use and to authorize any third parties to conduct such works
necessary to maintain or modernize the above objects, to eliminate or prevent
any damage or destruction or to bring the Building and the adjoining Territory
in the condition corresponding to the purpose and nature thereof including
modification, renovation or change of Equipment or Engineering Networks and
modification of planning, furnishing or design of the Building and the adjoining
Territory and to reconstruct the Building at its own discretion, provided that
as result of such Lessor’s actions the quality and quantity of the Maintenance
and Utility Services in favor of the Lessee shall not be interrupted or reduced.
Conduction of such works shall not be coordinated with the Lessee, unless such
works affect the Lessee’s use of the Premises in accordance with the Authorized
Use. The Lessor shall take all possible measures to ensure that such works do
not cause any inconvenience to the Lessee and are conducted in accordance with
the Rules (Schedule 9 hereto).

[spacer.gif] [spacer.gif] 10.  Insurance

[spacer.gif] [spacer.gif] 10.1  The Lessee shall insure at its own cost its
civil liability which may arise as result of the Lessee’s Works in the Premises
conducted by the Lessee or any person authorized by the Lessee and as result of
holding and using of the Premises and Places of Common Use by the Lessee, and
the limit of civil liability for damage caused to life and/or health shall not
be less than 1 000 000 (one million) US dollar and the limit of civil liability
for damage caused to the third parties property shall not be less than 200 000
(two hundred thousand) US dollars.

The Lessee shall provide the Lessor with a copy of an insurance police certified
by the Lessee’s stamp and confirming the Lessee’s compliance with the provisions
of the first part of this paragraph not later than 10 (ten) Business Days after
the Date of the Lease Beginning. If a notarized copy of the insurance contract
(insurance police) confirming the insurance of the Lessee’s civil liability is
not presented to the Lessor in the specified period, the Lessor shall be
entitled to insure the Lessee’s risks specified in the first part of this
paragraph by concluding an insurance agreement with an insurance company at its
discretion. The Lessee shall pay the expenses incurred by the Lessor in
connection with such insurance within 10 (ten) Business Days after presentation
by the Lessor of the corresponding written request and receipt by the Lessee the
corresponding invoice from the Lessor.

[spacer.gif] [spacer.gif] 10.2  The Lessee shall provide property damage
insurance relating to the Lessee’s furnishing in the Premises including all
Separable and Inseparable Improvements against all damage or destruction risks.
The Lessee shall provide the Lessor a notarized copy of the insurance contract
(insurance police) concluded with an insurance company and confirming the
Lessee’s compliance with its obligation specified in the first part of this
paragraph within 10 (ten) Business Days after the Date of the Lease Beginning
and receipt of the Lessor’s request. If a notarized copy of the insurance
contract (insurance police) confirming insurance of the Lessee’s property
liability in accordance with this paragraph is not presented to the Lessor in
due time, the Lessor shall be entitled to insure the Lessee’s risks specified in
the first part of this paragraph by concluding an insurance agreement with an
insurance company at its discretion. The Lessee shall pay the expenses incurred
by the Lessor in connection with such insurance within 10 (ten) Business Days
after presentation by the Lessor of the corresponding written request and
receipt by the Lessee the corresponding invoice from the Lessor.

[spacer.gif] [spacer.gif] 10.3  Hereby the Parties agree that insurance
agreements provided for in paragraphs 10.1 and 10.2 of this Article (hereinafter
— the ‘‘Insurance Agreements’’) shall cover ‘‘all risks’’ usually insured with
respect to similar objects. The Lessee shall not act or fail to act so that any
of the Insurance

55


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif]   Agreements specified in this paragraph (insurance
polices) will become invalid or insurance premiums will be increased. The Lessee
shall comply in all material aspects with the provisions of the Insurance
Agreements and with all reasonable requirements of the insurance companies
including to pay any increase of the insurance police, and the Lessee shall
inform the Lessor of occurrence of any insurance event covered by the Insurance
Agreement and of any other events on which insurance companies shall be
notified.

[spacer.gif] [spacer.gif] 10.4  Insurance compensation paid to the Lessee shall
be immediately used by the Lessee to restore the furnishing of the Premises or
in corresponding cases to compensate damages caused to the Lessor or to the
third parties as result of occurrence of an insurance event.

[spacer.gif] [spacer.gif] 10.5  The Lessor shall provide at its own cost and
maintain throughout the Lease Term insurance for damages to the Building for the
full recovery cost of the Building and insurance of the Lessor’s civil liability
to the Lessee and third parties with the limit of civil liability for damages
caused to life and/or health not less than 1 000 000 (one million) US dollar and
with the limit of civil liability for damages caused to the third parties
property not less than 200 000 (two hundred thousand) US dollars. The Parties
agree that insurance agreements provided for in this paragraph shall cover ‘‘all
risks’’ usually insured with respect to similar objects.

[spacer.gif] [spacer.gif] 10.6  At the Lessee’s first written request, the
Lessor shall provide the Lessee a notarized copy of the insurance agreement
(insurance police) with the insurance company confirming the Lessor’s compliance
with the provisions of paragraph 10.5 not later than 15 (fifteen) Business Days
after receipt of the corresponding request. The Lessor shall not act or fail to
act so that any of the insurance agreements specified in this paragraph
(insurance polices) will become invalid or insurance premiums will be increased.
The Lessor shall comply in all material aspects with the provisions of the
Insurance Agreements and with all reasonable requirements of the insurance
companies.

[spacer.gif] [spacer.gif] 10.7  If the Building or any part of the Building was
damaged or destructed as result of the events against which the Lessor is
obliged to conclude insurance agreements in accordance with paragraph 10.5
hereof, the Lessor shall restore those parts of the Building which were damaged
or destructed in reasonable time.

[spacer.gif] [spacer.gif] 10.8  The Parties agree to conclude insurance
agreements provided for in this Article 10 with an insurance company chosen by
the Lessee or, if the Lessor does not agree to conclude an insurance contract
with the insurance company chosen by the Lessee, the Parties agree that
insurance agreements provided for in paragraphs 10.1, 10.2 and 10.5 hereof shall
be concluded by the Parties with the condition that the insurance companies
refuse their rights to take recourse actions against the wrongdoers.

[spacer.gif] [spacer.gif] 11.  Rules of the Building

The Rules of the Building determine the rules how to use and access to the
Places of Common Use. The Lessee shall comply with the Rules of the Building,
provided that such Rules may not infringe the Lessee’s right granted by the
present Agreement.

The Lessor shall guarantee to the Lessee that irrespective of any changes in the
Rules of the Building:

the Lessee’s employees shall have access to the Premises 24 hours a day and 7
days a week on the basis of special permits;

the Lessee’s visitors shall have access to the Premises on the basis of permits
during the Lessee’s Working Hours;

the Lessee’s employees shall have the right to bring into the Premises and take
out of the Premises materials and office equipment in accordance with the Rules
of the Building.

The Lessor reserves the right to prohibit or restrict the access to the
Building, Premises or Territory of the Lessee’s employees or visitors in case of
any Emergency Event in the Building or in the Premises — for the period of
duration of such Emergency Event.

56


--------------------------------------------------------------------------------


The Lessor reserves the right to prohibit or restrict the access of the Lessee’s
visitors violating the effective laws to the Building, Premises or Territory,
subject to an immediate notice to the Lessee.

The Lessor reserves the right to charge a fine to the Lessee for violating the
Rules of the Building in the amount provided for in these Rules and provided
that such fines shall be equally applied to all lessees of the premises in the
Building.

The Lessee shall provide the Lessor within 7 (seven) Business Days from the Date
of Lease Beginning with the information on the Lessee’s employees necessary to
issue permits to the Building.

[spacer.gif] [spacer.gif] 12.  Registration of the Agreement

The present Agreement and all modifications and additions hereto shall be
subject to state registration in accordance with the requirements of the
effective laws in the Unified state register of the rights to real estate and
transactions therewith by the Head Department of the Federal Registration
Service for Moscow, also referred to as ‘‘Rosregistration’’.

The Lessor shall present the present Agreement signed by both Parties together
with all necessary Schedules and other documents to Rosregistration for purposes
of the Lease Registration within 7 (seven) Business Days after the Execution
Date of the present Agreement, provided that the Lessee has fulfilled its
obligations on presentation of the necessary documents.

The Lessee shall provide the Lessor within 7 (seven) Business Days after receipt
of the Lessor’s written request with the Lessee’s documents and information
necessary to apply for state registration of the present Agreement in accordance
with the requirements of Rosregistration.

The Lessee shall cooperate with the Lessor in providing additional documents and
information which Rosregistration may require for purposes of the Lease
Registration.

The Lessee shall compensate the Lessor 50% of the Lessor’s document supported
expenses required under the effective laws for registration of (a) the present
Agreement, (b) modifications and additions to the present Agreement.

[spacer.gif] [spacer.gif] 13.  Termination and Annulment of the Agreement

The present Agreement may be terminated before expiration of its Term by
agreement of the Parties, on the basis of the decision of the Arbitration
Tribunal of Moscow or in accordance with the provisions hereof.

If the present Agreement is terminated by agreement of the Parties, the present
Agreement shall be terminated at the date when a termination agreement is signed
by both Parties unless other date is provided for by the Parties in such
termination agreement.

Termination of the Agreement upon expiration of the Lease Term:

The present Agreement shall be terminated as result of expiration of the Lease
Term without any actions of the Parties, unless the term of the present
Agreement is not extended in accordance with the provisions hereof.

In case of termination of the present Agreement under paragraph 13.2.1, the
present Agreement shall be terminated on the first day after termination of the
Lease Term.

Early Termination on other grounds:

The present Agreement may be annulled, cancelled or recognized as invalid by a
court decision on the grounds provided for by the effective laws;

In case of termination of the present Agreement under paragraph 13.3.1, the
present Agreement shall be terminated on the day indicated in the corresponding
judicial decision after it comes into force;

In case of termination of the present Agreement under paragraphs 13.1, 13.2 and
13.3 the Lessor shall return to the Lessee the Deposit, unless it was set-off
with the Lease Payments and Unused Advance Payments (if applied) not later than
5 (five) Business Days after termination of the present Agreement.

57


--------------------------------------------------------------------------------


Early Termination on the Lessor’s request:

The Lessor shall have the right to refuse unilaterally the execution of the
present Agreement by giving a written notice to the Lessee before termination of
the present Agreement in the following cases:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  the Lessee does not pay the Lease
Payments in due time for two consecutive months, provided the following
procedure is complied with:

[spacer.gif] [spacer.gif] [spacer.gif] a.  in case of the Lessee’s delay to pay
any amount of 5 (five) Business Days the Lessor shall give the Lessee a written
notice of such delay;

[spacer.gif] [spacer.gif] [spacer.gif] b.  the Lessor may use its right to
refuse the execution hereof under this subparagraph 13.5.1.1 only if (a) the
Lessee has not paid its debt in full amount within 5 (five) Business Days after
receipt by the Lessee of the Lessor’s notice of delay and (b) the Lessor can not
satisfy the requirement to pay the Lease Payments by the Deposit.

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the Lessee has not fulfilled its
obligation to recover the Deposit provided for in paragraph 5.7 hereof.

If the Lessor exercises the right under this paragraph 13.5, the present
Agreement shall be deemed terminated from the date specified in the Lessor’s
notice, which, unless the Parties agree otherwise, shall not be before 5 (five)
Business Days after the date of receipt by the Lessee of the Lessor’s notice of
refusal of execution of the present Agreement in accordance with this paragraph
13.5.

Termination of the present Agreement on the above indicated grounds shall exempt
the Lessee from payment of the penalty in accordance with the provisions hereof.

Early Termination on the Lessee’s request:

The Lessee shall have the right to refuse unilaterally the execution of the
present Agreement by giving a written notice to the Lessor before termination of
the present Agreement in the following cases:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  if the Lessee exercises its right
specified in paragraph 1.6 hereof; or

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  if the Lessor does not fulfill its
obligation specified in paragraph 8.19 hereof; or

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  if the Lessor obstructs the
Undisturbed Use of the Premises hereunder; or

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  if the Premises have significant
defects impeding the Lessee’s use of the Premises and the Lessor has not warned
the Lessee on such defects when entering into the present Agreement, and such
defect were not known to the Lessee and could not be found during inspection of
the Premises when executing the Act of Access or the Transfer Act; or

[spacer.gif] [spacer.gif] [spacer.gif] (v)  if due to the circumstances beyond
the Lessee’s control the Premises become unsuitable for use in accordance with
the Authorized Use; or

[spacer.gif] [spacer.gif] [spacer.gif] (vi)  if the access to the Premises or to
any part thereof is impossible as provided for in paragraphs 4.21 and 4.22
hereof;

[spacer.gif] [spacer.gif] [spacer.gif] (vii)  if the Lessor and/or the Operating
Organization does not fulfill their obligation of provision of the Maintenance
Services which renders impossible the normal use of the Premises in accordance
with the Authorized Use for more than 30 (thirty) consecutive calendar days
during any calendar year of the Lease Term.

The Lessee shall be entitled to refuse unilaterally execution of the present
Agreement, if the Lease Agreement of ZAO ‘‘CTC’’ will be terminated on the
grounds specified in paragraphs 13.1,.13.3, 13.5, 13.6.1 and 13.6.2 of the Lease
Agreement of ZAO ‘‘CTC’’.

If the Lessee exercises the right under this paragraph 13.6, the present
Agreement shall be deemed terminated from the date specified in the Lessee’s
notice, which, unless the Parties agree otherwise, shall not be before 5 (five)
Business Days after the date of receipt by the Lessor of

58


--------------------------------------------------------------------------------


the Lessee’s notice of refusal of execution of the present Agreement in
accordance with this paragraph 13.6. In case of termination of the present
Agreement under this paragraphs 13.6 the Lessor shall return to the Lessee the
Deposit in the amount, left after set-off with the Lease Payments, and Unused
Advance Payments (if applied) not later than 5 (five) Business Days after
termination of the present Agreement.

In case of a unilateral refusal of one of the Parties to execute the present
Agreement under provisions of paragraphs 13.5 and 13.6, the Parties agree that
the Parties shall not execute an additional agreement on termination of the
present Agreement and that a copy of a duly delivered notice of termination
shall be the document which will be presented to the Registering Authority as a
document confirming termination of the present Agreement in accordance with
paragraphs 13.5 and 13.6 hereof and being legal foundation for the corresponding
modification of the legal relationship of the Parties.

[spacer.gif] [spacer.gif] 14.  Language

All notices, communications and other documents to be provided by any Party in
connection with the present Agreement shall be executed in Russian and shall be
certified by an authorized representative of the Party signed such notice,
communication or any other document.

[spacer.gif] [spacer.gif] 15.  Force-Majeure

The Parties shall not be liable for any default under the present Agreement if
such default is caused by an Event of Force-Majeure significantly affected the
Party referring to such event for the period of duration of such event.

The Party referring to an Event of Force-Majeure shall promptly, but in any case
not later than 30 (thirty) days from occurrence of such event, give notice to
the other Party of occurrence of such event in writing. Such notice shall
contain information on the nature of such Event of Force-Majeure and, if
possible, give an estimate of probability whether the Party referring to such
event will perform its obligations hereunder, and a presumable period of
duration of such event.

Upon termination of the Event of Force-Majeure the Party referring to it shall
promptly, but in any case not later than 30 (thirty) days from termination of
such event, give notice to the other Party of termination of such event in
writing. If the referring Party fails to give notice or gives an undue notice on
occurrence or termination of such events, such Party shall be liable to the
other Party for the damage caused as result of such failure to give notice or
undue notice.

The Parties shall fulfill all other obligations under the present Agreement
which are not affected by the Events of Force-Majeure.

If an Event of Force-Majeure continues over 6 (six) months, or it is reasonable
to suppose that such event will continue over 6 (six) months, or such events
occurred as result of any legal act, the Parties shall immediately start
negotiations and agree such necessary modification to the present Agreement
permitting the Parties to continue the performance of their obligations in the
manner at the most corresponding to achievement of such economic result on which
the Parties counted when entering in the present Agreement.

Regardless of any other provision of the present Agreement, if an Event of
Force-Majeure continues for more than 3 (three) months and obstructs the
Lessee’s access to the Premises or use of the Premises, the Lessee shall have
the right to refuse unilaterally the performance of the present Agreement by
giving a written notice to the Lessor. The present Agreement shall be deemed
terminated from the date indicated in such notice.

[spacer.gif] [spacer.gif] 16.  Restriction of Liability of the Parties under the
present Agreement

The Party which is in breach of its obligations hereunder shall be liable to the
other Party within the limits of actual (real) damage caused by such default.
The Parties agree not to claim any lost profits.

[spacer.gif] [spacer.gif] 17.  Applicable Law and Dispute Resolution

The present Agreement and the Parties’ rights and obligations hereunder shall be
subject to the Russian laws.

59


--------------------------------------------------------------------------------


All disputes arising from the present Agreement including disputes in connection
with its conclusion shall be resolved by the Arbitration Tribunal of Moscow.

[spacer.gif] [spacer.gif] 18.  Confidential Information

The Parties agree that information provided by them to each other in connection
with the present Agreement shall be deemed confidential and shall constitute
commercial secret of the Parties within limits provided for by the effective
laws. The Parties shall not in any way disclose any information in connection
with execution of the present Agreement to any third parties, unless:

such disclosure is required under the effective laws of the Russian Federation
and/or any other state, and/or under the regulations on disclosure by the stock
market participants of any state, and/or required by any State Authorities;

such information becomes public through other sources, except when such
information was illegally disclosed to such source by the Party received such
information in connection with the present Agreement;

the Party providing such information hereunder has consented to disclosure of
such information; or

such information was disclosed to the Party’s professional consultants.

[spacer.gif] [spacer.gif] 19.  Term of Agreement

The present Agreement comes into force on the Date of Lease Registration and
applies to the Parties’ relationships from the Date of Lease Beginning.

[spacer.gif] [spacer.gif] 20.  Notices

All notices, information, communications and requests which the Parties may or
must deliver hereunder shall be executed in writing and delivered to the
Parties’ addresses and/or fax numbers as below:

For the Lessor:

To:                    [•]

Cc:                      [•]

Address:             [•]

Fax:                     [•]

For the Lessee:

To:                    [•]

Cc:                      [•]

Address:             [•]

Fax:                     [•]

Except for regulations on the Right of Access in case of Emergency Events, all
notices, information, correspondence, requests and other documents of the
Parties hereunder shall be exchanged between the Parties in the manner
determined in the present Agreement and shall be deemed delivered:

on the date indicated in the delivery receipt in case of personal deliver or by
a courier; and

on the date indicated in the delivery notice as the delivery date in case of
delivery by a registered mail.

The Parties shall notify each other in writing on any changes of addresses or
other requisites specified in the present Agreement within 3 (three) Business
Days from the date of such changes. All risks relating or arising from failure
to notify of changes in address or other requisites shall be on the defaulting
Party.

60


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 21.  Miscellaneous

The present Agreement shall constitute the entire agreement of the Parties with
respect to its subject matter and shall replace all prior correspondence,
negotiations or understanding of the Parties in regards of its terms and
conditions.

All modifications and amendments to the present Agreement shall be effective
only if they are made in writing and certified by signature of authorized
representatives of the Parties and, if it is required by the effective laws,
registered by Rosregistration.

If any provision of the present Agreement is or becomes invalid, it shall not
affect the validity of other terms and provisions, unless otherwise provided by
the Russian laws. If any term or provision of the present Agreement or its
applicability to any Person under any conditions becomes invalid or
unenforceable to any extent, it shall not affect other provisions hereof as well
as their applicability to other Persons and circumstances, except for those as
result of which these terms and provisions are deemed invalid or unenforceable.
Each term and provision of the present Agreement is valid and enforceable to the
full extent allowed by the laws.

The Parties shall provide each other with all documents which can be necessary
for execution of terms and provisions hereof.

The Lessor represents and warrants that:

it has taken all necessary corporate actions and received all necessary
Approvals for due execution of the present Agreement and for any other necessary
actions (including signing of any other necessary documents) with respect to the
present Agreement.

The Lessee represents and warrants that:

it has taken all necessary corporate actions and received all necessary
Approvals for due execution of the present Agreement and for any other necessary
actions (including signing of any other necessary documents) with respect to the
present Agreement.

The present Agreement is executed in 3 (three) counterparts in Russian, one for
each Party and one for the Registering Authority.

All Schedules to the present Agreement are an integral part hereof.

[spacer.gif] [spacer.gif] 22.  Requisites and Signatures of the Parties:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] The Lessor: [spacer.gif]
[spacer.gif] The Lessor: Name and Address: [spacer.gif] [spacer.gif] Name and
Address: Bank Details: [spacer.gif] [spacer.gif] Bank Details: Account No.
                                     [spacer.gif] [spacer.gif] Account No.
                                     in
                                                       [spacer.gif] [spacer.gif]
in                                                        Correspondent Account
                               [spacer.gif] [spacer.gif] Correspondent Account
                               BIK (Bank Identification Code)                  
[spacer.gif] [spacer.gif] BIK (Bank Identification Code)                   INN
(Individual Tax Number)                       [spacer.gif] [spacer.gif] INN
(Individual Tax Number)                       OK ONH
                                                        [spacer.gif]
[spacer.gif] OK ONH                                                         OKPO
                                                             [spacer.gif]
[spacer.gif] OKPO                                                             
Signature: [spacer.gif] [spacer.gif] Signature:   [spacer.gif] [spacer.gif]  
Name:
Position: [spacer.gif] [spacer.gif] Name:
Position: [spacer.gif]

61


--------------------------------------------------------------------------------


Schedule 1

List of Schedules

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Schedule 1 List of Schedules [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 62
[spacer.gif]
Schedule 2 Terms and Definitions [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 63
[spacer.gif]
Schedule 3 Plans of Premises [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
68
[spacer.gif]
Schedule 4 Rent [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 69
[spacer.gif]
Schedule 5 List of Maintenance Services [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 72
[spacer.gif]
Schedule 6 Transfer Act [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 75
[spacer.gif]
Schedule 7 Act on Termination of the Lessee’s Works [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 76
[spacer.gif]
Schedule 8 Act on Return of Premises [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 77
[spacer.gif]
Schedule 9 Rules for Conduction of the Lessee’s Works [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 78
[spacer.gif]
Schedule 10 Requirements to the Building and Premises on the Building Start-up
Date [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 80
[spacer.gif]
[spacer.gif]

62


--------------------------------------------------------------------------------


Schedule 2

Terms and Definitions

1.    If not otherwise followed from the context, the provisions of the present
Schedule shall mean the following:

‘‘Lessee’’ shall mean CTC Media, Inc.;

‘‘Rent’’ shall mean the payment by the Lessee for the temporary possession and
use of the Premises, the amount of which is determined herein;

‘‘Lease Payment’’ shall mean 1/12th part of the annual Rent;

‘‘Lessor’’ shall means the owner of the Building granting the Premises into
lease under the terms hereof and which is as of signing hereof LLC
‘‘Promyshlenno-finansovaya kompania’’;

‘‘Affiliated person” or “Affiliated’’ shall mean with regards to any Person,
such aPerson who expressly or by implication, through one or more Persons
manage, is managed, or is under general management of such Person. For the
purposes hereof ‘‘management’ (including in their respective meanings
‘‘managed’’ and ‘‘under general management’’) shall mean with regards to any
Person possessing of express or implied power to direct or influence the
direction of the activity and politics of such Person, or the opportunity to
prohibit strategic decisions of such Person adopted on the basis of the
ownership right or rights for voting securities, due to a contract or any other
bases;

‘‘Building Base Systems’’ shall mean Engineering Networks set by the Lessor,
thereto the Lessee (Lessee’s Contractor) shall connect the engineering systems
and end devices of the Premises, when conducting the Lessee’s Works or any other
construction works.

‘‘BTI’’ shall mean the corresponding department of Moscow branch of the Federal
state unitary enterprise ‘‘The Russian state center for inventory and accounting
of the real estate objects’’ (or its successor) at the place of location of the
Building.

‘‘State Authority’’ shall mean any supranational, national, federal, state,
municipal, local or foreign state organization or institution, or any
department, commission, board, bureau, agency, court, or a body, division, or
any power, or any other quasi-state organization exercising any regulatory, tax
or other state or quasi-state authorities;

‘‘Date of Lease Beginning’’ shall mean [•], when the Parties signed the Lease
Agreement and Transfer Act;

‘‘Date of Agreement Execution’’ including any references to the ‘‘date of
execution hereof’’ shall mean the date of signing hereof set on the 1st page
hereof;

‘‘Date of Agreement Registration’’ shall mean the date of the state registration
hereof with Rosregistration;

‘‘Payment Date’’ shall mean the date when any due sum is written-off from the
correspondent account of ht payment sender’s bank, that should not be later for
Rent than the 5th (fifth) day of the calendar month subject to paying, and for
Utility and Maintenance Services — it should be not later than the 5th (fifth)
day of the calendar quarter subject to paying.

‘‘Settlement Date’’ shall mean each 5th (fifth) day of each calendar month of
each calendar year during the Lease Term or Extension Period referring to Lease
Payments and each January 5, April 5, July 5 and October 5 of each calendar year
during the Lease Term or Extension Period referring to Utility and Maintenance
Services, if applicable, or if the respective day is not a Business Day, — than
the first Business Day following such date, and the term ‘‘Settlement Dates’’
shall mean any of the mentioned Settlement Dates;

‘‘Deposit’’ shall mean the payment, the amount of which is set in para. 5.1.
hereof and that secures the execution of the Lessee’s obligations under the
terms set herein;

‘‘ZAO “CTC” Lease Agreement’’ shall mean the lease agreement concluded by the
Lessor with closed joint-stock company ‘‘CTC Network’’ (or a successor thereof)
regarding the premises in the Building situated on the floors from 14 to 25
inclusively, excluding a part of Floor 20;

63


--------------------------------------------------------------------------------


‘‘USD Dollars’’ shall mean dollars of the United States of America, the legal
currency of the United States of America;

‘‘Euro’’ shall mean the unified European currency;

‘‘Law on the Registration of the Real Estate’’ shall mean the Law of the Russian
Federation ‘‘On the state registration of the rights to real estate and
transactions therewith’’ # 122-FZ dated July 21, 1997, effective as of today;

‘‘Building’’ shall mean the finished with construction twenty-six-floor building
at the address: [•], Moscow, of the general area [•] ([•]) sq.m.;

‘‘Consumer Price Index’’ shall mean consumer price index as of December of the
year preceding the reported calendar year to the December of the year preceding
the previous calendar year, upon the data of the Federal service on the state
statistics of the Russian Federation;

‘‘Engineering Networks’’ shall mean existing or future engineering
communications in the Building for water-, heat- and energy supply, as well as
all accompanying equipment and device;

‘‘Utility Services’’ shall mean services, the quantitative and qualitative
parameters of which are stipulated in Schedule 5;

‘‘Central Bank Rate’’ shall mean the official USD rate to the Russian ruble or
Euro set by the Central Bank of the Russian Federation as of the Payment Date;

‘‘Person’’ shall mean any physical person, officer, legal entity, corporation,
company, partnership, jount venture, association, society (company) with limited
liability, joint-stock society (joint-stock company), organization and
successors;

‘‘Public places’’ shall mean hall at the first floor of the Building, staircase
cells, staircase, corridors, lobbies, elevator halls, elevators, public
bathrooms and other places in the Building not transferred by the Lessor to the
temporary use and assigned by the Lessor for the common use by the lessees and
visitors of the Building;

‘‘Moscow Utility Services’’ shall mean jointly and separately Mostopenergo,
Mosenergo, Mosvodokanal, MGTS and other utility institutions with a dominant or
monopoly status in the field of utility services in the territory of location of
the Building, which dominant position in the market does not allow the consumers
or potential consumers of utility services to receive these services or
materials from other alternative suppliers;

‘‘VAT’’ shall mean value added tax of the Russian Federation;

‘‘Unused Advance Payments’’ shall mean sums of Rent and Utility and Maintenance
Services Payment, as well as other payments of the Lessee exercised by the
Lessee pursuant hereto referring to the time period after Lease Term expiry;

‘‘Inseparable Improvements’’ shall mean results of the Lessee’s conduction of
Works in the Premises that cannot be parted from the Building or the Premises
without causing any damage to the Building and/or the Premises;

‘‘Insignificant defects’’ shall mean defects of the Premises listed in the Act
of Access, that despite their existence do not prevent the Lessee form executing
the Lessee’s Works and/or use the Premises pursuant to any other Authorized Use,
if applicable;

‘‘Equipment’’ shall mean all equipment adjusted in the Premises and servicing
the Premises not considered Separable Improvements;

‘‘Lessee’s Equipment’’ shall mean shall mean the Equipment installed in the
Premises and servicing them belonging to the Lessee on any right;

‘‘Force majeure circumstances’’ shall mean circumstances and events considered
as such by the effective legislation;

64


--------------------------------------------------------------------------------


‘‘Communication Operator’’ shall mean a legal entity or individual entrepreneur
rendering communication services on the basis of the corresponding license;

‘‘Separable Improvements’’ shall mean results of the Lessee’s conduction of
Works in the Premises that can be parted from the Building or the Premises
without causing any damage to the Building and/or the Premises;

‘‘First Lease Payment’’ shall mean the first payment exercised bt the Lessee to
the account of the due Rent;

‘‘Transfer Act’’ shall mean act of transfer and acceptance of the Premises
hereunder from the Lessor to the Lessee that is to be signed by the Parties
together herewith;

‘‘Utility Services Payment’’ shall mean the Lessee’s payments fro the Utility
services;

‘‘Maintenance Services Payment’’ shall mean expenses on the maintenance of the
Building incurred by the Lessee pursuant to the provisions hereof including
expenses on compensating of (i) property tax regarding the building, (ii)
payments for the use of the land plot where the Building is situated, (iii)
Maintenance Services described in Schedule 5, and (iv) remuneration of the
Operating Organization for the Building management and rendering of Maintenance
Services;

‘‘The Lessee’s Contractor’’ shall mean any contractors and sub-contractors
attracted for conduction of the Lessee’s Works, as well as any repair works of
the Lessee in the Premises;

‘‘Premises’’ shall mean a part of the Building described in paragraph 1.1 hereof
marked in the plans stipulated in Schedule 3 and provided with the Utility
Services;

‘‘Lessee’s Works’’ shall mean construction, engineering, finishing and other
works connected to the development or finishing of the Premises executed by the
authorized persons of the Lessee pursuant to the Lessor’s Authorization;

‘‘Working Project’’ shall mean the total of documents regarding the Lessee’s
Works in the Premises pursuant to the requirements of the effective legislation
of the RF and the City of Moscow, construction norms and rules, and technical
regulations;

‘‘Authorization’’ shall mean a written approval, sanction or any other similar
preliminary consent to the actions of the one Party by the other Party within
the frames of the agreement that cannot be rejected or delayed without any
reason. Any further approval by one Party of another Party’s actions, if
granted, shall also be considered Authorization;

‘‘Lessee’s business hours’’ shall mean daily 24 hours a day, 7 (seven) days a
week, 365 (three hundred sixty five) days a year;

‘‘Business day’’ shall mean any Monday, Tuesday, Wednesday, Thursday or Friday
except for holidays and days-off, i.e. such days of the week that may be or
should be announced by the bank institutions in the City of Moscow, Russian
Federation, to be non-working days pursuant to the legislation of the Russian
Federation;

‘‘Lease Registration’’ shall mean the state registration of the Lease Agreement
pursuant to the requirements of the Law on the Registration of the Real Estate;

‘‘Registration Authority’’ shall mean Federal registration service for the City
of Moscow, also known as ‘‘Rosregistration’’, or any other body, institution or
services that is authorized to conduct the Unified state register of the rights
to real estate and transactions therewith according to the legislation of the
Russian Federation;

‘‘Rosregistration’’ see the definition ‘‘Registration Authority’’;

‘‘Rubles’’ shall mean Russian rubles, the legal currency of the Russian
Federation;

‘‘Consents’’ shall mean any registration or permission, quota, exemption,
decree, approval, recognition, sanctioning or waiver of the right to sanction,
acceptance or any other confirmation or any notices of any state authority or
any other Person including creditors and mortgages required for concluding
hereof or conducting of any actions or transaction stipulated herein;

65


--------------------------------------------------------------------------------


‘‘Peaceful Use’’ shall mean the Lessee’s right for undisturbed and durable use
of the Premises pursuant to the Authorized Use within the Lease Term without any
interference in their affairs, demanding on relief and any other demands on
behalf of the Lessor;

‘‘Lease Term’’ shall mean 10 (ten) years as of the Date of the Lease Beginning;

‘‘Party’’ shall mean the Lessor or the Lessee;

‘‘Substantial Defects’’ shall mean such defects of the Premises that make it
impossible to use it for conduction of the Lessee’s Works and/or according to
any other Authorized Use, if applicable;

‘‘Territory’’ shall mean the land plot at the address: [•], Moscow belonging to
the Lessor on the right of lease and situated around and under the Building;

‘‘Default Notice’’ shall mean notice directed by the Lessor in accordance with
paragraph 5.5 hereof;

‘‘Conventional Units (C.U.)’’ shall mean a unit agreed by the Parties for
measuring Rent rate, which is equal to the sum of USD half and EURO half, i.e. 1
C.U. = ½ USD + ½ EURO, abbreviated form — C.U.;

‘‘Constituent documents’’ shall mean any document regarding incorporation,
charter and/or paragraph of the charter of the joint-stock company, corporation
charter, agreement on establishing a limited liability company, regulations,
effective agreements and other organizational documents confirming the legal
capacity of the legal entity;

‘‘Extraordinary circumstances’’ shall mean fire, explosion, flooding of the
Building, Premises, Engineering Networks and/or the Building Equipment
threatening to the other premises in the Building;

‘‘Maintenance Services’’ shall mean services rendered by the Lessor and/or
Operating Organization to the Lessee stipulated in Schedule 5 hereof;

‘‘Operating Organization’’ shall mean OOO Sluzhba Expluatazii Zdaniy ‘‘Kontur’’,
abbreviated form OOO SEZ ‘‘Kontur’’, as of the moment of execution hereof;

‘‘CPI-U’’ Consumer Price Index for All Urban Consumers — consumer price index in
the urban area of the USA in the December of year preceding the reporting
calendar year to December of the year preceding the previous calendar year, upon
the official data of the US Department of Labor, calculated in per cent;

2.    Herein:

[spacer.gif] [spacer.gif] [spacer.gif] •  reference to a provision of law shall
include reference to a provision of law as amended or newly adopted, or both,
prior to the Date of Execution, as well as any normative acts adopted in
furtherance of the given provision of law prior to the Execution date;

[spacer.gif] [spacer.gif] [spacer.gif] •  reference to the present Agreement
shall be considered as the reference to such an agreement that can be corrected,
amended, added, renewed or transferred from time to time;

[spacer.gif] [spacer.gif] [spacer.gif] •  reference to an article, paragraph or
Schedule, if not followed by any reference to a certain document shall be the
reference to the article, paragraph or Schedule hereto;

[spacer.gif] [spacer.gif] [spacer.gif] •  reference to the terms defined herein
shall include plural or singular of such terms, as well as masculine, feminine
or neuter gender of the term, if applicable;

[spacer.gif] [spacer.gif] [spacer.gif] •  ‘using of words ‘‘hereby”, “herein”,
“hereof” “within the frames hereof’’ and other similar words (if otherwise not
followed from the context) shall refer to the entire present Agreement and not
to its Article or paragraph;

[spacer.gif] [spacer.gif] [spacer.gif] •  it is considered that the words
‘‘include’’ and ‘‘including’’ are followed by the phrase ‘‘but not limited to’’,
and that does not restrict the generality of the foregoing;

66


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] •  headings and the content are inserted
for convenience of reference only and shall not influence the interpretation
hereof; and

[spacer.gif] [spacer.gif] [spacer.gif] •  all printed terms not defined in the
present Schedule 2 shall have the meanings assigned to them in the text hereof
or Schedules hereto.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Lessor: [spacer.gif]
[spacer.gif] Lessee:
                                                             [spacer.gif]
[spacer.gif]                                                             
Name:            
Position:            
SS [spacer.gif] [spacer.gif] Name:            
Position:            
SS [spacer.gif]

67


--------------------------------------------------------------------------------


Schedule 3

Plans of Premises

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Lessor: [spacer.gif]
[spacer.gif] Lessee:   [spacer.gif] [spacer.gif]   Name:
Position:
SS [spacer.gif] [spacer.gif] Name:
Position:
SS [spacer.gif]

68


--------------------------------------------------------------------------------


Schedule 4

Rent

Part I. Rent

The Rent within the Lease term shall be calculated in accordance with the below
formulas:

[spacer.gif] [spacer.gif] [spacer.gif] 1.  Rent for the first year of the Lease
Term is equal to:
(S* BLR)-(S*170);

[spacer.gif] [spacer.gif] [spacer.gif] 2.  Rent for the second year of the Lease
Term is equal to:
S* BLR;

[spacer.gif] [spacer.gif] [spacer.gif] 3.  Rent for the third year of the Lease
Term is equal to:
S* BLR *K3;

[spacer.gif] [spacer.gif] [spacer.gif] 4.  Rent for the fourth year of the Lease
Term is equal to:
S* BLR *K3*K4;

[spacer.gif] [spacer.gif] [spacer.gif] 5.  Rent for the fifth year of the Lease
Term is equal to:
S* BLR *K3*K4*K5;

[spacer.gif] [spacer.gif] [spacer.gif] 6.  Rent for the sixth year of the Lease
Term is equal to:
S* BLR *K3*K4*K5*K6;

[spacer.gif] [spacer.gif] [spacer.gif] 7.  Rent for the seventh year of the
Lease Term is equal to:
S* BLR *K3*K4*K5*K6*K7;

[spacer.gif] [spacer.gif] [spacer.gif] 8.  Rent for the eighth year of the Lease
Term is equal to:
S* BLR *K3*K4*K5*K6*K7*K8;

[spacer.gif] [spacer.gif] [spacer.gif] 9.  Rent for the ninth year of the Lease
Term is equal to:
S* BLR *K3*K4*K5*K6*K7*K8*K9;

[spacer.gif] [spacer.gif] [spacer.gif] 10.  А Rent for the tenth year of the
Lease Term is equal to:
S* BLR *K3*K4*K5*K6*K7*K8*K9*K10,

In the above formulas the following definitions are used:

S — Leased Area of the Premises, equal to [•] ([•]) sq.m. and not subject to
changing during the whole Lease Term;

BLR (=Бар) — Base Lease Rate, equal to 617.76 (six hundred seventeen point
seventy six) C.U.;

КЗ — index calculated under the formula (100% + CPI-U): 100%, where CP1-U is the
CPI-U of December of the second calendar year of the Lease term to the December
of the first calendar year of the Lease term, calculated in per cent — provided
that CPI-U constitutes not less than 3%. If CPI-U is less than 3%, the index is
equal to 1.03; if CPI-U is more than 6%, the index is equal to 1.06.

К4 — index calculated under the formula (100% + CPI-U): 100%, where CP1-U is the
CPI-U of December of the third calendar year of the Lease term to the December
of the second calendar year of the Lease term, calculated in per cent — provided
that CPI-U constitutes not less than 3%. If CPI-U is less than 3%, the index is
equal to 1.03; if CPI-U is more than 6%, the index is equal to 1.06.

К5 — index calculated under the formula (100% + CPI-U): 100%, where CP1-U is the
CPI-U of December of the fourth calendar year of the Lease term to the December
of the third calendar year of the Lease term, calculated in per cent — provided
that CPI-U constitutes not less than 3%. If CPI-U is less than 3%, the index is
equal to 1.03; if CPI-U is more than 6%, the index is equal to 1.06.

К6 — index calculated under the formula (100% + CPI-U): 100%, where CP1-U is the
CPI-U of December of the fifth calendar year of the Lease term to the December
of the fourth calendar year of the Lease term, calculated in per cent — provided
that CPI-U constitutes not less than 3%. If CPI-U is less than 3%, the index is
equal to 1.03; if CPI-U is more than 6%, the index is equal to 1.06.

69


--------------------------------------------------------------------------------


К7 — index calculated under the formula (100% + CPI-U): 100%, where CP1-U is the
CPI-U of December of the sixth calendar year of the Lease term to the December
of the fifth calendar year of the Lease term, calculated in per cent — provided
that CPI-U constitutes not less than 3%. If CPI-U is less than 3%, the index is
equal to 1.03; if CPI-U is more than 6%, the index is equal to 1.06.

К8 — index calculated under the formula (100% + CPI-U): 100%, where CP1-U is the
CPI-U of December of the seventh calendar year of the Lease term to the December
of the sixth calendar year of the Lease term, calculated in per cent — provided
that CPI-U constitutes not less than 3%. If CPI-U is less than 3%, the index is
equal to 1.03; if CPI-U is more than 6%, the index is equal to 1.06.

К9 — index calculated under the formula (100% + CPI-U): 100%, where CP1-U is the
CPI-U of December of the eighth calendar year of the Lease term to the December
of the seventh calendar year of the Lease term, calculated in per cent —
provided that CPI-U constitutes not less than 3%. If CPI-U is less than 3%, the
index is equal to 1.03; if CPI-U is more than 6%, the index is equal to 1.06.

К10 — index calculated under the formula (100% + CPI-U): 100%, where CP1-U is
the CPI-U of December of the ninth calendar year of the Lease term to the
December of the eighth calendar year of the Lease term, calculated in per cent —
provided that CPI-U constitutes not less than 3%. If CPI-U is less than 3%, the
index is equal to 1.03; if CPI-U is more than 6%, the index is equal to 1.06.

Part II. Utility and Maintenance Services Payment

Utility and Maintenance Services Payment within the Lease Term shall be
calculated according to the formulas below;

UMS1    = S* R;

UMS2    = S* R *I2;

UMSЗ    = S* R *I2*I3;

UMS4    = (8* R *I2*IЗ*I4;

UMS5    = S* R *I2*I3*I4*I5;

UMS6    = S* R *I2*I3*I4*I5*I6;

UMS7    = 8* R *I2*IЗ*I4*I5*I6*I7;

UMS8    = 8* R *I2*IЗ*I4*I5*I6*I7*I8;

UMS9    = 8* R *I2*IЗ*I4*I5*I6*I7*I8*I9;

UMS10 = 8* R *I2*IЗ*I4*I5*I6*I7*I8*I9*I10;

In the above formulas the following definitions are used:

UMS1 (=КЭП1) — the sum of Utility and Maintenance Services Payment during the
first year of the Lease Term,

UMS2 — the sum of Utility and Maintenance Services Payment during the second
year of the Lease Term,

UMS3 — the sum of Utility and Maintenance Services Payment during the third year
of the Lease Term,

UMS4 — the sum of Utility and Maintenance Services Payment during the fourth
year of the Lease Term,

UMS5 — the sum of Utility and Maintenance Services Payment during the fifth year
of the Lease Term,

UMS6 — the sum of Utility and Maintenance Services Payment during the sixth year
of the Lease Term,

UMS7 — the sum of Utility and Maintenance Services Payment during the seventh
year of the Lease Term,

UMS8 — the sum of Utility and Maintenance Services Payment during the eighth
year of the Lease Term,

UMS9 — the sum of Utility and Maintenance Services Payment during the ninth year
of the Lease Term,

70


--------------------------------------------------------------------------------


UMS10 — the sum of Utility and Maintenance Services Payment during the tenth
year of the Lease Term,

S — Leased Area of the Premises, equal to [•] ([•]) sq.m. and not subject to
changing during the whole Lease Term;

R (=Ст) — the Rate of the Utility and Maintenance Services Payment, equal to
2,754 (two thousand seven hundred and fifty-four) rubles per year for 1 (one)
square meter of the Lease Area of the Premises;

I2 — index, equal to the Consumer price index of the December of the first
calendar year of the Lease term to the December of the year preceding the first
calendar year of the Lease term;

I3 — index, equal to the Consumer price index of the December of the second
calendar year of the Lease term to the December of the first calendar year of
the Lease term;

I4 — index, equal to the Consumer price index of the December of the third
calendar year of the Lease term to the December of the second calendar year of
the Lease term;

I5 — index, equal to the Consumer price index of the December of the fourth
calendar year of the Lease term to the December of the third calendar year of
the Lease term;

I6 — index, equal to the Consumer price index of the December of the fifth
calendar year of the Lease term to the December of the fourth calendar year of
the Lease term;

I7 — index, equal to the Consumer price index of the December of the sixth
calendar year of the Lease term to the December of the fifth calendar year of
the Lease term;

I8 — index, equal to the Consumer price index of the December of the seventh
calendar year of the Lease term to the December of the sixth calendar year of
the Lease term;

I9 — index, equal to the Consumer price index of the December of the eighth
calendar year of the Lease term to the December of the seventh calendar year of
the Lease term;

I10 — index, equal to the Consumer price index of the December of the second
ninth year of the Lease term to the December of the eighth calendar year of the
Lease term;

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Lessor: [spacer.gif]
[spacer.gif] Lessee:   [spacer.gif] [spacer.gif]   Name:
Position:
SS [spacer.gif] [spacer.gif] Name:
Position:
SS [spacer.gif]

71


--------------------------------------------------------------------------------


Schedule 5    List of Maintenance Services

1.    List of Utility Services

[spacer.gif] [spacer.gif] 1.1.  Electric power

[spacer.gif] [spacer.gif] 1.2.  Heat power

[spacer.gif] [spacer.gif] 1.3.  Hot water

[spacer.gif] [spacer.gif] 1.4.  Cold water and sewerage.

[spacer.gif] [spacer.gif] 1.5.  Water pipe.

Utility Services should comply with the requirements stipulated by paragraphs
9.2, 11 and 16 Schedule 10 hereto.

2.    List of Maintenance Services

[spacer.gif] [spacer.gif] 2.1.  Operating and servicing of engineering systems
within the responsibility of the Lessor:

[spacer.gif] [spacer.gif] 2.1.1.  Power supply system

[spacer.gif] [spacer.gif] 2.1.2.  Lighting system, including emergency and
evacuation ones

[spacer.gif] [spacer.gif] 2.1.3.  Hot and cold water supply system

[spacer.gif] [spacer.gif] 2.1.4.  Sewerage system

[spacer.gif] [spacer.gif] 2.1.5.  Heating system;

[spacer.gif] [spacer.gif] 2.1.6.  Ventilation system and air conditioning;

[spacer.gif] [spacer.gif] 2.1.7.  Structured cable system;

[spacer.gif] [spacer.gif] 2.1.8.  Elevators servicing;

[spacer.gif] [spacer.gif] 2.1.9.  Fire-fighting systems of the building (fire
alarm, sprinkler system of fire-extinguishing, alarm system, smoke removal
system);

[spacer.gif] [spacer.gif] 2.1.10.  Security alarm and access control system;

[spacer.gif] [spacer.gif] 2.1.11.  Signaling system and radio-transmitting;

[spacer.gif] [spacer.gif] 2.1.12.  Video monitoring system;

[spacer.gif] [spacer.gif] 2.1.13.  TV collective acceptance system;

[spacer.gif] [spacer.gif] 2.1.14.  Dispatcher systems;

To the operating and servicing of engineering systems the following measures are
included:

System and equipment operation according to the requirements of the equipment
producer and SNIP requirements;

Conduction of works within service regulations worked out by the operating
department on the basis of the plants-manufacturer’s documents for the
respective equipment according to the normative requirements;

Control examination of all installed equipment and systems according to the
regulations;

Conduction of operating journals on the status of operating parameters;

Control over signals on defects;

Operating reaction to the signals on defects in the equipment under normative
terms of the conduction of the works approved by the plants-manufacturers of the
equipment, contracts with sub-contractors, as well as maintenance department
regulations;

72


--------------------------------------------------------------------------------


Control over the quality and terms of conduction of the works in case of
attracting of contractor organizations/

[spacer.gif] [spacer.gif] 2.2.  Document management

[spacer.gif] [spacer.gif] 2.2.1.  Exercising of documents under the equipment
and systems parameters;

[spacer.gif] [spacer.gif] 2.2.2.  Introduction of necessary changes to the
executor documents of the object in the process of operating the building;

[spacer.gif] [spacer.gif] 2.2.3.  working out of the actions plan in the
emergency situations, as well as working out of the regulations of technical
servicing of the equipment and other documents related to the building
operation;

[spacer.gif] [spacer.gif] 2.2.4.  interaction with the state authorities and
city municipal services — solving of current matters arising in the process of
operating the building, as well as management of the contracts and interaction
with the city technical and utility services regarding the building operation;

[spacer.gif] [spacer.gif] 2.2.5.  taking measurements of meters regarding each
lessee;

[spacer.gif] [spacer.gif] 2.2.6.  Work with contractor organizations.

[spacer.gif] [spacer.gif] 2.3.  Cleaning of the premises and adjourning
territory

[spacer.gif] [spacer.gif] 2.3.1.  Inner cleaning:

[spacer.gif] [spacer.gif] [spacer.gif] 2.3.1.1.  daily cleaning of public zones
of the building, including floors, staircases and elevator cabins — twice a day;

[spacer.gif] [spacer.gif] [spacer.gif] 2.3.1.2.  regular cleaning of the
lighting devices, ventilation bars, upon getting dirty;

[spacer.gif] [spacer.gif] [spacer.gif] 2.3.1.3  regular cleaning of technical
premises, from once per week to once a month depending on the purpose of the
premise;

[spacer.gif] [spacer.gif] 2.3.2.  Outside cleaning:

[spacer.gif] [spacer.gif] [spacer.gif] 2.3.2.1.  daily cleaning of the territory
in summer;

[spacer.gif] [spacer.gif] [spacer.gif] 2.3.2.2.  daily cleaning of the territory
in winter;

[spacer.gif] [spacer.gif] [spacer.gif] 2.3.2.3.  daily cleaning and removal of
snow;

[spacer.gif] [spacer.gif] [spacer.gif] 2.3.2.4.  daily removal of waste from the
territory;

[spacer.gif] [spacer.gif] [spacer.gif] 2.3.2.5.  daily cleaning of the parking;

[spacer.gif] [spacer.gif] [spacer.gif] 2.3.2.6.  Daily cleaning of the roof;

[spacer.gif] [spacer.gif] [spacer.gif] 2.3.2.7.  Removal of icing and icicles
from the roof, when they appear

[spacer.gif] [spacer.gif] 2.3.3.  Washing of outer glass of the whole complex
and inner glass in public places twice a year.

[spacer.gif] [spacer.gif] 2.4.  Arranging of the territory

[spacer.gif] [spacer.gif] 2.4.1.  Organization of the outside planting (with
seasonal change of plants)/

[spacer.gif] [spacer.gif] 2.5.  Monthly measures on disinfections, desinsection
and deratization

[spacer.gif] [spacer.gif] 2.6.  Round the clock security service:

[spacer.gif] [spacer.gif] 2.6.1.  physical protection of the building and
adjourning territory;

[spacer.gif] [spacer.gif] 2.6.2.  round the clock dispatcher service;

[spacer.gif] [spacer.gif] 2.6.3.  servicing of the building security and access
control systems; security alarm and video monitoring of the building and
adjourning territory

73


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 2.7.  Reception service organization

The main duties of the reception service are: accepting visitors, issueing of
guest cards

Reception service working hours: from Monday to Friday, excluding weekends and
holidays from 8 a.m. till 8 p.m.

[spacer.gif] [spacer.gif] 2.8.  Other services

[spacer.gif] [spacer.gif] 2.8.1.  Coordination of car entrance and exit of the
Lessees;

[spacer.gif] [spacer.gif] 2.8.2.  Consideration of the Lessees’ technical
projects, check for the compliance of the projects to the requirements of the
building and maintenance systems;

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Lessor: [spacer.gif]
[spacer.gif] Lessee:
                                                             [spacer.gif]
[spacer.gif]                                                             
Name:            
Position:            
SS [spacer.gif] [spacer.gif] Name:
Position:
SS [spacer.gif]

74


--------------------------------------------------------------------------------


Schedule 6

Transfer Act

The present Transfer Act to Lease agreement # [•] dated [•][•] 20[•] concluded
in Moscow, Russian Federation (hereinafter referred to as the ‘‘Lease
agreement’’) between:

(1)    Limited Liability Company ‘‘Promyshlenno-finansovaya kompania’’
(hereinafter the ‘‘Lessor’’), a legal entity organized and existing under the
laws of the Russian Federation, state registration certificate No. [•] issued on
[•][•] 20[•] by the Ministry on taxes and levies of the Russian Federation,
located at [•][•], Moscow, represented by [•] acting on the basis of [•], on the
one hand,

and

(2)    Moscow Representative Office of CTC Media, Inc., (hereinafter the
‘‘Lessee’’), Certificate of registration in the Unified State Register [•] dated
[•][•] 20[•], located at [•], Moscow, represented by [•] acting on the basis of
[•], on the other hand,

hereinafter jointly referred to as the ‘‘Parties’’ and separately referred to as
the ‘‘Party’’.

1.    Pursuant to the Lease agreement concluded between the Lessor and the
Lessee, by the present Act the Lessor shall transfer and the Lessee shall accept
to the temporary possession and use the Premises consisting of the rooms listed
in the table below:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Floor [spacer.gif] [spacer.gif] Premise No. [spacer.gif]
[spacer.gif] Room No. [spacer.gif] [spacer.gif] Purpose of premises (rooms)
[spacer.gif] [spacer.gif] Area, sq.m. [•] [spacer.gif] [spacer.gif] [•]
[spacer.gif] [spacer.gif] [•] [spacer.gif] [spacer.gif] [•] [spacer.gif]
[spacer.gif] [•] [•] [spacer.gif] [spacer.gif] [•] [spacer.gif] [spacer.gif] [•]
[spacer.gif] [spacer.gif] [•] [spacer.gif] [spacer.gif] [•] [spacer.gif]

Of the area [•] ([•]) sq.m. situated on the floors from 14 to 26 inclusively of
the Building at the address: [•],[•], Moscow.

2.    The Premises condition description is attached to the present Transfer
act.

3.    The Premises are transferred and accepted with all necessary accessories
and documents and the Lessee has no claims to the Lessor with their regard
excluding the Defects mentioned in the Act of Access signed by the Parties on
[•][•] 20[•] pursuant to the Preliminary contract on concluding Agreements
entered into by the Parties on [•][•] 20[•];

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Lessor: [spacer.gif]
[spacer.gif] Lessee:   [spacer.gif] [spacer.gif]   Name:
Position:
SS [spacer.gif] [spacer.gif] Name:
Position:
SS [spacer.gif]

75


--------------------------------------------------------------------------------


Schedule 7

Act on Termination of the Lessee’s Works



City of Moscow [•][•], 20[•]                



By signing the present Act [•] (‘‘Lessor’’), on the one hand, and [•]
(‘‘Lessee’’), on the other hand, in execution of the Lease agreement # [•] dated
[•][•] 20[•] (hereinafter r- ‘‘Lease agreement’’) have made the present Act
confirming the following:

1.        The Lessee’s Works presented by the Lessee in the Premises determined
in the Lease agreement executed by the Lessee within the period from [•][•]
20[•] to [•][•] 20[•] are fulfilled.

2.        Building constructions and engineering systems are witnessed, tested
and are in working condition.

3.        One set of executor documents is transferred to the Lessor. The list
of Inseparable Improvements exercised by the Lessee in the Premises will be
composed and signed by the Parties not later than in 20 calendar days upon
executing of the present Act.

4.        The Lessee shall be entitled to start using the Premises in accordance
with the Authorized Use (as determined in the Lease agreement).

Signatures of the Parties

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Lessor: [spacer.gif]
[spacer.gif] Lessee:
                                                             [spacer.gif]
[spacer.gif]                                                             
Name:            
Position:            
SS [spacer.gif] [spacer.gif] Name:
Position:
SS [spacer.gif]

76


--------------------------------------------------------------------------------


Schedule 8

Act on Return of Premises

Execution date: [•]
Place of act execution and return of the Premises: Russian Federation,
City of Moscow,
                                                                                               

By signing the present Act [•] (‘‘Lessor’’), on the one hand, and [•]
(‘‘Lessee’’), on the other hand, confirm the transfer by the Lessee to the
Lessor and acceptance by the Lessor of the Premises stipulated in paragraph 1.1.
and Schedule to Lease agreement of the Premises # [•] dated [•][•] 20[•]
(hereinafter r- ‘‘Contract’’).

The transfer of the Premises by the Lessee to the Lessor is in full compliance
with the Contract’s terms.

Obligations of the Parties on return of the Premises are executed in full. There
are no claims as the Premises condition.

The Act is executed in two counterparts: 1st copy — to the Lessor, 2nd copy — to
the Lessee.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Lessor: [spacer.gif]
[spacer.gif] Lessee:   [spacer.gif] [spacer.gif]   Name:
Position:
SS [spacer.gif] [spacer.gif] Name:
Position:
SS [spacer.gif]

77


--------------------------------------------------------------------------------


Schedule 9

Rules for Conduction of the Lessee’s Works

Should the Lessee take the decision on replanning, the finishing of the leased
Premises, putting of engineering networks and communications, equipment
assembly, the latter shall be obliged to:

1.    Work out the Working Project and present it for approval to the Lessor
(drawings and specifications should be done by a qualified specialist with a
license granting the right to make projects in the RF and in the City of Moscow
and comply with SNIP, GOST and normative acts of the RF and the City of Moscow)
according to the following requirements;

[spacer.gif] [spacer.gif] [spacer.gif] 1)  Floor plan is done on a scale M-100;

[spacer.gif] [spacer.gif] [spacer.gif] 2)  Architectural scheme of the leased
Premises with location of partitions, windows and doors and specifying of the
applied finishing materials (all materials should have quality certificates);

[spacer.gif] [spacer.gif] [spacer.gif] 3)  Constructive scheme regarding the
partitions;

[spacer.gif] [spacer.gif] [spacer.gif] 4)  Lessee’s works volumes (estimate);

[spacer.gif] [spacer.gif] [spacer.gif] 5)  Technological drawing with allocation
of all technological and office equipment;

[spacer.gif] [spacer.gif] [spacer.gif] 6)  Engineering systems drawing:
ventilation, conditioning, heating, water supply, sewerage, electro-technical
part in full.

[spacer.gif] [spacer.gif] [spacer.gif] 7)  Details description, including:

[spacer.gif] [spacer.gif] [spacer.gif] –  sections with clear explanation of all
assumed construction methods and materials;

[spacer.gif] [spacer.gif] [spacer.gif] –  estimate of the premises finishing
specifying the applied finishing materials (all materials should have quality
certificates);

[spacer.gif] [spacer.gif] [spacer.gif] –  table of doors.

[spacer.gif] [spacer.gif] [spacer.gif] 8)  Design project

[spacer.gif] [spacer.gif] [spacer.gif] –  visual information signs placement,
their details and sizes:

[spacer.gif] [spacer.gif] [spacer.gif] –  colours and materials for
manufacturing those signs.

[spacer.gif] [spacer.gif] [spacer.gif] 9)  Ceiling plan, including:

[spacer.gif] [spacer.gif] [spacer.gif] –  hanging ceiling carcass;

[spacer.gif] [spacer.gif] [spacer.gif] –  lighting devices — location;

[spacer.gif] [spacer.gif] [spacer.gif] –  ventilation bars — location;

[spacer.gif] [spacer.gif] [spacer.gif] –  other details fixed on the ceiling or
passing there through;

[spacer.gif] [spacer.gif] [spacer.gif] –  ceiling system and decoration type;

[spacer.gif] [spacer.gif] [spacer.gif] –  location of the access panel to the
ventilation installments of the Building;

[spacer.gif] [spacer.gif] [spacer.gif] 10)  Sanitary equipment plan executed by
the Lessee:

[spacer.gif] [spacer.gif] [spacer.gif] –  Location of water supply pipelines;

[spacer.gif] [spacer.gif] [spacer.gif] –  location of gangways;

[spacer.gif] [spacer.gif] [spacer.gif] –  location of toilet bowls, basins, fat
collectors, etc.;

[spacer.gif] [spacer.gif] [spacer.gif] –  location of sprinkler pipelines and
heads.

78


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] 11)  Mechanical part locations,
including:

[spacer.gif] [spacer.gif] [spacer.gif] –  location, type and sizes of
conditioners using condensate water or ventilators, if such are required;

[spacer.gif] [spacer.gif] [spacer.gif] –  location of ventilation boxes;

[spacer.gif] [spacer.gif] [spacer.gif] –  equipment specifications;

[spacer.gif] [spacer.gif] [spacer.gif] –  heat supply, ventilation and
conditioning loading calculation;

[spacer.gif] [spacer.gif] [spacer.gif] 12)  Electric wiring plan indicating the
following:

[spacer.gif] [spacer.gif] [spacer.gif] –  electric wiring scheme;

[spacer.gif] [spacer.gif] [spacer.gif] –  wire sections and the breaker;

[spacer.gif] [spacer.gif] [spacer.gif] –  location of electric and telephone
socket connectors;

[spacer.gif] [spacer.gif] [spacer.gif] –  lighting, including emergency one.

2.    Agree the worked-out Working Project and Plan-Schedule of conduction of
works with the following organizations:

[spacer.gif] [spacer.gif] [spacer.gif] –  Project organization;

[spacer.gif] [spacer.gif] [spacer.gif] –  UGPS of the city of Moscow;

[spacer.gif] [spacer.gif] [spacer.gif] –  SES;

[spacer.gif] [spacer.gif] [spacer.gif] –  Lessor;

[spacer.gif] [spacer.gif] [spacer.gif] –  other organizations according to the
requirements of the effective legislation.

3.    Prior to beginning of the decoration-construction, repair, assembly and
other Works of the Lessee, the latter shall be obliged to fulfill the following
requirements:

[spacer.gif] [spacer.gif] [spacer.gif] –  Insurance of all types of construction
works conducted by the Lessee’s Contractor and submitting of the insurance
policies to the Lessor;

[spacer.gif] [spacer.gif] [spacer.gif] –  Agreeing with the Lessor of the access
(the list with surnames of the Contractor’s employees) and the time of
construction works conduction.

4.    When conducting the decoration-construction, repair, assembly and other
Works of the Lessee, the latter shall be obliged to fulfill the following
requirements:

[spacer.gif] [spacer.gif] [spacer.gif] –  conduct Works on re-planning,
decoration of the leased Premises, putting of additional engineering networks
and communications only on the basis of the drawing agreed upon with the Lessor.
The Lessee shall be responsible for notifying the Contractor on changes in Works
resulting from the Lessor’s remarks. It is prohibited to break without
Authorization the entirety of the roof membrane and assemble antennas and their
accessories on the roof and facades.

[spacer.gif] [spacer.gif] [spacer.gif] –  obtain permission of GPS for
conduction of welding and any other fire-dangerous works;

[spacer.gif] [spacer.gif] [spacer.gif] –  Obtain permissions from the Lessor to
get connected to power and water supply

5.    Upon finishing of the decoration-construction, repair, assembly and other
Works to deliver the object to the acceptance commission.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Lessor: [spacer.gif]
[spacer.gif] Lessee:   [spacer.gif] [spacer.gif]   Name:
Position:
SS [spacer.gif] [spacer.gif] Name:
Position:
SS [spacer.gif]

79


--------------------------------------------------------------------------------


Schedule 10

Requirements to the Building and Premises on the Building Start-up Date

[spacer.gif] [spacer.gif] 1.  Location

‘‘Profico’’ office business center is located at the following address: in front
of vladenie 1-3, ul. Krylatskie Kholmy, at the nearest distance to underground
stations ‘‘Molodezhanya’’ and ‘‘Krylatskoe’’.

The construction site has a triangular shape and stretches out from north-east
to south-west. In south-est it is limited by s aside slop leading to Krylatskaya
uliza. The north border and boundary line adjoins a specially guarded natural
territory. From the western side the construction site is limited by uliza
Krylatskie Kholmy.

Depending on the traffic density, approach to the two main city street-roads
from ‘‘Profico’’ business center takes: to Rublevskoe shosse — 2-5 minutes, to
Krasnopresnensky prospect (under construction) 10-20 minutes, to Moscow
ring-road (МКАД) 15 minutes.

[spacer.gif] [spacer.gif] 2.  Architecture solutions

The outside of the Building combines the elements of modern architecture and
modern design solutions in the shape of a rectangular. The Building is located
on the land plot of 0.67 hectare.

The number of the Building floors corresponds to the number of floors as it is
determined in the Building construction project, and according thereto the
permission to construction was given and is valid as of the date of execution
hereof.

In the Building socle floors (-2,-3,-4,-5) a 4-level underground parking for 400
vehicles is situated. Beside the Building a ground level guest parking for 35
vehicles is stipulated.

On floor — 1 there will be a dining-room, a café, a car washer and technical
rooms. On the first floor a conference hall and a bank branch will be placed.

[spacer.gif] [spacer.gif] 3.  Design and structure of the Building

The Building was erected as a monolith reinforced concrete frame with an
attached module facade. On the roof of the Building there is a platform for
baskets reserved for people’s evacuation.

3.1.    Main structural parameters of the Building

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Construction material
[spacer.gif] [spacer.gif] monolith reinforced concrete Column net spacing
[spacer.gif] [spacer.gif] 8100x8100 m, except axes E-D*4050*8100 Floor height
[spacer.gif] [spacer.gif] 2-24 floors — 3.9 m, 24-25 floors — 7.8 m, floor 26 —
6.3 m Building total area [spacer.gif] [spacer.gif] About 50,000 square meters
Office space total area [spacer.gif] [spacer.gif] About 30,000 square meters
(29,723.80) Hall [spacer.gif] [spacer.gif] General height 7.8 m, two lights
Floor length [spacer.gif] [spacer.gif] From window to core from 8.1 m to 12.3 m,
the core of the Building has a rectangular shape of the size 25 m*11 m Maximum
permissible load [spacer.gif] [spacer.gif] 450 kg per 1 square meter
Intermediate floors [spacer.gif] [spacer.gif]   [spacer.gif]

[spacer.gif] [spacer.gif] 4.  Outside finishing and dressing of the Building

In the outside finishing and dressing of the Building mostly panorama glazing is
used, which provided an optimal use of the sun light. The module façade
technology is developed by SCHUCO (Germany).

80


--------------------------------------------------------------------------------


4.3.    Elements of the façade dressing

4.4

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Transparent glazing elements
[spacer.gif] [spacer.gif] One chamber tinted glass package and StopRay Safir
energy saving glass of ‘‘Giaverbel’’ (Belgium). Non-transparent glazing elements
[spacer.gif] [spacer.gif] Glass package, outside hardened glass, inside
glass-stemalit Non-transparent façade modules [spacer.gif] [spacer.gif]
Composite plates Socle floor façade [spacer.gif] [spacer.gif] Natural stone —
granite [spacer.gif]

5.    General areas

5.1.    Inside finishing of the rooms

The Building is offered for rent with general areas of quality finishing, office
premises are offered for rent without any inside finishing.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Hall of the first floor
[spacer.gif] [spacer.gif] High quality design, natural stone flooring. Walls are
finished with natural stone or other modern materials Flooring of elevator halls
[spacer.gif] [spacer.gif] Natural stone — granite Flooring of staircases
[spacer.gif] [spacer.gif] Granite ceramics tiles Walls of elevator halls
[spacer.gif] [spacer.gif] Walls of elevator halls are lined exclusively with
natural stone — granite or marble Walls of staircases and technical premises
[spacer.gif] [spacer.gif] Plaster and high quality dispersion paints Hall
[spacer.gif] [spacer.gif] General height 7.8 m, two lights Ceilings [spacer.gif]
[spacer.gif] In all premises and area of public use hanging ceilings are mounted
according to the Armstrong type standards. Behind them the main engineering
communications are placed. [spacer.gif]

[spacer.gif] [spacer.gif] 6.  Roof

The roof is operational, inversable with hydro-isolation cover, above which the
warming layer is laid out, extrusion polystyrene, geotextile, crushed stone,
plates.

[spacer.gif] [spacer.gif] 7.  Elevators

13 elevators are to be installed in the Building to provide a convenient and
comfortable transportation to all Building floors. Finishing of all elevator
cabins was executed in ‘‘lux option’’.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] l. Schindler ID(PLl-PL8)
[spacer.gif] [spacer.gif] 8 ps for 26 stops, loading lifting capacity 1,350 kg
2. Schindler ID (PL9) [spacer.gif] [spacer.gif] 1 ps for 28 stops, loading
lifting capacity 1,000 kg 3. Schindler ID (L1O, L11) [spacer.gif] [spacer.gif] 2
ps for 6 stops (for fire brigade transportation), loading lifting capacity 1,000
kg 4. Thyssen (L I2) [spacer.gif] [spacer.gif] 1 ps for 3 stops, loading lifting
capacity 630 kg 5. Monitor (L13) [spacer.gif] [spacer.gif] 1 ps for 2 stops,
loading lifting capacity 100 kg [spacer.gif]

81


--------------------------------------------------------------------------------


8.    Main engineering systems of the Building

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Ventilation [spacer.gif]
[spacer.gif] Forced and exhaust ventilation, smoke removal system. The Building
ventilation system provides inflow of 60 m3 air per a person per hour
(calculated 10 m2 per person). Conditioning [spacer.gif] [spacer.gif] DAIKIN
(Japan) central conditioning with independent regulation of climate in each
room. Heating [spacer.gif] [spacer.gif] Central heating from the main city nets.
Main power supply [spacer.gif] [spacer.gif] Input with double reservation from
the Mosenergo city nets with independent transformer substation. Reserve power
supply [spacer.gif] [spacer.gif] Two FG Wilson diesel generators for constant
keeping in the operating conditions of the main maintenance and safety systems
in the Building. Water supply [spacer.gif] [spacer.gif] From Mosvodokanal city
nets. Safety of the Building [spacer.gif] [spacer.gif] Integrated systems of
fire alarming, warning and evacuation, security systems and video control.
Access control [spacer.gif] [spacer.gif] Modern systems of access control and
regulation based on non-contact plastic cards. [spacer.gif]

9.    HVC (Heating, ventilation and air conditioning)

[spacer.gif] [spacer.gif] 9.1.  Ventilation, air conditioning, cold supply

Ambient air temperature in the rooms with air conditioning is 20-22ºC. Acustic
noise level in these rooms does not exceed 36 dB.

Autonomous conditioning systems with 50% reserve capacity are installed to keep
constant temperature round the year in server and commutation rooms.

Cold consumption for inflow installations

Q x inflow = 840 kilowatt

Heat amount to be assimilated by inflow air

Q = 236000 x 0.288 x 6 x 1.16 = 473000Bt = 473kilowatt

Cold consumption for cooling machines

ΣQ = 2280 + 30 + 13 + 27 + 840 - 470 = 2720 x 1.1 = 3000 kilowatt

To provide rated meteorological conditions and air purity in the rooms according
to GOST (State standard) 12.1.005-88 standards, inflow-exhaust ventilation with
mechanical impulse is stipulated in all rooms of the complex.

Air exchange and its regulation for different groups of rooms are as follows:

Parking — due to the terms of dissolving of noxious substances to the
permissible concentration in the air of operating zones. Inflow air is pumped
into the upper room zone along the driving way and exhaust air is pumped out in
equal parts from the upper and lower zones.

Ramps — due to the terms of dissolving of noxious substances to the permissible
concentration;

Offices — due to the term of supplying of the minimum consumption of outside
air, 60 m/hour per person.

The amount of inflow and exhaust systems is determined by the functional purpose
of the rooms to be services and by the space design solutions.

82


--------------------------------------------------------------------------------


Ventilation and conditioning systems equipment producers

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Equipment [spacer.gif]
[spacer.gif] Potential producer Cooling machines [spacer.gif] [spacer.gif]
DAIKIN Main inflow-exhaust installations [spacer.gif] [spacer.gif] AIRSETTROGES
Additional inflow-exhaust installations [spacer.gif] [spacer.gif] SYSTEMAIR
Exhaust ventilators [spacer.gif] [spacer.gif] SYSTEMAIR, TROGES Diffusers
[spacer.gif] [spacer.gif] IMP KLIMAT Air regulating valves [spacer.gif]
[spacer.gif] IMP KLIMAT Pumps [spacer.gif] [spacer.gif] WILD, GRUNDFOSS
Regulating-closing valves [spacer.gif] [spacer.gif] DANFOSS Thermo-isolation
[spacer.gif] [spacer.gif] THERMAFLEX, WIRED MAT [spacer.gif]

9.2.    Heating and heating supply systems

For the higher sections of the Building two independent heating systems were
designed. System # 1 services office premises in floors 1-13, system # 2
services office premises in floors 14-26. Systems # 1 and # 2 are double piped
with horizontal blind lines on every floor. The vertical standpipes are laid in
the communication shaft. The floor horizontal pipelines are laid in the flooring
construction.

For dining rooms, the restaurant, shopping zones, the bank and car washer
independent horizontal double-piped heating systems were designed. Heating
system # 3 services dining-rooms and their premises (-1 floor), heating system #
4 services the restaurant (1 floor), heating system # 5 services shopping zones
(1 floor), heating system # 6 services the bank, heating system # 7 services car
washer chambers.

The main horizontal pipelines of the systems ## 3-6 are laid in the flooring
construction of the premises to be serviced. In the car washer chambers the main
pipelines are laid at the flooring. All heating systems have separate
independent heat control records.

During business hours air heating is designed in the parkings. The air heating
is combined with inflow ventilation. Air heating units operate in the car washer
chambers under decrease of the inside air temperature during idle hours.

Accepted temperature of the inside heated air:

For parking — 5ºC
For car washer — 18ºC
For office premises — 20ºC
For technical premises — 12ºC
For café premises — depending on their purposes.

The heating system keeps the air temperature at about 10-12ºC during idle hours
in the office premises, the air temperature goes up to 20ºC to the beginning of
the business day. The heating system keeps air temperature at 20ºC round the
clock 7 days a week, 365 days a year in the rented or leased premises. Vertical
standpipes of the heating system and pipelines of the heat supply system in the
inflow units are made of steel water-gas-pipes according to GOST 3262-75, pipe
diameter up to 57 mm, and of steel electro-welded pipes according to GOST
10704-91, pipe diameter above 57 mm.

The main horizontal pipelines on the floors to be laid in the flooring
construction are maid of metal-layer pipes.

Kermi radiators with lower connection are accepted as heating units. Smooth pipe
registers are installed in the car washer.

To provide heat comfort in the premises and to endure heat saving, the heating
units are equipped with separate independent thermo-regulators of the leading
European companies and isolated with pipe isolation material.

Main pipelines, vertical standpipes of the heating system and heat supply
pipelines are isolated with pipe isolation material.

83


--------------------------------------------------------------------------------


The air from the heating system is removed through air valves installed in the
upper plug of the heating unit and through automatic air outlet ports.

The air removal from the heat supply system is carried out through air
collectors and automatic air outlet ports.

Some branch pipelines of the heating system and the heat supply system are
provided with closing-regulating (balancing) valves with connections for
measuring device.

Drainage lines were designed for draining the heating system, that go to into
the IHP (IТП) drainage pit. Installation of drainage valves with hose
composition is stipulated in the heat supply system. Closing-regulating valves
of the leading producers are used for both systems.

Installation of water-air heat screens is planned at the entrances into
garage-parking and the Building.

The complete net of the pipelines with connections to the heating units,
necessary closing-regulating valves and heating units will be presented at the
disposal of a lessee.

Central heating system is a horizontal two-pipe system with pumped circulation
and passing movement of the heat carrier. The heating system is connected to the
outside heating nets through plate heat exchangers according to the independent
connection scheme. Heat carrier parameters in the heating system — 95-70.

Preparation of the heat carrier is executed in the individual heat point (IHP)
located in the technical zone on floor — 1. The heat control unit is installed
in the heat point.

Separate branch pipelines are stipulated for perimeter heating of each group of
premises divided according to their functional purposes.

Each branch pipeline will have closing-regulating valves and a discharge outlet
valve.

Heating system equipment

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Equipment [spacer.gif]
[spacer.gif] Potential producers Convectors [spacer.gif] [spacer.gif] Kermi
Under-flooring convectors [spacer.gif] [spacer.gif] Kermi Closing-regulating
valves and accessories [spacer.gif] [spacer.gif] Danfoss, Oventrop [spacer.gif]

[spacer.gif] [spacer.gif] 10.  Fire-fighting system

fire preventing treatment of the ventilation and heating systems is stipulated
according to SNIP (СНIП—set of norms and rules (translator’s note)) 2.04.05-91*,
SNIP 21-02-99, MGSN (МГСН) 5.01.54, MGSN4.04-94.

The principle solutions and calculations were made by the specialists of FGU
VNIIPO of the Ministry for extraordinary situations of Russia (ФГУ ВНIIПО МЧС
РоссII).

Antismoke ventilation was designed for people’s evacuation from the Building
premises at the first stage of fire.

The smoke removal is stipulated from:

–    parking
–    isolated ramps space
–    main entrance hall
–    corridors of floors — 1 and 1 without natural lighting
–    dining hall, without natural lighting
–    corridors of the office sections of the Building (floors 2-26)

A separate smoke removal system is stipulated for each fire section.

Gases and smoke removal after fire from the premises protected by gas fire
fighting units is also stipulated. Fire setback valves with refractoriness limit
of not less than 0.5 hours are installed in the crossing points of air ducts and
premises railing.

84


--------------------------------------------------------------------------------


Inflow antismoke ventilation is stipulated. Outside air supply is designed:

–    to air locks separating parking from technical premises not belonging to
the parking;
–    to elevator shafts;
–    to air locks in front of elevators in the basement floors;
–    to smoke-proof staircases;
–    to ari screens above fire gates of the 1st type at the entrance to the
parking (according to .2.26 of        MGSN 5.01-01.

Ventilators of the leading producers are installed in the smoke removal systems.
Their working capacity under temperature of 600ºC is not less than 1 hour and
under the temperature of 400ºC is not less than 2 hours. Smoke exhaust into the
atmosphere is stipulated for 2 m from the roof or from the ground.

Air ducts of the smoke removal system in the parking and ramps are made of sheet
steel, thickness 1.2 mm, by welding, with fire protection coating that ensures
refractoriness limit of EI 60 (1 hour) within the parking space and EI 150 (2.5
hours) in the Building constructions beyond the service floor. The smoke removal
shafts servicing the corridors are made of building constructions that ensure
refractoriness limit of EI 45 (0.75 hour) within the fire section and EП 50 (2.5
hours) beyond the fire section. Air ducts of the smoke removal system in the
dining hall have refractoriness limit of EI 60 (1 hour). Air ducts of the
systems removing gas after the fire have refractoriness limit of EI 15 (0.25
hour). Air ducts of the inflow antismoke ventilation are made of zinc coated
steel, grade ‘‘П’’, with fire protection coating that ensures refractoriness
limit of EI 30 (0.5 hour).

KDM-2 smoke valves installed in the smoke protection systems have refractoriness
limit of EI 60 (1 hour).

Smoke ventilation system starting occurs automatically, by remote control and by
pushing buttons manually on the evacuation path.

Automatic switch off of inflow and exhaust systems is also stipulated, if the
fire comes up.

All ventilation equipment is grounded.

Electrically driven fire setback valves with rated refractoriness limit are
installed in the crossing points of air ducts and fire protection blocks.

Each fire section has independent inflow and exhaust ventilation systems.

Space for ventilation equipment is located according to para. 4.102 of SNIP
2.04.05-91.

The gaps where air ducts and pipelines go through floors and partitions are
closed by fire-proof materials.

11.    Power supply system

Power supply to fire0fighting systems, security systems and elevators is
provided in category I. The Building maintenance systems belong to a special
electroreceiver group of category I.

The system of steady power supply (3rd independent power supply source) on the
basis of 2 diesel generators is anticipated in the Building.

The load of the first category consumers is 799kWA.

To the Building maintenance systems belong:

Electrical motors of the pumps for fire fighting;

Water pipelines in the Building;

Equipment for the systems of automatic fire extinguishing in the Building;

Elevators equipment;

Electro-equipment for smoke ventilation;

Equipment for fire alarm warning;

85


--------------------------------------------------------------------------------


Equipment for the Building safety systems;

Equipment for dispatching systems;

Emergency lighting of the Building;

Fire setback valves;

Bank equipment;

Smoke removal valves.

Video access control sources of continuous feeding are installed for steady
reliable power supply to such equipment as automatic fire alarm warning and
signaling.

Power supply to the complex of other electro-receivers in the Building will be
provided on category II.

11.1.    Main distributing switchboards of the Building

four main distributing switchboards are stipulated in the Building. Automatic
devices for reserve switch on are stipulated too ensure reliable power supply of
the first category.

11.2.    Energy metering

Metering boxes are stipulated in the premises of MDS (main distributing
switchboards), where energy meters are installed. Electronic counters of active
and reactive energy with digital outputs are installed on the inputs of MDS.

Separate energy metering is stipulated for all water distributing units.

11.3.    Protective grounding and zero-wire

TN-C-S grounding system is designed in the Building.

The main grounding bars (MGB) must be installed for each MDS. MGBVs must be
installed separately in the switchboard areas and connected to each other by the
conductors of the potential equalizing system. The conductor cross-section must
be equal to the smaller bar cross-section from the two paired bars (Technical
instructions # 6/2004 of ‘‘ROSELECTROMONTAZH’’ («РОСЭЛЕКТРОМОНТАЖ»).

11.4.    Information grounding

Functional grounding for the equipment of information technologies is planned.

11.5.    Lighting

There are the following kinds of lighting in the Building: ordinary working
lighting and extraordinary lighting consisting of emergency lighting and
evacuation lighting. Maintenance lighting through transformer feeder sockets of
220/36 V is stipulated in switchboards, ventilation chambers and pump houses.

For emergency lighting lams with built-in batteries (autonomous time — 1 hour)
are used.

The control of lighting in the public zones is centralized and being executed
from the dispatcher post. The lighting control for technical and office premises
is local through switches. The feeding of emergency lighting is independent of
ordinary working lighting and carried out from different sections of the main
distributing switchboard.

The calculation of the required capacity for lighting switchboards is exercised
taking into account ensuring of the following illumination levels in the
premises:

The following minimal levels of illumination intensity are stipulated:

Offices and conference halls 500 lux on the working surface (0.8 m from the
floor)

86


--------------------------------------------------------------------------------


Information and computation units 500 lux on the working surface

Corridors in the office section 200 lux on the floor

Technical premises with mechanical equipment 200 lux on the floor

Switchboards 300 lux on the floor

Service corridors 150 lux on the floor

Tilets 150-250 lux on the floor

Cloak-rooms 150 lux on the floor

In the office (administrative) premises it is supposed to use luminescent lamps
(600x600) with a mirror screening grid of category 2, fixed into the hanging
ceiling.

In the floor corridors the lighting is provided with fixed luminescent compact
lamps 2x18 Watt.

Lamps for technical and storage premises, service corridors and other services
sections are supposed to be of ceiling type with prismatic or opalescent
diffuser. Linear luminescent lamps and glow lamps can be used.

Illumination in the remaining premises corresponds to standards СП 31-110-2003
and MGSN 2.06-99.

Power for outside lighting of the Building is stipulated in the Project.

11.6.    Equipment producers

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Equipment [spacer.gif]
[spacer.gif] Potential producers Distribution switchboards [spacer.gif]
[spacer.gif] Schneider Electric Switching equipment [spacer.gif] [spacer.gif]
Schneider Electric Lighting device [spacer.gif] [spacer.gif] Sonlux (Germany)
UPS [spacer.gif] [spacer.gif] Schneider Electric Cable conduits [spacer.gif]
[spacer.gif] VVGng LS (ВВГнг LS) [spacer.gif]

Redesign of this section is possible to transfer some of the energy consumers
(floors) into category I with installation of the 5th main distributing
switchboard in case of receiving of the Technical task (T3) from the Lessee and
financing of certain project, construction-erection works.

12.    Security technical system

Complex technical system of security is used in the Building. It consists of
guard signaling system (COC = GSS) and video access control system (СКУД = VACS)
combined in the joint-program-instrument complex.

GSS is designed to detect a break through into the premises of the object or an
attempt thereof and transfer of the warring signal to the round the clock guard
post with further translation to the centralized control panel.

Video system is designed to control the situation on the object and along the
perimeter thereof and to keep the coming information on the digital record unit.

VACS allows controlling the moving of employees and visitors through the guarded
territory and to restrict the access to the premises of higher security.

The following is installed at the guard room: guard panel, VACS computer,
equipment for video control and record, telephone.

At the reception desk the following is installed: GSS emergency button, warming
system microphone panel, telephone.

12.1.    Main principles of protection of the Building from the unauthorized
access:

[spacer.gif] [spacer.gif] [spacer.gif] •  during daytime the unauthorized access
into the Building is permitted till tourniquets on the first floor;

87


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] •  for a single access to lessees’
premises a visitor can get a guest card upon request of the inviting party;

[spacer.gif] [spacer.gif] [spacer.gif] •  access into office and service
premises is impossible;

[spacer.gif] [spacer.gif] [spacer.gif] •  during the night the unauthorized
access into the Building is impossible;

[spacer.gif] [spacer.gif] [spacer.gif] •  all access paths into the Building are
controlled with video cameras.

12.2.    Guard signaling system

[spacer.gif] [spacer.gif] [spacer.gif] •  Guard signaling system consists of the
following elements:

[spacer.gif] [spacer.gif] [spacer.gif] •  Detections means;

[spacer.gif] [spacer.gif] [spacer.gif] •  Warning buttons;

[spacer.gif] [spacer.gif] [spacer.gif] •  Guard signaling panel with control
unit.

The following is equipped with the guard signaling system:

[spacer.gif] [spacer.gif] [spacer.gif] •  Entrances into the Building;

[spacer.gif] [spacer.gif] [spacer.gif] •  The Building first floor perimeter;

[spacer.gif] [spacer.gif] [spacer.gif] •  Exits to the roof;

[spacer.gif] [spacer.gif] [spacer.gif] •  Technical premises;

[spacer.gif] [spacer.gif] [spacer.gif] •  Entrance doors of the office premises
from the elevator halls are equipped with the video access control system.

Doors to the fire non-operated staircases and from the staircases outside are
provided with ‘‘anti-panic’’ locks ensuring free exit of the staff outside in
any emergency situation.

Alarm warning buttons are installed into reception desk and in the guard desks.

Server room is a space of higher security and protected by a magnetocontact
indicator.

Guard indicators are combines to the guard panel integrated with other
engineering systems through the interface line.

The main guard signaling panel is located in the guard room and connected to the
system of the guard video control in such a way that the picture from the
nearest video camera goes to a monitor in the guard room simultaneously through
indicator impulse.

12.3.    Video access control system

The following is equipped with the video access control system:

[spacer.gif] [spacer.gif] [spacer.gif] •  Elevator hall and the first floor
(either control system or access managing system is installed);

[spacer.gif] [spacer.gif] [spacer.gif] •  Server room;

[spacer.gif] [spacer.gif] [spacer.gif] •  Dispatcher room;

[spacer.gif] [spacer.gif] [spacer.gif] •  Guard room;

[spacer.gif] [spacer.gif] [spacer.gif] •  Main premises with technological units
and equipment for the Building maintenance (main distributing switchboards,
transformer substation, UPS room, diesel generator, pump houses ventilation
chambers, central heating desk, etc.).

One-level VACS is designed in the Building, identification is exercised upon one
feature — electronic key-card.

Car entrances into the Building are equipped with lifting gates or barriers and
contactless card readers.

88


--------------------------------------------------------------------------------


Both entrance and exit is controlled in the elevators.

12.4.    Guard television system

The following is equipped with the guard television system:

[spacer.gif] [spacer.gif] [spacer.gif] •  Perimeter of the Building;

[spacer.gif] [spacer.gif] [spacer.gif] •  Entrances into the Building;

[spacer.gif] [spacer.gif] [spacer.gif] •  Car entrances into the Building;

[spacer.gif] [spacer.gif] [spacer.gif] •  Elevator halls;

Guard television system ensures round the clock control over key desks and
recording of video information to magnetic carriers from all video cameras. If
necessary, any camera can be shown to the guard monitor without recording
breaking. Control monitors and recording units are located in the guard room.
The cameras of main entrances into the Building are shown in the guard monitors
for permanent control.

13.    Communication system

The Building is provided with the modern telecommunication facilities. The main
feeder consists of two independent opto-fiber cables. Telecommunication services
in the Building are provided by three operators.

13.1.    Structured cable system

Laying out of the structured cable system (СКС = SCS) is planned for providing
the whole complex with the general telecommunication system including telephone
communication, data transfer system (local computer net, connection to
Internet). User net is executed as SCS.

Central communication room is set for installation of active and passive
equipment.

13.3.    Access to Internet

Structural cable system of the Building is used for distribution of access to
Internet. Active equipment of the commutation center is installed in the central
commutation room.

13.4.    Telephone communication system

Telephone communication system includes the following elements:

[spacer.gif] [spacer.gif] [spacer.gif] •  Local telephones;

[spacer.gif] [spacer.gif] [spacer.gif] •  City telephones;

[spacer.gif] [spacer.gif] [spacer.gif] •  Short-distance and long-distance
telephone communication.

14.    Air TV receiving system

MW and DMW (МВ I ДМВ) antennas are installed to provide receiving of air TV
programs.

15.    Automatization and dispatcher system of the Building

Automatization and dispatcher system of the Building is based on the programmed
logic controllers. Operation of the Building engineering systems and regulation
of the technological processes is managed by means of controllers.

The system ensures control, regulation, management, blocking and protection from
emergency regimes of the following technical equipment in the Building:

[spacer.gif] [spacer.gif] [spacer.gif] •  Heat supply system;

89


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] •  Cold supply system;

[spacer.gif] [spacer.gif] [spacer.gif] •  Inflow-exhaust ventilation and air
conditioning;

[spacer.gif] [spacer.gif] [spacer.gif] •  Power supply and lighting;

[spacer.gif] [spacer.gif] [spacer.gif] •  Water supply.

Automatic systems operate independently, in case one of them breaks down.

16.    Water supply and sewerage lines

16.5.    Industrial and drinking water supply

Water supply source is the city water pipeline. There is a separate system of
industrial and drinking water pipeline and that of fire-fighting water pipeline.
Branch pipelines to automatic fire fighting are stipulated from the water
pipeline inlet to the water gage unit.

16.6.    Waste sewerage line

Standpipes and main pipelines for waste water drainage from the planned sanitary
zones for lessees are installed in the Building. Sanitary blocks and allocation
of sanitary equipment therein ensures connection of sewerage line over the
floor.

The net is a self-flowing system with outlets for the connection to the outside
nets.

16.7.    Rain sewerage line

To the system of rain sewerage line belong:

[spacer.gif] [spacer.gif] [spacer.gif] •  Rain and thawed waters from the roof
through heated drain cone-shaped pipe heads;

[spacer.gif] [spacer.gif] [spacer.gif] •  Drainage waters from ventilation
chambers and pump-houses with installation of drainage pumps in the pit-wells.

16.8.    Drainage sewerage line in the parking

The system is designed for collection and drainage of water from the floor of
the 4-level underground parking by switching on of the automatic fire fighting
system.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Lessor: [spacer.gif]
[spacer.gif] Lessee:   [spacer.gif] [spacer.gif]   [Signed]
Name: Rasskazov Nikolay Nikolayevitch
Position: General Director
SS
[Stamp] [spacer.gif] [spacer.gif] [Signed]
Name: Gikalo Stanislav Aleksandrovitch
Position: Head of Representative Office
SS
[Stamp] [spacer.gif]

90


--------------------------------------------------------------------------------


Schedule No. 8

COMPOSITION OF THE WORKING PROJECT

... in accordance with the requirements of the Resolution of the major # 378-PM
dated April 11, 2000, Regulations on the unified procedure of pre-project and
project preparation of the construction in the city of Moscow, SNIP 11-01-95,
MPP-3.2.06.03-99 approved by the Decree of the major of the city of Moscow #
294-PM dated 05.04.00 (in the 3rd edition), including:

[spacer.gif] [spacer.gif] 1.  Task for making project of initial materials for
the project.

[spacer.gif] [spacer.gif] 2.  General explanatory note.

[spacer.gif] [spacer.gif] 3.  Architecture and construction solutions.

Explanatory note.

Main drawings (in variants):

[spacer.gif] [spacer.gif] [spacer.gif] –  floor plans of non-repeated floors M
1:100 (M 1:50, M 1:200);

[spacer.gif] [spacer.gif] [spacer.gif] –  facades and sections M 1:100;

[spacer.gif] [spacer.gif] [spacer.gif] –  constructive schemes (units-for
non-traditional constructive solutions);

[spacer.gif] [spacer.gif] [spacer.gif] –  main drawings of frameworks (as a part
of the approved working documents).

4.    Working documents on engineering equipments and systems.

[spacer.gif] [spacer.gif] 4.1.  Cold water supply and air conditioning;

[spacer.gif] [spacer.gif] 4.2.  Ventilation;

[spacer.gif] [spacer.gif] 4.3.  Anti-smoke inflow ventilation;

[spacer.gif] [spacer.gif] 4.4.  Smoke removal;

[spacer.gif] [spacer.gif] 4.5.  Heat supply;

[spacer.gif] [spacer.gif] 4.6.  Heating;

[spacer.gif] [spacer.gif] 4.7.  Water-pipeline and sewerage;

[spacer.gif] [spacer.gif] 4.8.  Automatic sprinkler installations of water
fire-extinguishing;

[spacer.gif] [spacer.gif] 4.9.  Fire-fighting water pipeline;

[spacer.gif] [spacer.gif] 4.10.  Electric power equipment;

[spacer.gif] [spacer.gif] 4.11.  Electric lighting;

[spacer.gif] [spacer.gif] 4.12.  Dispatching and engineering systems management
(to the extent of Technical task);

[spacer.gif] [spacer.gif] 4.13.  Automatic installing of foam extinguishing
(Automatic system of gas fire extinguishing in accordance with a separate
technical task);

[spacer.gif] [spacer.gif] 4.14.  Signaling system and system of notifying of
people upon fire;

[spacer.gif] [spacer.gif] 4.15.  Automatic installing of fire alarm and
automatics of fire-fighting measures;

[spacer.gif] [spacer.gif] 4.16.  TV monitoring system;

[spacer.gif] [spacer.gif] 4.17.  Telephone communication net and local computer
net;

[spacer.gif] [spacer.gif] 4.18.  City radio-transmission communication net;

[spacer.gif] [spacer.gif] 4.19.  Broadcasting TV;

[spacer.gif] [spacer.gif] 4.20.  Lower-voltage sewerage;

91


--------------------------------------------------------------------------------


5.    Technological solutions.

[spacer.gif] [spacer.gif] 5.1.  Explanatory note.

[spacer.gif] [spacer.gif] 5.2.  Floor plans with locations and specifications of
technological equipment.

6.    Organization of the construction (Works Conduction Project).

7.    Joint estimated calculation of the construction cost.

Paragraphs 2-7 shall be worked out and delivered to the Lessor to the extent as
it is stipulated in Appendix 13 to # 378-PM dated April 11, 2000.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Lessor: [spacer.gif]
[spacer.gif] Lessee:   [spacer.gif] [spacer.gif]   [Signed] [spacer.gif]
[spacer.gif] [Signed] Name: Rasskazov Nikolay Nikolayevitch
Position: General Director
SS
[Stamp] [spacer.gif] [spacer.gif] Name: Gikalo Stanislav Aleksandrovitch
Position: Head of Representative Office
SS
[Stamp] [spacer.gif]

92


--------------------------------------------------------------------------------


[spacer.gif] [Signed]
[Stamp]

[spacer.gif] [Signed]
[Stamp]

[Signed] 10.11.06

[Signed]

[Signed]

[Signed]

93


--------------------------------------------------------------------------------
